Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 1 of 101
                                                                          5-1



  1                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
  2                             HOUSTON DIVISION
  3
       PRESTON WOOD & ASSOCIATES, LLC,         )
  4                                            )
                  Plaintiff,                   )     NO. H-16-CV-1427
  5                                            )
       v.                                      )     August 28, 2018
  6                                            )
       CAMERON ARCHITECTS, INC.,               )
  7    STEPHEN CAMERON, UL, INC., d/b/a        )
       URBAN LIVING, and VINOD RAMANI          )
  8                                            )
                  Defendants.                  )
  9

 10
                                     TRIAL
 11                    BEFORE THE HONORABLE DAVID HITTNER
                                   AND A JURY
 12
                                     VOLUME 5
 13                              PAGES 5-1 to 5-87

 14
 15     For the Plaintiff:             Patrick A. Zummo
                                       Attorney at Law
 16                                    909 Fannin, Suite 3500
                                       Houston, TX 77010
 17
                                       Louis K. Bonham
 18                                    Califf T. Cooper
                                       Osha Liang, LLP
 19                                    909 Fannin, Suite 3500
                                       Houston, TX 77010
 20
        For the Defendants:            Justin Strother
 21                                    Strother Law Firm, PLLC
                                       3000 Weslayan, Suite 348
 22                                    Houston, TX 77027
 23     Court Reporter:                Bruce Slavin, RPR, CMR

 24
       Proceedings reported by mechanical stenography and produced
 25    by computer-aided transcription.
Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 2 of 101
                                                                           5-2



  1                                  I N D E X
  2

  3                                                                 Page
  4

  5    Jury Charge                                                  5-4
  6    Jury Questions                                               5-23

  7
  8    Closing Argument by Mr. Zummo                                5-27

  9    Closing Argument by Mr. Strother                             5-51
 10    Rebuttal Argument by Mr. Zummo                               5-78

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 3 of 101
                                                                                     5-3



          1               THE COURT:     Please be seated.
          2                     Well, everything you see in front of you this

          3    morning was put together yesterday afternoon.          This is not
          4    in the form books.       I can tell you that.

11:44     5                     Okay.    So, what we'll be doing is I am going
          6    to read this and you follow along.         Then the Plaintiff

          7    opens -- I have Plaintiff opens, reserves some time.               Then
          8    we'll take a short break and then pick up with the defense

          9    and then the Plaintiff will wrap up.
11:44    10                     One thing before I get going.

         11                     It looks pretty formidable when you take a
         12    look at it, but some of the pages are not complete and it's

         13    all double-spaced.

         14                     As you know, during the trial I have said many
11:45    15    times, "Slow down," "Slow down."        Occasionally, I will pick
         16    up the speed a little bit when we read the charge because

         17    you have got a copy and the court reporter has got a copy.

         18                     But I need to read it to you.       I know we have
         19    the stipulations in here.       I'm not going to read it all
11:45    20    because they have been summarized to you, but we'll look at

         21    them and we'll discuss it briefly.         So, it's all in here for

         22    you.   And then we'll talk about the very last page, which is
         23    the verdict form.

         24                     The original that the presiding juror will
11:46    25    sign has the blue back on it.        So, you will get that and
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 4 of 101
                                                                                       5-4
                                               Jury Charge




          1    take it in with you.      But you may mark that up, make any
          2    kind of notes or highlighting that you want as you go along,

          3    and after the case is over, certainly, you may take that
          4    home with you.

11:46     5                     All right.    With that as a background --
          6    People say, 'How do you eat an elephant?'          One bite at a

          7    time.   So, I have learned doing this you can't complete it
          8    unless you start it.      And, hopefully, you will find it

          9    interesting.     And then it's up to the attorneys if they have
11:46    10    anything they want to bring to your attention.           That's what

         11    summation is, look back at the evidence in the case and then
         12    what they may want to direct you to.

         13                     I understand there's one page blank here.

         14    What is it?    Page 27.
11:47    15               MR. BONHAM:    Yes, sir.
         16               THE COURT:    Page 27 is blank.     Don't worry about

         17    that.   We just had to get it in sequence.         And then that was

         18    committed, whatever was there, but it still had numbers.
         19    So, it's purposely left blank, 27.
11:47    20                     With that, we're going to begin.

         21                     You have heard the evidence in the case.           I

         22    will now instruct you on the law that you must apply.              It's
         23    your duty to follow the law as I give it to you.           On the

         24    other hand, you, the jury, are the judges of the facts.             Do
11:47    25    not consider any statement that I have made in the course of
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 5 of 101
                                                                                     5-5
                                               Jury Charge




          1    the trial or make in these instruction as an indication that
          2    I have any opinion about the facts of this case.

          3                     After I instruct you on the law, the attorneys
          4    will have the opportunity to make their closing arguments.

11:47     5    Statements and arguments of the attorneys are not evidence
          6    and are not instructions on the law.            They are intended only

          7    to assist the jury in understanding the evidence and the
          8    parties' contentions.

          9                     Answer each question from the facts as you
11:48    10    find them.    Do not decide who you think should win and then

         11    answer the questions accordingly.             Your answers and your
         12    verdict must be unanimous.       In federal court, civil and

         13    criminal verdicts are unanimous.

         14                     You must answer all the questions from a
11:48    15    preponderance of the evidence.          By this is meant the greater
         16    weight and degree of the credible evidence before you.             In

         17    other words, a "preponderance of the evidence" just means

         18    the amount of evidence that persuades you that a claim is
         19    more likely so than not so.        In determining whether any fact
11:48    20    has been proved by a preponderance of the evidence in the

         21    case, you may, unless otherwise instructed, consider the

         22    testimony of all the witnesses, regardless of who may have
         23    called them, and all exhibits received in evidence,

         24    regardless of who may have produced them.            This includes the
11:48    25    Agreed and Stipulated Facts that's attached to this jury set
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 6 of 101
                                                                                  5-6
                                               Jury Charge




          1    of instructions.
          2                     In determining the weight to be given to the

          3    testimony of a witness, you should ask yourself whether
          4    there was evidence tending to prove that the witness

11:49     5    testified falsely concerning some important fact or whether
          6    there was evidence that at some other time the witness said

          7    or did something or failed to say or do something that was
          8    different from the testimony the witness gave before you

          9    during the trial.
11:49    10                     You should keep in mind, of course, that a

         11    simple mistake by a witness does not necessarily mean that
         12    the witness was not telling the truth as he or she remembers

         13    it, because people may forget some things or remember other

         14    things inaccurately.      So, if a witness has made a
11:49    15    misstatement, you need to consider whether that misstatement
         16    was an intentional falsehood or simply an innocent lapse of

         17    memory; and the significance of that may depend upon whether

         18    it has to do with an important fact or with only an
         19    unimportant detail.
11:50    20                     While you should consider only the evidence in

         21    the case, you are permitted to draw such reasonable

         22    inferences from the testimony and exhibits as you feel are
         23    justified in the light of common experience.          In other

         24    words, you may make deductions and reach conclusions that
11:50    25    reason and common sense leads you to draw from the facts
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 7 of 101
                                                                                    5-7
                                               Jury Charge




          1    that have been established by the testimony and the evidence
          2    in the case.

          3                     The testimony of a single witness may be
          4    sufficient to prove any fact, even if a greater number of

11:50     5    witnesses may have testified to the contrary if, after
          6    considering all the other evidence, you believe that single

          7    witness.
          8                     There are two types of evidence that you may

          9    consider in properly finding the truth as to the facts in
11:50    10    the case.    One is direct evidence, such as testimony of an

         11    eyewitness.    The other is indirect or circumstantial
         12    evidence, the proof of a chain of circumstances that

         13    indicates the existence or nonexistence of certain other

         14    facts.    As a general rule, the law makes no distinction
11:51    15    between direct and circumstantial evidence, but simply
         16    requires that you find the facts from a preponderance of all

         17    the evidence, both direct and circumstantial.

         18                     When knowledge of a technical subject matter
         19    may be helpful to the jury, a person who has special
11:51    20    training or experience in that technical field -- he or she

         21    is called an expert witness -- is permitted to state his or

         22    her opinion on those technical matters.             However, you're not
         23    required to accept that opinion.              As with any other witness,

         24    it's up to you to decide whether to rely upon it.
11:51    25                     In deciding whether to accept or rely upon the
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 8 of 101
                                                                                   5-8
                                               Jury Charge




          1    opinion of an expert witness, you may consider any bias the
          2    witness -- any bias of the witness, including any bias you

          3    may infer from the evidence that the expert has been or will
          4    be paid for reviewing the case and testifying, or from

11:52     5    evidence that he or she testifies regularly as an expert
          6    witness and his or her income from such testimony represents

          7    a significant portion of his or her income.
          8                     Any notes that you have taken during the trial

          9    are only aids to memory.       If your memory should differ from
11:52    10    the notes, you should rely on your memory and not on the

         11    notes.    The notes are not evidence.         A juror who has not
         12    taken notes should rely on his or her independent

         13    recollection of the evidence and should not be unduly

         14    influenced by the notes of other jurors.          Notes are not
11:52    15    entitled to any greater weight than the recollection or
         16    impression of each juror about the testimony.

         17                     When you retire to the jury room to deliberate

         18    on your verdict, you may take this charge with you as well
         19    as the exhibits which the Court has admitted into evidence.
11:52    20    Select your foreperson and conduct your deliberations.

         21                     If you recess during your deliberations,

         22    follow all the instructions that the Court has give to you
         23    about or on your conduct during the trial.          After you have

         24    reached a unanimous verdict your foreperson is to fill it in
11:53    25    on the form your answers to the -- no -- fill in on the form
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 9 of 101
                                                                                  5-9
                                               Jury Charge




          1    your answers to the questions.          Do not reveal your answers
          2    until such time as you are discharged, unless so otherwise

          3    directed by me.     You must never disclose to anyone, not even
          4    to me, your numerical division on any question.

11:53     5                     If you want to communicate with me at any time
          6    please give a written message or question to the bailiff,

          7    who will bring it to me.       I will then respond as promptly as
          8    possible, either in writing or by having you brought into

          9    the courtroom so that I can address you orally.           I will
11:53    10    always first disclose to the attorneys your question and my

         11    response before I answer your questions.
         12                     After you have reached a verdict, you're not

         13    required to talk with anyone about the case unless I order

         14    otherwise.
11:54    15                     We're now at Instruction No. 1 on Page 7.
         16                     "Copyright" is the name for the protection

         17    that the law extends to an author of an original work

         18    against the unauthorized appropriation of that work by
         19    others.    You are probably accustomed to hearing the word
11:54    20    "author" used for writing, such as a novel, but under the

         21    copyright law any creator of an original work that is

         22    protectable under the copyright laws is referred to as an
         23    "author".    That is the term we use in copyright law for the

         24    creator of an original work.
11:54    25                     The owner of a copyright, generally, has the
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 10 of 101
                                                                                   5-10
                                                Jury Charge




           1    right to exclude any other person from reproducing,
           2    preparing derivative works, distributing, performing,

           3    displaying or using the work covered by a copyright for a
           4    specific period of time.      One who produces a copyright work

11:55      5    or prepares derivative works during the term of the
           6    copyright infringes the copyright unless given permission to

           7    do so by the copyright owner.
           8                    A copyrightable work can be a literary work,

           9    architectural work, musical work, dramatic work, pantomime
11:55     10    work, choreographic work, pictorial work, graphic work,

          11    sculptural work, works fixed in a semiconductor chip product
          12    or even a computer program.

          13                    This case involves copyright in "architectural

          14    works".   "Architectural works" are designs of buildings as
11:55     15    embodied in any tangible medium of expression, including the
          16    building itself, as well as the architectural plans or

          17    drawings for the building.       The work includes the overall

          18    form as well as the arrangement and composition of spaces
          19    and elements in the design, but does not include individual
11:56     20    standard features.     "Standard features" are staple building

          21    components, such as doors, windows and staircases,

          22    et cetera.    These are not themselves protected by copyright,
          23    but the design of the building including them is protected.

          24    Copyright protection for an architectural work may encompass
11:56     25    both architectural plans and constructed buildings.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 11 of 101
                                                                                    5-11
                                                Jury Charge




           1                    This case also involves copyrights and
           2    "technical drawings".      "Technical drawings" are two-

           3    dimensional drawings, which can be architectural plans.             The
           4    subject matter depicted in the technical drawings need not

11:56      5    itself be protected by copyright for the technical drawing
           6    to be protected, nor must the technical drawings meet any

           7    particular artistic or technical quality or level of detail
           8    to enjoy legal protection.

           9                    Now we talk about Elements of Copyright
11:57     10    Infringement.

          11                    Preston Wood & Associates, LLC, contends that
          12    the Defendants infringed its copyrights in its architectural

          13    works and technical drawings.         Copyright is the exclusive

          14    right to "copy".
11:57     15                    As used in this charge, "copying" is a
          16    shorthand reference to any infringement of the copyright

          17    holder's exclusive right, not just a literal copying.              You

          18    are instructed that a copyright holder has the exclusive
          19    rights to do and to authorize others to do the following:
11:57     20    to reproduce the copyrighted work, to prepare derivative

          21    works that are based on the copyrighted work, and to

          22    distribute copies of the copyrighted work to the public by
          23    sale, rental, lease or lending.           A "derivative work" is a

          24    work that's based upon one or more pre-existing works,
11:57     25    including a revision, transformation or adaptation of that
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 12 of 101
                                                                                   5-12
                                                Jury Charge




           1    preexisting work.     A work may be "copied" by creating a
           2    derivative work -- that is, a work that revises, transforms

           3    or adopts the work.
           4                    Architectural work may be "copied" by

11:58      5    constructing or selling a building that is based on the
           6    protected design.

           7                    To establish infringement of its copyrights in
           8    this case, Preston Wood & Associates, LLC, must prove

           9    copying of its works by the Defendant.
11:58     10                    Originality.     "Original", as that term is used

          11    in copyright law, means only that the work was independently
          12    created by the author as opposed to copied from other works

          13    and that it possesses at least some minimal degree of

          14    creativity.
11:58     15                    Now, what's Protected and Unprotected
          16    Elements?

          17                    Although a work may be copyrightable as a

          18    whole, not every portion or aspect of a copyrighted work is
          19    given copyright law's protection.             Not all copying is
11:59     20    copyright infringement.      The mere fact that a work is

          21    copyrighted does not mean that every element of the work may

          22    be protected.    Infringement, therefore, requires copying of
          23    "constituent elements of the work that are original."

          24                    The protected elements of an "architectural
11:59     25    work" do not include individual standard features, such as
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 13 of 101
                                                                                    5-13
                                                Jury Charge




           1    windows, doors and other staple building components.           To
           2    support a claim of copyright infringement, the copy must

           3    bear a substantial similarity to the protected aspects of
           4    the original.

11:59      5                    Under the doctrine of scènes à faire copyright
           6    protection is denied for those expressions that are

           7    standard, stock or common to a particular topic or that flow
           8    necessarily or naturally from a common theme or setting.

           9    Furthermore, where a particular expression is common to the
12:00     10    treatment of a particular idea, process or discovery, it is

          11    lacking in the originality that is required for copyright
          12    protection.

          13                    When an idea can be expressed in very few

          14    ways, copyright law does not protect that expression,
12:00     15    because doing so would confer a de facto monopoly over the
          16    idea.   In such cases idea and expression are said to be

          17    "merged".

          18                    As I mentioned before, "copying" is a
          19    shorthand reference to any infringement of the copyright
12:00     20    holder's exclusive rights, not just literal copying.

          21                    In order to prevail on its copyrighted claim

          22    Preston Wood & Associates must prove that a Defendant
          23    "copied" its works.

          24                    Such copying can be proved by direct or
12:01     25    indirect evidence.     An example of direct evidence would be
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 14 of 101
                                                                                   5-14
                                                Jury Charge




           1    an admission by a Defendant that the Defendant copied
           2    Preston Wood & Associates's work or testimony of someone who

           3    saw the work being copied or who was directed to copy the
           4    work.   However, proof of that nature is often not available

12:01      5    in copyright cases.     Preston Wood & Associates may create a
           6    presumption of copying by evidence establishing that the

           7    Defendant had access to the copyrighted work and that the
           8    Defendant's work is probatively similar to the copyrighted

           9    work.
12:01     10                    You may find that a party had "access" to a

          11    Preston Wood work if that party had a reasonable opportunity
          12    to view that Preston Wood work, directly or through third

          13    parties, before the accused work was created.

          14                    Preston Wood does not need to prove that a
12:02     15    party actually viewed a Preston Wood work in order to
          16    establish access to it.      Rather, Preston Wood need only

          17    establish that a party had a reasonable opportunity to view

          18    a Preston Wood -- the Preston Wood work before it created
          19    the accused work.
12:02     20                    "Probative similarities" are those

          21    similarities that, in the normal course of events, would not

          22    be expected to arise independently in the two works.
          23                    In evaluating whether there are probative

          24    similarities, you should consider all aspects of the works
12:02     25    and not just the aspects of the copyrighted work protected.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 15 of 101
                                                                                   5-15
                                                Jury Charge




           1    You are not required to find that the whole of a defendant's
           2    work largely replicates the whole of a copyrighted work.

           3                    These are not the only questions that may
           4    arise on the issue.     You may consider any relevant

12:03      5    circumstances -- that is, any circumstances from which you
           6    may draw the inference either that the copying has taken

           7    place or that copying has not taken place.
           8                    If you find, however, considering all the

           9    circumstances, that copying has taken place by a
12:03     10    preponderance of the evidence, then Preston Wood has

          11    sustained its burden on that particular issue.
          12                    Now we're at No. 8 and we're looking at

          13    substantial similarity.

          14                    I am going to -- I'll say "Preston Wood".
12:03     15    That's the Plaintiff in the case.             I am going to just -- It
          16    will move along a little quicker.

          17                    In order for the Plaintiff to recover for

          18    copyright infringement, it must also prove that any copies
          19    or derivative works made by Defendants are substantially
12:03     20    similar to the Plaintiff's architectural work.            "Substantial

          21    similarity" means "copying of a constituent elements of the

          22    work that are original."      The works are substantially
          23    similar if an ordinary, reasonable person would find the

          24    total concept and feel of the two works to be substantially
12:04     25    similar.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 16 of 101
                                                                                     5-16
                                                Jury Charge




           1                    Copying is shown through a detailed
           2    side-by-side comparison of the copyrighted and allegedly

           3    infringing works.     Therefore, to determine whether the two
           4    works are substantially similar, you must make a direct

12:04      5    side-by-side comparison between the original architectural
           6    work and the copy.

           7                    The following instruction implies to
           8    Questions 1 through 8.      It does not apply to Questions 9 and

           9    10.   So, keep in mind as you go through it these are
12:04     10    Questions 1 through 8, not instructions.             The questions come

          11    later, and you will see that's where you fill in the
          12    blanks "yes", "no", maybe an amount of money or something

          13    like that.

          14                    So, what we're reading now is Instruction
12:05     15    No. 9, but we're referring, later on when you start the
          16    questions -- Questions 1 through 8 does not apply to 9 and

          17    10.

          18                    As to 1 through 8:            Once a plaintiff has
          19    proven that it owns the copyright on an particular work and
12:05     20    that a party has infringed upon those exclusive rights, that

          21    party is liable for the infringement and this liability is

          22    absolute.    Even where a party believes in good faith that he
          23    is not infringing a copyright, he may be found liable.               A

          24    party is liable for "innocent" and "accidental"
12:05     25    copyrights -- copyright infringements.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 17 of 101
                                                                                   5-17
                                                Jury Charge




           1                    Now we move on.        We're talking about profits
           2    and gross revenue.

           3                    As to profits on gross revenue:
           4                    If you find that there has been copyright

12:06      5    infringement, you must next determine the amount of all
           6    profits that resulted from copyright infringement.           Profits

           7    are awarded to prevent the infringer from unfairly
           8    benefitting from a wrongful act.

           9                    An infringer's profits consist of the amount
12:06     10    of money it made or value it received due to the

          11    infringement after deducting the expenses of producing and
          12    marketing the infringing work.

          13                    In a copyright infringement action the

          14    copyright owner must only prove the gross revenue that the
12:06     15    infringer has earned or will earn from the creation, sales
          16    or rentals of the infringing item.            Gross revenues are not

          17    limited to actual money received but also include all value

          18    received by the infringer.       For example, the value of a
          19    building constructed in violation of an architectural works
12:07     20    copyright can be evidence of gross revenue even when the

          21    building has not been sold.

          22                    Upon proof of gross revenue, the burden then
          23    shifts to the Defendant to prove what expenses, if any,

          24    should be deducted from the gross revenues to establish net
12:07     25    profit.   So, there's a shift there if you get to that.            If
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 18 of 101
                                                                                    5-18
                                                Jury Charge




           1    the Defendants fail to adduce competent evidence of
           2    expenses, the gross revenue figure stands as the measure of

           3    profits.
           4                    Let's talk profits now relative to direct

12:07      5    expenses.
           6                    Defendants each bear the burden of proving

           7    their direct expenses.      If Defendants fail to prove such
           8    direct expenses, you must find the amount of gross revenue

           9    as the amount of profits.
12:07     10                    For an amount to be a deductible expense, it

          11    must be shown that it was actually incurred in the creation
          12    of the infringing copy and that such expenditures actually

          13    assisted in the creation of the infringing copy.

          14                    You should not consider evidence of average or
12:08     15    overall profit margins in determining direct expenses.             In
          16    determining the direct expenses to deduct from gross

          17    revenue, you should rely only on evidence of specific

          18    expenses actually incurred.
          19                    Now we continue.        Profits - Overhead Expenses.
12:08     20                    Under certain circumstances a Defendant may

          21    deduct from gross revenues certain overhead expenses.              Each

          22    Defendant bears the burden of proving three elements to do
          23    this.

          24                    First, each Defendant must prove that the
12:08     25    overhead expenses it wishes to deduct were actually incurred
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 19 of 101
                                                                                   5-19
                                                Jury Charge




           1    in the construction, marketing, rental or sale of the
           2    infringing copy.     Stated differently, if the expense would

           3    have been incurred regardless of whether the Defendant made
           4    the infringing copy, you should not include it.

12:09      5                    Second, for a category of indirect or overhead
           6    expenses to have been incurred in this creation of the

           7    infringing copy, a Defendant must prove that such category
           8    of expenses was of actual assist in the creation of the

           9    infringing copy.     If you cannot find, by a preponderance of
12:09     10    the evidence, that a Defendant has proven that a category of

          11    indirect or overhead expenses actually assisted in the
          12    creation of the infringing copy, you should not include it.

          13                    Third, a Defendant must proffer a "fair and

          14    acceptable formula" for determining how much of the claimed
12:09     15    overhead expenses should be allocated to the infringing
          16    activity.

          17                    Now No. 13.     Now we're talking profits on the

          18    concept of "apportionment".
          19                    An infringer who has profits from copyright
12:10     20    infringement is allowed to prove that a portion of the

          21    profits resulted from factors other than the acts of the

          22    infringement.
          23                    Each defendant bears the burden of proving by

          24    specific evidence what portions of profits are attributable
12:10     25    to factors other than copyright infringement.          To carry this
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 20 of 101
                                                                                      5-20
                                                Jury Charge




           1    burden, a defendant must prove what profits were
           2    attributable solely to the efforts of others exclusive of

           3    any effect of Preston Wood & Associates' copyrighted work.
           4    Moreover, if non-infringing factors are so intertwined with

12:10      5    infringing factors that it is impossible to apportion
           6    profits, then no apportionment is allowed.

           7                    All profits from the infringement in question
           8    should be deemed attributable to the infringement, unless a

           9    defendant proves by a preponderance of the evidence that
12:11     10    they are not.    If a defendant fails to adduce competent

          11    evidence that a portion of their profits was due solely to
          12    factors other than the infringement, you should find that

          13    all of defendants' profits from the infringement at issue

          14    are the result of copyright infringement.
12:11     15                    Page 27 is the blank.           So, we save the page
          16    there and we keep moving.

          17                    We're now at Instruction No. 14 on Page 28.

          18    Integrity of Copyright Management Information.
          19                    Copyright law also protects the integrity of
12:11     20    copyright management information.             "Copyright management

          21    information" means any of the following information conveyed

          22    in connection with copies of a work, including in digital
          23    form:   the title and other information identifying the work,

          24    including the information set forth on a notice of
12:12     25    copyright; the name of and other identifying information
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 21 of 101
                                                                                   5-21
                                                Jury Charge




           1    about the author of the work; the name of and other
           2    identifying information about the copyright owner of the

           3    work, including the information set forth in a notice of
           4    copyright; terms and conditions for use of the work; and

12:12      5    identifying numbers or symbols referring to such information
           6    or links to such information.

           7                    Copyright law protects the integrity of
           8    copyright management information by prohibiting the

           9    intentional removal or alteration of copyright management
12:12     10    information, the distribution of altered or removed

          11    copyright management information and the distribution of
          12    copies of the works with altered or removed copyright

          13    management information.

          14                    If a defendant intentionally does any of these
12:12     15    things and knows or has reasonable grounds to know that
          16    doing so would induce, enable, facilitate or conceal

          17    copyright infringement, the Defendant has violated the law

          18    protecting the integrity of copyright management
          19    information.
12:13     20                    To determine the number of violations you are

          21    to consider only the number of individual acts committed by

          22    a defendant that violate this law.
          23                    On Page 30:

          24                    A defendant can also be liable for
12:13     25    infringement committed by another by intentionally inducing
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 22 of 101
                                                                                    5-22
                                                Jury Charge




           1    or encouraging direct infringement.
           2                    All right.    Here's some definitions.          I will

           3    move through them quickly.
           4                    As used in the following jury questions --

12:13      5    we're not there yet, but the questions -- "Preston Wood &
           6    Associates" means the Plaintiff.              "Preston Wood &

           7    Associates, LLC."
           8                    "Urban Living" means Defendant UL, Inc., doing

           9    business as Urban Living and doing business as Urban Project
12:14     10    Management.

          11                    "Cameron Architects" means Defendant Cameron
          12    Architects, Inc.

          13                    "Nagle Park Place" means the real estate

          14    development located at 403 to 411 North Nagle Street,
12:14     15    Houston, Texas.
          16                    "Patterson Street Landing" means the real

          17    estate development located at 1026 through -34 Center

          18    Street, Houston, Texas.
          19                    "Stanford Street Landing" means the real
12:14     20    estate development located at 4312-A and B Stanford Street,

          21    Houston, Texas.

          22                    "EaDo Place" means the real estate development
          23    located at 1206 through -10 Polk Street, Houston, Texas.

          24                    "Mount Vernon" means the real estate
12:14     25    development located at 4504 Mount Vernon, Houston, Texas.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 23 of 101
                                                                                   5-23
                                               Jury Questions




           1                    Now we come to the questions.
           2                    Question No. 1.        Did Urban Living infringe the

           3    copyrights of Preston Wood & Associates?
           4                    Answer "Yes" or "No" to each of the following

12:15      5    projects -- I will say them one time because we're going to
           6    be repeating them -- Nagle Park, Patterson, Stanford, EaDo

           7    and Mount Vernon.     Answer "Yes" or "No" for each of the
           8    following projects.

           9                    Did Urban Living contribute -- did Urban
12:15     10    Living contributorily infringe the copyrights of Preston

          11    Wood & Associates?     Answer "Yes" or "No" for each of the
          12    following projects and there are the five projects.

          13                    Question No. 3.        Did Cameron Architects

          14    infringe the copyrights of Preston Wood & Associates?
12:15     15    Answer "Yes" or "No" for each of the following:           Nagle Park
          16    and Mount Vernon.

          17                    Did Cameron Architects contributorily infringe

          18    the copyrights of Preston Wood & Associates?           Answer "Yes"
          19    or "No" for each.     Nagle Park and Mount Vernon.
12:16     20                    For each -- Now No. 5.          For each project for

          21    which you have found that Urban Living infringed or

          22    contributorily infringed Preston Wood's copyrights, what
          23    were Urban Living's gross revenues and deductible expenses,

          24    if any?   And depending upon your answers before, you put the
12:16     25    gross amount and the deductible amount into those projects
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 24 of 101
                                                                                    5-24
                                               Jury Questions




           1    that you have found do apply in your prior answers.
           2                    I want to make sure that's correct.          Everybody

           3    agree?
           4              MR. STROTHER:     Yes.

12:16      5              MR. ZUMMO:    Yes, Your Honor.
           6              THE COURT:    Question No. 6.         For each project for

           7    which you have found that Urban Living infringed or
           8    contributorily infringed Preston Wood's copyrights, what

           9    percentage, if any, of Urban Living's products were
12:17     10    attributable to factors other than the copyrighted work?

          11    Answer in percentage of profits due to factors other than
          12    infringement for those five or any of those that are

          13    applicable.

          14                    We're on Page 39.          Question No. 7.   For each
12:17     15    project for which you have found that Cameron Architects
          16    infringed or contributorily infringed Preston Wood's

          17    copyrights, what are Cameron Architects' gross revenues and

          18    deductible expenses?      Answer in dollars and cents as to each
          19    and answer -- fill in the blank for those that you find
12:17     20    applicable.

          21                    Question No. 8.        For each project for which

          22    you have found that Cameron Architects infringed or
          23    contributorily infringed Preston Wood's copyrights, what

          24    percentage, if any, of Cameron Architects' projects were
12:18     25    attributable to factors other than copyrighted works?              And
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 25 of 101
                                                                                   5-25
                                              Agreed Stipulations




           1    there are two that you fill in as applicable.
           2                     Now we go Question No. 9.          Did Urban Living

           3    knowingly or intentionally and with the intent to induce,
           4    enable, facilitate or conceal infringement create or

12:18      5    distribute copies or derivatives of Preston Wood's
           6    copyrighted works from which Preston Wood & Associates'

           7    copyright management information had been altered or
           8    removed?

           9                     Now, there are four there.          Answer "Yes" or
12:18     10    "No" as applicable to those four, if any.            Well, you need to

          11    answer "Yes" or "No" as to each.
          12                     No. 10.   For each project on which you have

          13    answered "Yes" to No. 9 -- So, this is what we call

          14    "predicated".    Assuming, you say, for each project you have
12:18     15    answered "Yes" on 9, how many times did Urban Living do so?
          16    So, you look at 9 and you see if it's a positive answer and

          17    then you answer the number of violations to that respective

          18    property.
          19                     The next thing we have is Agreed Stipulations.
12:19     20    Remember, those -- one of the attorneys read in all those

          21    stipulations and I said it was in abbreviated form?            We have

          22    on Pages 1, 2, 3, 4, 5 -- Do we have 5?             Well, let's see.
          23    1, 2, 3 -- Oh!     Here it is -- 4, 5, 6, 7, 8.         And then we

          24    move on and there's on Pages 7, 9, 10, 11, 12, 13, 14, 15,
12:19     25    16, 17 and it goes through to 34 -- You can see you need to
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 26 of 101
                                                                                    5-26
                                              Agreed Stipulations




           1    read them or at least get a feel for them.
           2                    So, technically, I am supposed to say make

           3    sure you read them.     It was generally summarized and a lot
           4    of it was referred to during the trial.             I put this in here

12:20      5    so, at least in the record, the jury had a copy of what was
           6    agreed and didn't need to be independently proved.            So,

           7    that's why we put that in there for you.
           8                    Now, once you have reached a unanimous verdict

           9    as to all the answers or lack of an answer, depending upon
12:20     10    what it is -- but once you reach your unanimous agreement,

          11    then you look to the last page.             The very last page is the
          12    verdict form.    Then, at that point, after everything is

          13    filled in correctly, the presiding juror will sign it and

          14    date it and then inform the marshal -- you will have a U.S.
12:21     15    marshal outside the door -- that you have reached a verdict,
          16    and then you come back in here and return the verdict.

          17                    I want to thank the attorneys for working on

          18    this yesterday.     It was quite an academic exercise.         Now, of
          19    course, some of it you may have questions about, but the
12:21     20    attorneys now will be going in and they'll fill you in on

          21    what they feel is important, their interpretation of what's

          22    in there; but, remember, the law -- that's my department and
          23    the facts are your department.

          24                    So, what we have now is -- each side has 45
12:21     25    minutes -- well, we said that it takes about a minute a
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 27 of 101
                                                                                            5-27
                                          Closing Argument by Mr. Zummo




           1    page.    In any event, we're now at 12:20.                  The Plaintiff goes
           2    first.    Remember, they have the burden of proof, except on

           3    some things you notice I said in there the Defendant has got
           4    the burden of proof.      But, generally, in every case the

12:21      5    larger burden of proof or the more burden of proof is on
           6    plaintiff.    They bring the case.             So, they'll go and they'll

           7    reserve a little bit of time.            So, now the clock is back on
           8    just for the purpose of the voir dire.

           9                     And, counsel, go right ahead.
12:22     10               MR. ZUMMO:    Thank you, Your Honor.

          11               THE COURT:    I know you want the screen.                You want
          12    the light out or tell me when you want it?

          13               MR. ZUMMO:    Yes, it can go down.

          14               THE COURT:    Is your unit on?
12:22     15               MR. BONHAM:    You're good.
          16               THE COURT:    I have the time.                 Go right ahead.

          17               MR. ZUMMO:    On behalf of Preston Wood & Associates,

          18    Sam and Preston Wood, I want to thank you for being here
          19    today for serving on this jury and for the very close
12:22     20    attention that we can tell that you have paid to all of the

          21    witnesses and all of the documents that have been presented

          22    to you so far.
          23                     We know that you have done your duty up to now

          24    in this case.    It's not always easy to pay attention when
12:22     25    you just have to sit and watch what other people do, but I
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 28 of 101
                                                                                      5-28
                                          Closing Argument by Mr. Zummo




           1    have been -- as you can probably tell from the color of my
           2    hair, I have been doing this for a little while.               It's been

           3    a little bit more than 35 years.               And oftentimes we see at
           4    least one juror who looks like they're working double shifts

12:23      5    and they might be dozing in the jury box, but you all have
           6    been paying very close attention and we thank you very much

           7    for that.    We know you have done your duty so far.             We know
           8    you will continue to do your duty in deliberating in this

           9    case in reaching a fair verdict.
12:23     10                    This is a case about architectural copyrights.

          11    And what we'd like to do is just go straight to the Court's
          12    jury charge, and I am just going to talk about some of the

          13    definitions that Judge Hittner has read to you and we're

          14    going to cover this in the order of the questions that are
12:23     15    at the end.    What we're going to do on behalf of Preston
          16    Wood is try to summarize the evidence that we think is

          17    important on these different questions that you have to

          18    answer.
          19                    The case involves architectural works and, as
12:23     20    Judge Hittner said, 'architectural works are the designs of

          21    buildings as embodied in any tangible medium with

          22    expression, including the building itself, as well as
          23    architectural plans or drawings.'                It includes 'the overall

          24    form, as well as the arrangement and composition of spaces
12:24     25    and elements in the design, but does not include individual
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 29 of 101
                                                                                           5-29
                                          Closing Argument by Mr. Zummo




           1    standard features, such as doors, windows and staircases.'
           2                    Now, these are not protected themselves by

           3    copyright.    And Preston Wood is not here saying, 'If you use
           4    a stair in a building you have violated our copyrights.                    If

12:24      5    you use a door you have violated our copyrights.'
           6                    What we hope we have shown in this case -- and

           7    it's consistent with the law -- is what's protected is the
           8    way you use doors and stairways and arrange rooms.                 It's the

           9    arrangement and composition.            And that's where the
12:24     10    creativity comes in.      And we think that the evidence that

          11    has been presented to you has shown that.
          12                    Now, what was it that we -- how did we get

          13    started in this case?      We had a contract and it had --

          14                    Well, let's go here.              This is Question No. 1
12:25     15    on Page 33.    The first question is:               Did Urban Living
          16    infringe the copyrights of Preston Wood?                  What should we

          17    think about to answer that question?

          18                    Well, first, let's go to the license
          19    agreement.    It's going to be Plaintiff's Exhibit No. 1 that
12:25     20    you will have to look at as you deliberate.                 And that

          21    agreement had a term right up front about what Urban Living

          22    had to do to have the right to use these designs, and we
          23    think the evidence has shown that they didn't do that for

          24    the five designs that they copied to create the five
12:25     25    projects that we have presented evidence to you here.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 30 of 101
                                                                                         5-30
                                          Closing Argument by Mr. Zummo




           1                    In this, there's an agreed fact, at the end of
           2    your jury charge, that Preston Wood never gave any written

           3    permission to allow Urban Living to sublicense the
           4    modification of Preston Wood's works by other builders.

12:26      5                    You heard testimony from Sam Wood about why it
           6    was important that anyone who got access to our works from

           7    Urban Living had to acknowledge and agree to follow the
           8    rules in this agreement.        And it's an agreed fact that,

           9    whether they were builders or architects or other designers,
12:26     10    Urban Living never provided us any proof that these people

          11    had agreed to follow our rules.              We now know that they
          12    didn't.

          13                    Now, in the jury charge this is a term that we

          14    think is important.     It's from Page 10.                It's a "derivative
12:26     15    work".    "A 'derivative work' is a work that's based upon one
          16    or more pre-existing works, including a revision,

          17    transformation or adaptation..."

          18                    And here's what's important.                 A work may be
          19    copied by making a derivative if you make the derivative
12:27     20    without permission.

          21                    Another important concept in this case is that

          22    you can copy an architectural work by constructing or
          23    selling a building that's based on that design.                  And it's

          24    infringement to do that, if you build or sell a building
12:27     25    based on a protected design, without getting the copyright
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 31 of 101
                                                                                         5-31
                                          Closing Argument by Mr. Zummo




           1    owner's permission.
           2                    Now, we know, because it's agreed and

           3    Mr. Cameron admitted to it on the witness stand, that he
           4    copied the D5-214 to create what he called Nagle Park Place.

12:27      5    He had our CAD files.      He copied them onto his computer and
           6    then he used those CAD files and modified them to create the

           7    drawings that he called his design.
           8                    This is a word that's going to come up, I

           9    think, a lot during my remarks and in Mr. Strother's
12:27     10    remarks.   It's the concept of what is "original".

          11                    "Original" is the only thing that's protected
          12    by copyright.    Things have to be original.              And, as that

          13    term is used, it has a very special meaning.               It "means only

          14    that the work was independently created by the author, as
12:28     15    opposed to copied from some other work, and that it
          16    possesses at least some minimal degree of creativity."

          17                    When you're asked the question about

          18    infringement you have to find substantial similarity between
          19    the Defendants' works and our works, and the key terms
12:28     20    there, we think, are on Page 19 of the charge, because

          21    "'Substantial similarity' means 'copying of constituent

          22    elements of the work that are original.'"
          23                    Then, when you compare those parts that are

          24    original, "the works are 'substantially' similar if an
12:28     25    ordinary person would find that the total concept and feel
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 32 of 101
                                                                                       5-32
                                          Closing Argument by Mr. Zummo




           1    of the two works is substantially similar."
           2                    And the law says "copying is shown through a

           3    detailed, side-by-side comparison of the...works."                We did
           4    that for you.

12:29      5                    And let's just look at these very quickly.
           6    You're going to remember them.             And what we've tried to do

           7    on these slides -- if you look on the bottom corner, these
           8    are the exhibit numbers to compare that we went through with

           9    Preston Wood and Susan Labarthe.
12:29     10                    Comparing the Preston Wood D5-214 and

          11    Mr. Cameron and Urban Living's Nagle, the first obvious
          12    thing is that they took our copyright notice and put it in

          13    the bottom corner.     Strangely, they took the word "Copyright

          14    2005" off, but they left the terms of the copyright notice
12:29     15    on there.    This is proof, as Mr. Cameron admitted, that he
          16    was using our CAD file and this just got copied over.

          17                    But the rearrangement of it was never

          18    explained, but that's what gave -- that's what started all
          19    of this.    That's why Sam got that phone call from somebody
12:30     20    at Oppidan saying, 'We need your permission to get a set of

          21    these from the city and they won't give it to us because

          22    your copyright notice is on there.'                 That's how we found out
          23    well over a year and a half after they told us, 'We're not

          24    using this plan.'
12:30     25                    We saw -- and I will flash through these
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 33 of 101
                                                                                       5-33
                                          Closing Argument by Mr. Zummo




           1    quickly, but we don't need to spend a lot of time on them.
           2                    We saw the comparisons of the elevations, the

           3    first floor plan, the second floor plan, the third floor
           4    plan.   And what we went through with Preston, we did a lot

12:30      5    with these plans.     And you remember that.              Preston explained
           6    his design process, all of his thinking, all of his reasons

           7    for doing what he did to design this plan.                 He made creative
           8    decisions and he had to choose between lots of different

           9    things that could have been done to fit this 20-by-40-foot
12:31     10    footprint or slab.

          11                    When Susan Labarthe testified before you she
          12    confirmed that the things that Preston did were in fact

          13    creative, that they were in fact design decisions among

          14    other options, that they didn't have to be done this way.
12:31     15    And she also confirmed that in these side-by-side
          16    comparisons; that the Urban Living designs copied not just

          17    the door or the staircase as a standard stock element, but

          18    they copied the creative things that Preston had put into
          19    his designs.
12:31     20                    We think that proves copyright infringement.

          21    It proves "substantial similarity" as defined by

          22    Judge Hittner in this charge.            And that goes on for all of
          23    the plans that you see here.

          24                    I want to look right now -- What we're looking
12:32     25    at right now are the comparisons between the Preston Wood
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 34 of 101
                                                                                         5-34
                                          Closing Argument by Mr. Zummo




           1    plan and the Nagle advertising from Urban Living.                As you
           2    can see here, we have flipped it so that you can tell that

           3    the master matches the master, that the stairway is in the
           4    same general place.     But I'm on this third floor plan

12:32      5    because of an issue that has been raised, and we believe
           6    it's an issue that is a false issue.

           7                     There was a claim made back in that e-mail --
           8    and we'll look at that in a minute -- that Mr. Cameron had

           9    to redesign the whole plan because he found a mistake in the
12:32     10    stairway detail on the Preston Wood plan.                 Now, Preston

          11    talked about that and, all they had to do -- and he's done
          12    it in other plans where that's happened -- is move a beam

          13    that's up above the stairway about 9 or 10 inches and that

          14    solves the whole issue.        It gives you the head clearance
12:33     15    that you need.
          16                     And what was interesting during the testimony

          17    of Mr. Cameron is -- Mr. Strother asked, 'Did you have to

          18    design the stair because of that mistake?'                And I don't know
          19    if you caught this, but what Mr. Cameron said was, 'Well, we
12:33     20    were already redesigning the stairs when we found the

          21    mistake.'    And the reason for that is, when they decided to

          22    flip the plan -- because, remember -- this is to show you
          23    the comparison -- but in their design the master bedroom and

          24    the living room are on this side over the garage.                When they
12:33     25    flipped that, they had to rearrange the third floor and
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 35 of 101
                                                                                            5-35
                                          Closing Argument by Mr. Zummo




           1    that's where they came up with this goofy walk down, you
           2    know, six or eight steps to a landing, walk back up to get

           3    across.
           4                    They were doing that before they ever found

12:33      5    the mistake, and that's evidence that they were not telling
           6    the truth about what they did and why they did it.                  And we

           7    think that is going to be evidence later, when you're asked
           8    the question about whether things were done intentionally

           9    here, because that falsehood, trying to pick a mistake and
12:34     10    blame this whole redesign when the redesign is because you

          11    wanted to flip it front to back -- By not telling the truth
          12    about that, we think that's evidence of an intentional

          13    copyright infringement which factors into one of the last

          14    questions that you're going to be asked.
12:34     15                    Remember this?          Susan Labarthe talked about
          16    it.   Cabinet details.     Now, a cabinet is one of those things

          17    that you might call a standard feature.                   Why are these

          18    important?    Well, these were identical.                 They were taken
          19    straight from our design.         They show up exactly the same way
12:34     20    in the Nagle Street design of Mr. Cameron.                  And the kitchen

          21    is different.    It's arranged differently; so, they don't

          22    have these cabinets.      They don't have the fixtures and the
          23    sinks and stuff in the same place, but the details they

          24    copied straight over.      Absolute proof that they were
12:35     25    directly copying the Preston Wood plans.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 36 of 101
                                                                                          5-36
                                          Closing Argument by Mr. Zummo




           1                    Now, you saw all of these.                I am going to go
           2    through them pretty quickly.            But the same thing is true for

           3    the 175 plan and the Patterson Street Urban Living design.
           4    The elevations are similar.           The first and second floor

12:35      5    plans are similar.     The third floor plan is similar.              The
           6    roof plan is similar.

           7                    Same thing for EaDo.              First floor, second
           8    floor, third floor, the roof.

           9                    The same thing for 6050 and Stanford Street
12:35     10    Landing.

          11                    But I am going to stop here for a second
          12    because there is one difference about this one in our case.

          13                    One of the instructions that you have is an

          14    instruction that you can presume that there was copying if
12:36     15    there is access and substantial similarity.                 On all, except
          16    for Stanford, it is agreed that Defendants had access to

          17    Preston Wood's work, for Patterson, EaDo, Nagle, Mount

          18    Vernon.    The one that is not agreed is Stanford.
          19                    Now, access -- you can find access if there is
12:36     20    a reasonable opportunity to view the Preston Wood &

          21    Associates' work.     Here's what's important:              directly or

          22    through third parties.
          23                    Now, what was the evidence on access to

          24    Stanford?    Well, you remember the name of the company
12:36     25    O-pi-dan or Oe-pie-dan.        We're going to show you and you saw
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 37 of 101
                                                                                       5-37
                                          Closing Argument by Mr. Zummo




           1    the Exhibit 17 from the Defendants where they listed their
           2    commissions that they received from Patterson, EaDo and

           3    Stanford.    Those were projects that were built by Oppidan.
           4    And the evidence is that Oppidan had access to the Preston

12:37      5    Wood plans.    Ms. Wood testified that they were licensed to
           6    use the plans.

           7                     These three plans are in this case because
           8    Urban Living copied our designs and put their versions on

           9    their website.     And the reason that we believe there's
12:37     10    access to the Stanford Street -- to the 6050 that became

          11    Stanford Street is because they got it through a third
          12    party, Oppidan.

          13                     And something very important that Mr. Ramani

          14    said -- it was one of his answers to Mr. Strother's
12:38     15    questions -- is all of the designs that Urban Living has
          16    used are available in the Urban Living showroom that he told

          17    you about for anybody to pick up.                So, all of those

          18    marketing materials, including Stanford Street, which is an
          19    unauthorized derivative of an infringing copy of Preston
12:38     20    Wood's plans, are there for anybody to pick up.               And we

          21    don't know who has them.        We don't know what they're doing

          22    with them.    We don't know where they're being built.
          23                     That's the reason that we have to bring

          24    copyright lawsuits like this; to keep control of our
12:38     25    copyrights, both for the value they represent to Preston
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 38 of 101
                                                                                      5-38
                                          Closing Argument by Mr. Zummo




           1    Wood & Associates and the value they represent to the
           2    customers who have already played by the rules and paid us

           3    properly for them.
           4                    Now, also, we went through these -- This is

12:39      5    the comparison of Stanford Street.                And you saw this
           6    comparison with Preston.        The first floor plans are similar.

           7    The second floor plans are similar.
           8                    The Mount Vernon is so identical that it was

           9    impossible to even find any big differences, although the
12:39     10    one that was there they didn't use -- Remember, they didn't

          11    change the square footage total even though they added
          12    square footage.     On Mount Vernon, like Nagle, they admit

          13    that they used our CAD files to make their copies.

          14                    So, these are -- You saw the evidence of this.
12:39     15    These are so similar that it was impossible to find real
          16    changes.

          17                    Can we go back.

          18                    Now, Preston Wood, as I said, described the
          19    process, his creative decisions that he made.               Suzanne
12:39     20    Labarthe testified, as an architect, that these were in fact

          21    creative decisions and that for each of these side-by-sides

          22    what was copied was the creativity, not just the standard
          23    features.

          24                    We believe that the evidence here is enough,
12:40     25    that we have more than carried our burden for you to find
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 39 of 101
                                                                                        5-39
                                          Closing Argument by Mr. Zummo




           1    that there was infringement on all five of those projects.
           2                    Now, what do they say about all this?

           3                    One thing, they brought Professor Bachman
           4    here.   And I know I took him to task on it because it,

12:40      5    frankly, offended me to have somebody who had never met
           6    Preston Wood, never talked to Preston Wood, didn't come to

           7    the courtroom to listen to his testimony and never heard any
           8    description of how Preston designed all of these plans, but

           9    what he was sure of is:        To say that the D5-214 is a solid
12:40     10    piece of thinking, design and planning is a stretch.

          11                    Well, you heard Preston Wood testify and you
          12    can decide for yourself.        Because, while Professor Bachman

          13    is an architecture professor and falls under that category

          14    that Judge Hittner described as an expert witness, expert
12:41     15    witnesses are just like any other witnesses when it comes to
          16    evaluating their credibility.            You can decide whether

          17    Professor Bachman's opinions are credible when he's willing

          18    to say that Preston Wood's work did not involve thinking,
          19    designing or planning.
12:41     20                    Professor Bachman is an interesting case for

          21    me and I think it's, actually, sad because he's a professor

          22    of architecture.     You have got to assume he got into that
          23    field because he likes architecture.                  And he's a professor

          24    of architecture at the University of Houston in Houston, but
12:42     25    he's obviously not impressed with the architecture of homes
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 40 of 101
                                                                                           5-40
                                          Closing Argument by Mr. Zummo




           1    that people actually live in in Houston.                    Remember, he said
           2    they all have these sort of fake decorative elements on the

           3    front, but, otherwise, they're not really architecture.
           4                     I hope for his sake that, you know, if he gets

12:42      5    to the point where he can retire, that he finds a place to
           6    live where he actually enjoys looking at the architecture

           7    around him and living in houses that other people -- that
           8    his neighbor and other people in the community make their

           9    homes.   But he certainly doesn't seem to be very happy with
12:42     10    the architecture of his own city now, and I think that's

          11    very sad.
          12                     What else do they say?

          13                     Mr. Ramani just said, well, design is not

          14    important; design is just a tiny bit of the value of any
12:43     15    kind of house.
          16                     And in evaluating the credibility of

          17    Mr. Ramani on that statement, I would ask you just to ask

          18    some questions, and those questions have to do with is what
          19    he's saying in this courtroom consistent with what he's
12:43     20    actually done in his business.             Because if it's true that

          21    all of these townhouses are the same, well, why isn't every

          22    Urban Living townhouse the same design?                    It works for
          23    McDonald's.    Why aren't they just taking the same thing and

          24    cookie-cutter building it everywhere?                     They wouldn't have to
12:43     25    worry about architects or license agreements or designers.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 41 of 101
                                                                                     5-41
                                          Closing Argument by Mr. Zummo




           1                     What they really did -- and he testified to
           2    this -- is that they had licensed designs in the past from

           3    Preston Wood.    I think his total was 40 or 50 designs that
           4    they had licensed, 40 or 50 different ones they chose to pay

12:44      5    separately for every time.
           6                     And then why did they do this agreement?            As

           7    everybody said, this is an unusual custom agreement that
           8    neither side had done before.

           9                     He wanted access to the thousands of Preston
12:44     10    Wood designs, the townhouses that Preston has been designing

          11    in Houston since the early 1980s, more than 35 years.              They
          12    wanted access to that.       He wanted first dibs on those for

          13    anything that was going to be built inside the beltway.              Why

          14    would he do that if design wasn't important?              And why would
12:44     15    he do that if they're all the same?
          16                     Now, are all these designs the same?           We're

          17    going to get to that in one second, but let's look at this

          18    exhibit which you saw and you know that we have asked a lot
          19    of questions about.
12:45     20                     This is the e-mail where they told Sam that

          21    they wanted their money back for the D5-214 because they had

          22    designed a new plan from scratch and 'We didn't even use
          23    this plan.'    Well, those statements are false.           We know

          24    they're false.     Everybody admitted that they were false.
12:45     25                     But the question is why did they wait so long
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 42 of 101
                                                                                   5-42
                                          Closing Argument by Mr. Zummo




           1    to admit that they were false?             Why did they wait until this
           2    lawsuit and the Friday of testimony before they admitted

           3    that they were false?
           4                    The thing that is telling about this is, if it

12:45      5    is true, as Urban Living and its counsel want you to
           6    believe -- if it is true that it's okay to copy as long as

           7    you don't copy protected elements -- and that's their
           8    case -- why did they tell these lies in this e-mail?             Why

           9    didn't they say, 'Sam, we want a credit back for Plan D5-214
12:46     10    because it doesn't have any protectable elements'?            'And,

          11    Sam, by the way, we're going to go ahead and use Plan D5-214
          12    because we're only going to copy the non-protectable

          13    elements?'    'And we're telling you this up front because

          14    that's what we're going to say later if there's a lawsuit.'
12:46     15    'And we're just going to tell you the same thing in 2014, in
          16    an e-mail, so that we're going to be consistent if you ever

          17    say anything differently and we have to prove this in a

          18    lawsuit.'
          19                    They didn't tell Sam in 2014 what they're
12:46     20    telling us in this courtroom.            And I would suggest to you

          21    that they didn't do that because what they're telling us in

          22    this courtroom is not true.           They knew that they were
          23    infringing and they didn't want Preston Wood to investigate

          24    and find out.
12:47     25                    Because if you had -- if it was true that
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 43 of 101
                                                                                        5-43
                                          Closing Argument by Mr. Zummo




           1    Stephen realized there were some major issues with the
           2    stairs -- and we know what that is -- it was the stair

           3    detail that Preston said you move the beam 9 inches and you
           4    solve it -- wouldn't it have made more sense to have just

12:47      5    said, 'We found this little problem.                  Preston, did you know
           6    it was here?    What would you do about it?'               Why not go back

           7    to the person that actually designed it before you say to
           8    yourself, oh, we have to draw a completely new design?

           9                    Obviously, if they had done that, that would
12:47     10    have said, 'We're going to use your design.'                 It's going to

          11    say, 'We're not drawing the plan from scratch and we are
          12    going to use this plan.'

          13                    The fact that they didn't come back to Preston

          14    to say, 'We found this mistake.              Is there a fix for this?'
12:48     15    is because they wanted to conceal what they were doing, and
          16    that's evidence not just of infringement but of intentional

          17    infringement.

          18                    What else do they say about the copyrightable
          19    elements?
12:48     20                    The Court read you these two defenses, these

          21    two instructions that are on Page 14 and 15.

          22                    Now, they had Professor Bachman, but nobody
          23    used the term "scènes à faire".              Nobody used the term

          24    "merger".    There is no evidence directly on that.               But what
12:48     25    do they say that these terms are?                This is really the core
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 44 of 101
                                                                                         5-44
                                          Closing Argument by Mr. Zummo




           1    of Urban Living's defense here.
           2                    There is no copyright protection for

           3    expressions that are standard stock, common, particular
           4    expressions common to the treatment of a particular idea,

12:49      5    when an idea can be expressed in very few ways.
           6                    And then what do they say?                Whether it's

           7    Mr. Ramani or Professor Bachman, it's, 'Well, you can drive
           8    around Houston and see designs just like this.'                 Well, maybe

           9    one reason you can see designs just like this when you drive
12:49     10    around Houston is because Preston Wood has been doing them

          11    since the early 1980s and there are thousands of people
          12    living in his townhouse designs all over inside the loop in

          13    the city.

          14                    And then the other statement I think from
12:49     15    Mr. Bachman was you can look in the Houston Chronicle on
          16    Sunday and see those floor plans, but they didn't bring you

          17    one single example of any of these supposedly common

          18    designs.    If there's all this stuff out there that's just
          19    like the designs in this lawsuit, don't you think they would
12:50     20    have been able to bring you some examples of that?

          21                    The difference between their approach and

          22    ours -- because we say they're not all the same, they are
          23    not all identical.     The difference is that we presented

          24    evidence -- it was the last thing that came in, Exhibits 80
12:50     25    through 84 -- where you do have different designs.                 And what
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 45 of 101
                                                                                             5-45
                                          Closing Argument by Mr. Zummo




           1    we have got here are just a handful of examples from those
           2    exhibits because we wanted to pick the ones that have that

           3    40-foot-by-20-foot footprint.
           4                    This is Exhibit 80-C.               You can see that's not

12:50      5    the same as the designs in this case.
           6                    This is 80-H, another different design.

           7                    80-J, a four-story different design.
           8                    80-L, four-story different design.                     You see it

           9    has not just a straight rectangle.
12:50     10                    80-M, very different design.                  It's 20 by 36.

          11                    82-B.
          12                    84-C.   And 84 has several different floor

          13    plans, all in the same development, and they're different

          14    designs, even though they fit that 20-by-40-foot slab.
12:51     15                    We bring these to you because --
          16              THE COURT:    30 minutes has gone past.

          17              MR. ZUMMO:    Yes, Your Honor.                  Thank you.

          18                    -- it's not true that they're all the same,
          19    that all townhouse designs are the same.                    But we also bring
12:51     20    these to you to show you that, if somebody is going to tell

          21    you all designs are different, all designs are the same, we

          22    need to see actual evidence of that.                  And we have tried to
          23    bring that evidence to you so that you can decide for

          24    yourselves, not just taking somebody's word for it that they
12:51     25    have looked in the Houston Chronicle.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 46 of 101
                                                                                          5-46
                                          Closing Argument by Mr. Zummo




           1                    When we get to the question did Urban Living
           2    infringe we think the answer is "Yes" on all five projects.

           3                    Now, the next thing is this "gross revenue -
           4    deductible expense" question, and here's where it's easy.

12:52      5                    For our side, we have to prove the revenues,
           6    and on the first four, for Urban Living, you will see the

           7    commissions totaled in the Agreed Facts.                  Those are the
           8    gross revenues.

           9                    They did have no commissions on Mount Vernon;
12:52     10    so, they have no gross revenues, Urban Living does, on

          11    Mount Vernon.
          12                    When it comes to deductions -- or for Cameron

          13    there's only two at issue, and you have evidence in

          14    Exhibits 93 and 102 where it sets out what Cameron agreed
12:52     15    that he would be paid.       And he's testified and Mrs. Cameron
          16    has testified he didn't actually get that or they didn't try

          17    to get it fully paid, but that's the right that they had to

          18    get paid.    And the instructions say it's the value, not just
          19    the receipts.    But it's up to you to decide how to fill that
12:53     20    in.

          21                    On expenses -- this is the meal section, but

          22    remember that they have to bring you documentation for their
          23    expenses.    They have to bring you backup and they have to be

          24    believable documents.      The problem they have is there is no
12:53     25    backup for the summaries they have provided to you.                 And in
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 47 of 101
                                                                                           5-47
                                          Closing Argument by Mr. Zummo




           1    accounting Quicken terms, they didn't even lock that
           2    database.    They were still making changes to it after this

           3    lawsuit was filed.
           4                    As an example of expenses that they claim they

12:53      5    can deduct but we disagree:           the legal fees, including legal
           6    fees for this case, PWA, over $4,000 for that month.

           7                    I look -- I, really, actually didn't believe
           8    that he would answer the question that way, but when I asked

           9    Mr. Ramani, "Legal fees to defend copyright infringement
12:54     10    suits like this are just a cost of doing business for you,

          11    aren't they?", he said, "Yes."             And they want to be able to
          12    not just infringe the copyrights, but reduce what they're

          13    supposed to pay based on what they spend to defend the case

          14    in court.
12:54     15                    Now, to deduct the overhead-type expenses one
          16    of the requirements is that they have to offer a fair and

          17    acceptable formula.     Well, we saw their formula, if you

          18    remember the little math exercise we went through.
          19                    The first one is right.                   33 goes into that and
12:54     20    you get $5,500.     Well, when we kept grading the paper, none

          21    of the rest of them were right.              You can get your own

          22    calculator and test it.        You will find there is not a single
          23    correct calculation.

          24                    It's their burden to bring this evidence to
12:55     25    you and bring evidence of expenses.                 They haven't done that.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 48 of 101
                                                                                       5-48
                                          Closing Argument by Mr. Zummo




           1    And it's up to you; if you find anything in there that you
           2    think they did prove, fill in the number.                 But it's their

           3    burden and it's their burden to do it in a way that's
           4    believable.

12:55      5                    The next question that you have is:               Is there
           6    a percentage of profit due to factors other than

           7    infringement?    And the instruction here is in terms of
           8    "factors other than copyright infringement".

           9                    There is not a single factor that was provided
12:55     10    to you.   They didn't testify to any factor in the terms of

          11    this instruction.     And, very importantly in the law, if the
          12    non-infringing factors are so intertwined with infringing

          13    factors that it's impossible to apportion profits, then no

          14    apportionment is allowed.
12:56     15                    There is not a single thing, in terms of value
          16    that they sell to their customers, that doesn't require the

          17    townhouse to be there.       There is no value to the location.

          18    There is no value to anything else if there is no townhouse
          19    there.
12:56     20                    And the townhouses were based on our designs.

          21    They are infringing copies.           If there is anything, it's

          22    intertwined, and we believe the answer to that question
          23    should be "Zero".

          24                    Now, this is the question about copyright
12:56     25    management information, and what you will see here is:                "Did
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 49 of 101
                                                                                           5-49
                                          Closing Argument by Mr. Zummo




           1    Urban Living, knowingly or intentionally and with intent to
           2    induce, enable, facilitate or conceal infringement, create

           3    or distribute copies or derivatives of Preston Wood &
           4    Associates' copyrighted works from which Preston Wood &

12:57      5    Associates' copyright management information had been
           6    altered or removed?"

           7                    We walked through this.                   Mr. Ramani said there
           8    was no mention of Preston Wood or its copyright notice on

           9    those marketing materials.          So, we believe the answer to
12:57     10    this should be "Yes" on every one of these projects, of

          11    these four.
          12                    The copyright management information is

          13    defined in the license agreement, Paragraph 4.                    It includes

          14    our copyright notice.      And the reason this is the law is,
12:57     15    when these things are out there, when they're distributed
          16    without our knowledge, not only do we not know who has them

          17    and what they're doing with them and what they're building;

          18    the people who receive these don't know that they belong --
          19    the designs belong to Preston Wood.                 There are people who
12:57     20    could be out there who got these communications, got these

          21    distributions from Urban Living and who think they have

          22    every right to use our plan when, in fact, that's not the
          23    right thing.

          24                    Now, how many times?              That's the last
12:58     25    question.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 50 of 101
                                                                                      5-50
                                          Closing Argument by Mr. Zummo




           1                    It's an agreed fact that they distributed
           2    these.    It's an agreed fact that they said that they created

           3    the plans and that they put them on their website.             They
           4    also sent e-mails.     Now, how many -- We think the answer

12:58      5    should be "Yes", as I said.
           6                    How many times?           Well, for the e-mails,

           7    Mr. Ramani testified 8- to 15,000 times for that Nagle
           8    distribution.    And what I'd ask you to do is either answer

           9    this with this number for either Nagle or EaDo but not for
12:58     10    both because it was one -- they were both sent out together.

          11    So, it's not a separate -- it's not a double-dip situation.
          12                    And then, for the website, this is the

          13    Plaintiff's Exhibit 113.        It has the page views and 8,500

          14    for Nagle, 3,700 for Patterson, 7,000 for EaDo.
12:59     15                    And this "bounce rate" testimony from
          16    Mr. Ramani -- I'm not sure I followed it, but if you believe

          17    that this bounce rate means that 63 percent of the people

          18    who got on the website didn't actually look at it -- if
          19    that's what you believe the evidence shows, you're welcome
12:59     20    to discount those main numbers by whatever the bounce rate

          21    is.   We're not trying to get the biggest number possible

          22    here.    We're trying to get the accurate and truthful number.
          23                    Now, what we are here about is protecting the

          24    lifetime of work that Sam and Preston have put into this
12:59     25    company and into their designs.              And we do appreciate your
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 51 of 101
                                                                                             5-51
                                          Closing Argument by Mr. Strother




           1    attention and the time you have spent with us, and we know
           2    that you're going to do your job, and I thank you very much.

           3              THE COURT:    You have got seven minutes left.                 You
           4    started at 12:20 and it's now 12:58.                     So, you have got seven

13:00      5    minutes left.
           6                     It's now right at about 12:59.                  Let's take a

           7    break.   Everybody has been here for a while.                   Let's take a
           8    break until 1:15, and then we'll wrap up and then it will be

           9    your decision.
13:00     10                     So, we'll see you back in 15 minutes.                  You may

          11    stand.   You can leave your books or take them with you.                     But
          12    we'll see you back in 15 minutes.

          13                               (Brief recess)
          14              THE COURT:    Now we'll hear from the defense.
13:20     15                     Go right ahead, sir.
          16              MR. STROTHER:       May I please the Court, counsel.

          17                     I echo Mr. Zummo's thanks to you as a jury for

          18    spending almost a week with us and bearing with us through a
          19    lot of evidence and a few witnesses.                     We appreciate the
13:21     20    effort you're putting into this.

          21                     Let me begin with a couple of rhetorical

          22    questions that Mr. Zummo asked and then gave answers to that
          23    I think we have different answers to.

          24                     Not surprisingly, we have different positions.
13:21     25    And the counselor's job, the advocate's job, is to
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 52 of 101
                                                                                             5-52
                                          Closing Argument by Mr. Strother




           1    articulate to you what the client's position is.                   And
           2    sometimes that makes us diametrically opposed.                   Sometimes,

           3    surprisingly, not so much.
           4                    One of the questions he asked was:                  Why did

13:21      5    Urban Living do the agreement?               Why did Urban Living enter
           6    into an agreement with PWA where Urban Living would pay only

           7    $250 a pop to use these plans?
           8                    I'm not sure what Mr. Zummo's answer was.                    My

           9    client's answer would be $250.               Plans are necessary.        No one
13:22     10    is arguing that plans aren't necessary to build a building.

          11    You don't even need an architect's plans.                    You can use a
          12    designer's plans.     They're necessary.

          13                    But the reason Urban Living went into that

          14    agreement was because of the relative inexpense compared to
13:22     15    what was going on.     We're talking about townhomes that cost
          16    between 300- and $500,000.           So, it makes sense to pay

          17    someone $250.

          18                    Another question was about the "from scratch"
          19    e-mail.   He said why did they lie at that point, why did
13:22     20    Fina Reisinger lie and say that that was from scratch.

          21                    I don't think that the logical conclusion is

          22    that it had to have been a lie at that point and that
          23    there's some giant scheme to save $1,500 on six townhomes at

          24    that point.    That is not logical.
13:23     25                    What is logical is what Mr. Cameron testified
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 53 of 101
                                                                                             5-53
                                          Closing Argument by Mr. Strother




           1    to and what Mr. Ramani testified to; that there was a
           2    mistake made that they own up to, but it was a mistake,

           3    starting with Mr. Cameron's employees, beginning with the
           4    Plan D5-214 and then failing to just start it all over when

13:23      5    they realized that they needed to do bigger overhauls than
           6    anticipated.    And, remember, they spent 109 hours reworking

           7    that plan.
           8                    The second mistake was then Mr. Cameron

           9    communicating to Urban Living that that was done from
13:23     10    scratch and then Ms. Reisinger saying, 'We paid you for this

          11    plan.    We're not using it.         There were problems with the
          12    stairs.   We're doing it from scratch.'                      Logic suggests that

          13    that was a mistake and not an intentional lie involving a

          14    number of witnesses, a number of people, none of whom are
13:23     15    here before you today.
          16                    Mr. Zummo said why didn't they just go to

          17    Preston and say, 'Hey.       There are stair problems.                 Let's fix

          18    this'?    The answer was given by Mr. Ramani and Mr. Wood.
          19    Mr. Wood was no longer there.              That's what generated this
13:24     20    agreement in the first place.              There was no one at Preston

          21    Wood that redesigned these plans.                  That's why Urban Living

          22    was hiring people like Cameron Architects to have the plans
          23    redone.   So, they couldn't have gone there to correct the

          24    problem should they have chosen to do so.
13:24     25                    I said early on that I didn't think this case
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 54 of 101
                                                                                   5-54
                                          Closing Argument by Mr. Strother




           1    was so much about the copying; my client was admitting to
           2    some duplication.     I don't think my client has hidden the

           3    ball on that.    And I think that the attempts to argue that
           4    this is a recent position are unfair.

13:24      5                    The evidence before the Court, which is
           6    uncontroverted, is that when Mr. Ramani was alerted that

           7    there were problems with the Nagle Street plan and with the
           8    Mount Vernon plan he attempted to the pay for them and that

           9    effort was rebuffed.      He attempted to pay the $250 apiece to
13:25     10    use those plans and it was rebuffed.

          11                    The evidence, which is also uncontroverted, is
          12    that Mr. Ramani then made several attempts to talk with

          13    Ms. Wood and those attempts were denied.

          14                    So, Mr. Zummo, on Day 1, said he thought this
13:25     15    was a case involving trust or a lack of trust, and I don't
          16    believe that either.      We're talking about a case where, if

          17    Urban Living and Cameron Architects could have made this

          18    right, that attempt was rebuffed.
          19                    This is no longer a case, from Plaintiff's
13:25     20    perspective, about trying to get paid for the value of the

          21    plans.   This is a case about Urban Living and Cameron

          22    Architects giving up their profits earned from other aspects
          23    of the townhomes.

          24                    I have been thinking all during the trial why
13:26     25    is Plaintiff spending so much time focusing on things that
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 55 of 101
                                                                                            5-55
                                          Closing Argument by Mr. Strother




           1    have been agreed to.      Because you have them in evidence.
           2    You have the agreed facts.           Those were agreed before trial.

           3    They didn't just happen here in the middle of trial.
           4                     Why spend so much time parading in front of

13:26      5    you, the jury, that there was duplication on D5-214?                    Why
           6    talk about Mount Vernon at all?                What does Mount Vernon have

           7    to do with it?      They weren't used.               There were new plans
           8    done.   Mr. Cameron admits that it was practically an exact

           9    duplicate.    There was no revenue from it.
13:26     10                     I figured it out.             And it's not rocket

          11    science.    I think everyone else has probably figured it out,
          12    too.    They want to show that Urban Living and Cameron

          13    Architects are bad, are bad guys, bad people with evil

          14    intent, and that somehow that should persuade you that you
13:26     15    should give more than the law allows, that somehow because
          16    they are bad people that you should ignore the Court's

          17    instructions and look at the questions and say, 'We don't

          18    really care about percent of apportionment.                    These are bad
          19    people.    Zero.'
13:27     20                     Intent doesn't matter.                  I believe I said that

          21    on Day 1 to you, the jury, and the Court has now instructed

          22    you that.    Intent doesn't matter.                Innocence doesn't matter.
          23    But we spent a lot of time going through that anyway.

          24                     Urban Living's and Cameron Architects'
13:27     25    reaction to finding out that the plans were infringing was a
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 56 of 101
                                                                                              5-56
                                          Closing Argument by Mr. Strother




           1    natural one; to try to pay for it, to make it better, and
           2    then to stop construction the best they could.

           3                    On Nagle there was supposed to be 16 units.
           4    They were able to instruct the builder to stop.                    They only

13:28      5    built six of them, and then the builder hired a separate
           6    architect to design ten others and they built those.

           7                    Mount Vernon.          I'll be frank.           Defendants got
           8    lucky that something about the market caused the builder to

           9    put the project on hold so that, by the time that Preston
13:28     10    Wood & Associates made the problem known, no construction

          11    had started and it was easy to stop.                     It would have been
          12    easy to accept $250 for each of the plan's use and then let

          13    the building be erected.         That was rebuffed.             And, so, the

          14    builder restarted, and Mr. Cameron gave the builder a set of
13:28     15    stock plans that he had created.
          16                    When preparing for closing argument, I debated

          17    one of two ways to handle going through the jury charge with

          18    you.   The way I was going to do it is kind of like the way
          19    Mr. Zummo did it, which is go through in order, and then I
13:28     20    realized that would be spending time on some of the things

          21    that I think are less important.

          22                    So, I want to spend the time, initially, on
          23    the things that I thought or that I think are of crucial

          24    importance.    That's why I am going to show you a couple of
13:29     25    questions, an instruction, first.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 57 of 101
                                                                                            5-57
                                          Closing Argument by Mr. Strother




           1                    Let me have you look at Question No. 6.
           2                    Your Honor, may I dim the lights -- have you

           3    dim the lights, please.
           4                    This is showing you two pages.                  Let me see if

13:29      5    I can rectify that.
           6                    There.    Question 6 is identical in every

           7    way -- That's not true.        It's a companion to Question No. 8.
           8    Question 6 asks this question for Urban Living.                   Question 8

           9    asks the same question for Cameron Architects.                   So, they
13:30     10    differ in having different names there, but they also differ

          11    in having different sets of properties listed.
          12                    This is the question that I called your

          13    attention to during my opening statement.                    When I pulled out

          14    the board over here, I told the jury -- I told you that this
13:30     15    was probably going to take away from architecture and go to
          16    accounting.    And I regretted that, but this is what's

          17    important.

          18                    By the way, the question preceding this is the
          19    one that goes into gross revenues and deductible expenses.
13:30     20    This percentage of profit due to factors other than

          21    infringement is where the evidence in this case should

          22    naturally take you.      I have proposed responses for the other
          23    questions regarding whether there was infringement,

          24    regarding the amount of the deductible expenses.                   But I can
13:31     25    understand how reasonable people could disagree with me and
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 58 of 101
                                                                                         5-58
                                          Closing Argument by Mr. Strother




           1    disagree with my clients and find answers to the
           2    infringement questions or the expense questions that we

           3    believe are the wrong answers.
           4                    This one, there's only one set of evidence

13:31      5    that you have in front of you about.
           6                    I asked both Mr. Wood and Ms. Wood if they

           7    were seeking 100 percent of the profits that Urban Living
           8    had gained and 100 percent of the profits that Cameron

           9    Architects had gained.       Time and time I asked, met with
13:31     10    objection.

          11                    Finally, I got Ms. Wood -- she's the only one
          12    who answered the question -- and she didn't say "Yes" or

          13    "No."   What she said is, "We're seeking is what the law

          14    allows."   And she should.         But what the law allows is for
13:31     15    this jury to decide what factors -- what percentage of the
          16    profit is due to factors other than infringement.

          17                    Mr. Ramani testified about how Urban Living --

          18    And, by the way, the answers regarding profits on Urban
          19    Living and Cameron Architects, you get there in a different
13:32     20    way.    So, I am going to start with Urban Living.

          21                    Mr. Ramani testified and everyone agreed, I

          22    think, that was asked that the way Urban Living earns a
          23    profit is you start with the sales price first and you

          24    calculate the commission based upon what that sales price
13:32     25    is.    It's generally between 3 and 6 percent.               No one is
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 59 of 101
                                                                                       5-59
                                          Closing Argument by Mr. Strother




           1    arguing about that 3 to 6 percent, and you have the evidence
           2    in front of you what the actual commission was on each

           3    closing.   So, you can back-out the percentage, if you like,
           4    but generally -- not generally -- specifically, the parties

13:32      5    are agreeing as to what the total amount of commissions
           6    earned actually was.

           7                    Mr. Ramani then gave evidence -- gave
           8    testimony that his commission, Urban Living's commission,

           9    is, therefore, based upon the sales price and that as a
13:33     10    portion of his profit the amount charged for the plans was

          11    only $250, only $250, and that the other factors -- there
          12    were other factors that went into determining the sales

          13    price and, therefore, his profit.

          14                    He mentioned land.               He mentioned the materials
13:33     15    and he gave a subset of those materials that he thought were
          16    of crucial importance in determining the sales price:                the

          17    finishes, the sinks, the hardwood floors, things like that.

          18    Those things would necessarily constitute the rest of that
          19    piece of pie.
13:33     20                    I asked him to break down what percentage of

          21    profit would those plans be responsible for and he said

          22    1 to 2 percent.     I showed him one example that would get
          23    higher if you're dealing with a lower commission.                I showed

          24    him one that was 2.5 percent.              And he said, generally, 1 to
13:34     25    2 percent of the profits earned by Urban Living, that's what
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 60 of 101
                                                                                              5-60
                                          Closing Argument by Mr. Strother




           1    is associated with the plans.              Everything else comes from
           2    the land, the materials and the finish.                      That's how the

           3    price of a home is determined.
           4                    The instructions and our judge have called

13:34      5    your attention to the burden of proof required; and it's
           6    been pointed out to you that, generally, the burden of proof

           7    is on Plaintiffs on most of the evidence, but it's not true
           8    on all of the questions.

           9                    Question No. 6, Question No. 8, undeniably the
13:34     10    burden of proof is on us, the Defendants.                     Let me talk about

          11    what that burden of proof requires.
          12                    The burden of proof is a preponderance of the

          13    evidence.    And I don't remember if it was after you had been

          14    seated in the box or whether it was during the voir dire
13:35     15    process.    The Judge used an example that attorneys like to
          16    use, which is you look at the scales of justice that are

          17    evenly balanced, and a preponderance of evidence is that

          18    amount of evidence that causes the scales to tip; some
          19    amount of evidence in this hand and this hand, and the
13:35     20    preponderance of the evidence causes them to tip.

          21                    So, what do you do when you have empty scales?

          22    What causes the scales to tip when looking at the
          23    preponderance of the evidence?               I don't mean to minimize the

          24    amount of evidence that my clients have brought forth with
13:35     25    regard to Questions No. 6 and 8, but very little is
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 61 of 101
                                                                                          5-61
                                          Closing Argument by Mr. Strother




           1    required.    A feather tips these.               A paperclip tips these.       I
           2    contend we have much more than feathers and paperclips over

           3    here, but a feather or a paperclip is all that we need,
           4    because Plaintiffs put on no evidence whatsoever of any

13:36      5    other factors that Urban Living's profits came from or that
           6    Cameron Architects' profits came from.

           7                    Now, Mr. Zummo is going to get up here and
           8    correctly say, 'We didn't have to.                   We're Plaintiffs.   The

           9    burden of proof is on them.            They have got to prove it by a
13:36     10    preponderance of the evidence.'                And he's absolutely right.

          11    He doesn't have to do anything to cause those scales to tip,
          12    until there is a feather, until there is a paperclip; and

          13    then it's incumbent upon the Plaintiffs, in a case like

          14    this, to put on evidence to rebut it and get those scales
13:36     15    tipped on the other side so that no longer can Defendants
          16    have met their burden.

          17                    This is an important point to me, this is an

          18    important point to the charge and I believe it's an
          19    important point to Plaintiffs on their issues.                  So, please
13:36     20    remember what's required here and remember that, when there

          21    is zero evidence on the other side, a preponderance is just

          22    a little bit of evidence.
          23                    Regarding this $250 and other factors -- I

          24    have a ten-year-old daughter and I was driving her to school
13:37     25    this week, and she's shown an interest in what lawyers do.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 62 of 101
                                                                                         5-62
                                          Closing Argument by Mr. Strother




           1    I don't know how much she gets because she's pretty smart.
           2    She asks interesting questions.                And when I knew she got

           3    this argument is when she understood that there are things
           4    that go into selling a home, marketing a home, building a

13:37      5    home, and that you can assign dollar amounts to how much
           6    those things cost.

           7                    So, we started about what else cost $250.
           8    What else could cost $250?           She's not gone shopping.      And I

           9    couldn't come up with something exactly that cost $250, but,
13:37     10    in the ballpark, logic, common sense, says that things like

          11    disposals to sinks, the sinks themselves, hardware for a
          12    couple of doors in a room, maybe the amount of paint that it

          13    takes to paint a foyer, shower heads and fixtures in a

          14    shower.   These things cost $250.
13:38     15                    And if someone walked into this courtroom and
          16    said, 'I provided the windows for the bedroom and those cost

          17    $250; and, therefore, I am entitled to all of the profit

          18    that people made off of the sale of that home,' that would
          19    sound crazy.    That would sound crazy.
13:38     20                    But I believe that is exactly what Plaintiffs

          21    are doing in this case, and they have done it because they

          22    have refused to give you any other information about things
          23    that they agree are factors that didn't cause the

          24    infringement, because, truth be told, they have got to agree
13:38     25    that part of the profit came from something else.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 63 of 101
                                                                                              5-63
                                          Closing Argument by Mr. Strother




           1                    Mr. Zummo said people don't go out and buy
           2    homes that are just pieces of dirt that don't have homes on

           3    them; the plans are necessary.               That's absolutely true.          But
           4    people don't go out looking for a place to live, a place to

13:39      5    put their children so they're zoned to an appropriate school
           6    and decide that they're just going to buy a 250-dollar plan

           7    and then sit on the sidewalk with it.                        That doesn't happen.
           8                    People require those plans to actually be put

           9    in place by builders.       They require those builders to use
13:39     10    concrete, to use plywood, to use two-by-fours and drywall to

          11    make these things happen.          That's where profits come from.
          12    That's where sales price comes from.

          13                    Cameron Architects has a slightly different

          14    approach.    Just to be clear, I am going to turn to Question
13:39     15    No. 8.
          16                    Necessarily, Cameron Architects only is

          17    being -- you're only being asked this question about Nagle

          18    Park Place and Mount Vernon.
          19                    Cameron Architects doesn't sell the
13:39     20    properties; and, so, they earn a sum much differently than

          21    Urban Living does.     And they provided their accounting

          22    information.    The accounting information is pretty clear
          23    about how much they got paid.

          24                    They received one check from the builder.
13:40     25    That was an 11,450-dollar check.                 That's Exhibit 7.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 64 of 101
                                                                                         5-64
                                          Closing Argument by Mr. Strother




           1    Mr. Zummo says, 'But, hey, the builder promised to pay
           2    more.'   That's true, but Ms. Cameron told you that that's

           3    not something that Cameron Architects is going to be able to
           4    seek because of this lawsuit.              That's not money that you

13:40      5    need to be looking at as actual gross revenue.
           6                    With this, Cameron Architects provided a check

           7    back to Urban Living, $5,725, which is half of that amount.
           8    So, therefore, the gross revenue that Cameron Architects

           9    earned was only $5,725,000.            That was meant to go to 16
13:41     10    units, not the six that were actually built.

          11                    And, finally, Cameron Architects provided
          12    their calculations.     They have some direct costs on here,

          13    some direct costs that you should pay attention to, and

          14    those are the payroll costs of $1,727 which went to,
13:41     15    specifically, the 109 hours that they paid their employees
          16    to work on the Nagle Street plans.                   Those expenses should

          17    come out of the $5,725.

          18                    Then you're left with overhead.                 Overhead is
          19    in your ballpark.     We contend that the overhead that was
13:41     20    incurred here should be deducted.                  It was associated with

          21    the Cameron Architects' operation and it was prorated.

          22    That's the fair and reasonable formula or, maybe, fair and
          23    appropriate formula that went to deciding what portion of

          24    those actually go.
13:42     25                    There was an error, my error, in producing
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 65 of 101
                                                                                         5-65
                                          Closing Argument by Mr. Strother




           1    this one.    Ms. Cameron testified that when you double --
           2    because you have two employees -- when you double this

           3    number, you half this number, which goes over here; and, so,
           4    therefore, your overhead costs are, actually, half of what

13:42      5    is presented here.     Instead of $7,500 you're talking in the
           6    ballpark of 3,750; and, so, therefore, you're talking about

           7    a net profit, after overhead, of approximately $200.
           8                    We haven't talked about the percent question

           9    yet.   That's 100 percent of the net profits.
13:42     10                    But there were factors that Mr. Cameron

          11    testified to and Ms. Cameron testified to that you need to
          12    take into account:     the 109 hours of work that went into

          13    making those plans something that could be used to build six

          14    townhomes.
13:43     15                    So, if you make a pie chart and you find out
          16    what is the payroll of 1,727 compared to the 250, you get to

          17    a ballpark number of 87 percent.                 87 percent of Cameron

          18    Architects' meager profits were due to Cameron Architects'
          19    direct efforts, not to the 250-dollar plans.
13:43     20                    Let me show you the same information about

          21    Urban Living.    Nagle is where both parties have spent most

          22    of their time; so, you have a little bit more information on
          23    Nagle.

          24                    Urban Living has provided what their operating
13:44     25    costs are, which is their overhead per house getting to a
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 66 of 101
                                                                                             5-66
                                          Closing Argument by Mr. Strother




           1    specific net income for Nagle.
           2                    Plaintiff has an argument -- I understand

           3    it -- is that there were things, perhaps, that Urban Living
           4    had to pay for that maybe it would have paid for anyway.

13:44      5                    Mr. Ramani said that's not entirely true.
           6    These things are prorated by the number of the staff that we

           7    were buying dinners for or lunches for or whatever.                       These
           8    people were working there at the showroom.                     They were all

           9    working on selling all of the different properties.
13:44     10                    And, so, the only appropriate and fair formula

          11    you can do in that situation is to look at the number of
          12    houses that were sold in a given month and then break your

          13    operating costs, your overhead costs, into a per-house cost

          14    and then just apply it to how much the net commission was.
13:44     15                    They did this in high detail for Nagle and
          16    they provided other information for the other properties.

          17    I'm sorry.    Wrong -- That was an error.                    Pardon me.

          18                    This would be Defendant's Exhibit 17, which
          19    does the calculation for the remaining three properties.
13:45     20    The calculation is the same.             The number of closed houses

          21    are provided and then you have this erroneous cost per home.

          22    This column is the only column that has incorrect
          23    information.    And, thankfully, we were able to determine on

          24    the fly what this error was so, when Mr. Zummo said you can
13:45     25    go into your jury room, pull out the calculator and
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 67 of 101
                                                                                        5-67
                                          Closing Argument by Mr. Strother




           1    determine it as an error, you can.
           2                    You can also just take this column and divide

           3    it by this column and get the correct number.                When you do
           4    that, you will find this was an error that works in Preston

13:46      5    Wood & Associates' favor.
           6                    The actual cost per home on the majority of

           7    these go up, and when you add them all together it's
           8    actually a 940-dollar difference in Preston Wood &

           9    Associates' favor, if you were to use these numbers.               We
13:46     10    would prefer you use the correct numbers, but we understand

          11    the burden is on us and we messed up this sheet.               But the
          12    data is intact and the data is accurate.

          13                    Now I'd like to go through some of the other

          14    instructions, and I am going to try to do these in order, I
13:46     15    believe.
          16                    The first one I'd like you to look at is

          17    Instruction No. 4 with me.           This is an instruction that you

          18    never heard Plaintiffs address in evidence at all, and this
          19    happens to be something that I think should have been
13:47     20    addressed.

          21                    This says very clearly that the mere fact that

          22    a work is copyrighted doesn't mean that every element of the
          23    work is protected.     These instructions altogether -- To say

          24    it's a mouthful is not the right way to put it.               There is a
13:47     25    lot for you to digest and synthesize and figure out what
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 68 of 101
                                                                                           5-68
                                          Closing Argument by Mr. Strother




           1    these instructions are -- how you are to apply them to the
           2    evidence.

           3                    The point of this instruction is to let you
           4    know that, even in a copyrighted plan, such as the ones by

13:48      5    PWA, there can be pieces in there that the law actually
           6    doesn't protect even if the copyright is valid.                  There can

           7    be things in there that aren't protectable.                  The kind of
           8    things that are not protectable are the kinds of things that

           9    Professor Bachman called your attention to, the things that
13:48     10    are standard or common or routine.                   He didn't use the word

          11    "clichéd".    Same thing.
          12                    He also said that to some of these solutions

          13    there were only a couple of ways to solve the problem.                  And,

          14    so, while it's true, Mr. Zummo pointed out, that no one said
13:48     15    "scènes à faire" and no one said "merger", that's because
          16    witnesses don't use legal terms.                 Witnesses give the

          17    information so the Court can instruct you on the law, and

          18    you can look at what the witnesses said and see if it fits
          19    the law.
13:48     20                    We come back to Professor Bachman's testimony

          21    in a minute.    Mr. Zummo came down really hard on Professor

          22    Bachman and suggested that, perhaps, he doesn't like Houston
          23    and is going to be happy when he can retire somewhere that

          24    is a prettier city or something like that.                   I think that's a
13:49     25    misconstruction of what Professor Bachman was saying.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 69 of 101
                                                                                                5-69
                                          Closing Argument by Mr. Strother




           1                    He acknowledged that townhomes are needed.                       He
           2    acknowledged that things that are insignificant

           3    architecture-wise are needed.              He called them part of the
           4    background.    That's not an insult.                 That's not an insult.

13:49      5                    And when -- he was cross-examined and he was
           6    asked if he felt bad, essentially, for talking poorly about

           7    Mr. Wood when he criticized Mr. Wood.                        He very clearly said,
           8    'Wait a second.     I'm not criticizing a human here.                    I am

           9    criticizing a plan.'      That's it.             He looked at the plan and,
13:49     10    as a professor of architecture working as long he has, he

          11    pointed out the elements that he thought were standard and
          12    routine and necessary given the external factors there, the

          13    20-by-40 footprint, for example.

          14                    People live in townhomes.                      People live in
13:50     15    houses that may look like their neighbors' houses.                       We're
          16    not criticizing that.       But that doesn't mean that the law

          17    protects those identical situations, and it doesn't protect

          18    a standard configuration of standard rooms that flow
          19    naturally and logically.
13:50     20                    I objected to Plaintiff's Exhibits 80 through

          21    85, I think, which came in right at the end after Mr. Ramani

          22    had testified nothing else happened.                     His Honor called you
          23    back in.   Mr. Zummo, I believe -- it could have been

          24    Mr. Bonham -- read something in about what it was being
13:50     25    offered for.    I put my objection into the record.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 70 of 101
                                                                                              5-70
                                          Closing Argument by Mr. Strother




           1                     I thought more about it, and I think you
           2    should look at it.     Look at them.               Look at the 20-by-40

           3    ones.   I think Mr. Zummo was playing a little hard and fast
           4    when he put in L-shaped ones that were 36 feet or 46 feet.

13:51      5    That can make a significant difference because, when you're
           6    talking about something larger than 20 by 40, you can start

           7    to do something interesting with the shapes.
           8                     But look at all of these that we built.

           9    They're boxes.     They're boxes.            Even Nagle didn't have the
13:51     10    bowed window.    Every single one of them is a box.

          11                     So, why do I want you to look at 80 through
          12    85?   I think you will find them all substantially similar.

          13    I think you will find that -- Even if PWA has a catalog of

          14    however many they put into evidence, when you're talking
13:51     15    about those are the same size, do you know what you're going
          16    to find?   Do you know what you'll find on the second floor

          17    every time?    An open kitchen, dining room and living room.

          18    You'll find a balcony.       You will find a bathroom up there.
          19    And they're not going to be organized in a significantly
13:52     20    different manner.

          21                     You know what you're going to find on the

          22    bottom floor because physics requires it?                       The garage.
          23    There will be a two-car garage.                There will be an entrance,

          24    and there will be a stairwell, and there will be one
13:52     25    bedroom, one closet and one bathroom.                        And they're going to
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 71 of 101
                                                                                              5-71
                                          Closing Argument by Mr. Strother




           1    look very much alike, all of the other plans that you're
           2    going to look at in this case.               So, look at them.

           3                    Mr. Zummo test -- I'm sorry -- he didn't
           4    testify.    Mr. Zummo called your attention to the other plans

13:52      5    in this case, not Nagle and not Mount Vernon, but the ones
           6    that were non-UPM projects -- Stanford, Patterson and EaDo.

           7    And my ears perked up when he called them "Urban Living
           8    designs".    There is not a lick of evidence that Urban Living

           9    had anything to do with those designs.
13:53     10                    To the contrary, everyone that was asked

          11    agreed the builder, Oppidan, hired an architect, Bill
          12    Wooten, neither of whom are here.                  The builder had

          13    Mr. Wooten design plans and then Urban Living was hired for

          14    one sole purpose and that was to sell those properties.
13:53     15                    Urban Living didn't receive the construction
          16    plans.   Urban Living received marketing plans from the

          17    builder, which are different.              They're not the drawings that

          18    have the dimensions and elevations and all of that.                       They
          19    are simple floor plans.
13:53     20                    The reason that's important is because the

          21    Plaintiffs are trying to confuse you.                        And I rarely suggest

          22    that the other side is trying to confuse anyone.                       This time
          23    they are.    They are focusing and generating the idea of

          24    intent because, as you know from the charge, intent doesn't
13:54     25    matter with copyright infringement.                    Innocence doesn't
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 72 of 101
                                                                                            5-72
                                          Closing Argument by Mr. Strother




           1    matter.
           2                    But where intent does matter is where the

           3    Court has called your attention to.                    Yes, this does not
           4    apply to Questions 9 and 10.             Intent, absolutely, is needed

13:54      5    for those last two questions because those are different.
           6    That regards the alteration and removal of copyright

           7    management information.        To find Urban Living has done that
           8    you have to find that they knowingly did it and they

           9    intended to trick people out there and to obscure copyright
13:54     10    management information.        There is no evidence the burden is

          11    on them this time.     There is no evidence that Urban Living
          12    knew or should have known that those plans could have

          13    possibly infringed on PWA's plans.                   They received those from

          14    the builder and it was hired only to sell them.
13:55     15                    There is an important sentence in this
          16    instruction, which I think is Instruction 14(?)                     Yes.   This

          17    sentence stands out there alone and this helps you, if you

          18    ever have to answer the very last question.                     And I am going
          19    to show you the question in a moment, but I want to call
13:55     20    your attention to it now.

          21                    "To determine the number of violations

          22    regarding copyright management infringement you, the jury,
          23    are to consider only the number of individual acts committed

          24    by a Defendant that violated this law."                      Only look at the
13:56     25    Defendant's acts, each individual act.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 73 of 101
                                                                                               5-73
                                          Closing Argument by Mr. Strother




           1                    It's why I asked Mr. Ramani about the e-mails.
           2                    "Are you sending out 8,000 e-mails?"

           3                    He said, "No.          It's one.             We put one up
           4    there."

13:56      5                    "Are you delivering to 20,000 people marketing
           6    plans on line?"

           7                    "No.   They upload it one time."
           8                    These are individual acts.                     And if you

           9    wondered if this case was about trust and if you think it's
13:56     10    not about money, ask yourself why Plaintiffs are asking you

          11    to write something like 20,000 times for the number of times
          12    that copyright management information was circulated.                         This

          13    case is about money.

          14                    Plaintiff said in the closing, 'Oh, but we
13:56     15    want you to do what you think is right.                      We don't want to
          16    double-dip.'    They don't want to double-dip.                    They want to

          17    dip in 20,000 times, 8,000 times, 10,000 times, whatever

          18    they've pled the number is.            What they told you in closing
          19    is directly contradictory to that sentence.
13:57     20                    I have about nine minutes left to go through

          21    the charge with you.

          22                    Did Urban Living infringe?                     Urban Living
          23    doesn't deny that there was copying, duplication, on Nagle

          24    Park Place.    As its advocate, I can tell you the answer to
13:57     25    that one is still "No" because the instructions tell you
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 74 of 101
                                                                                         5-74
                                          Closing Argument by Mr. Strother




           1    that non-protected elements can be copied.
           2                    And Professor Bachman, with no rebuttal from

           3    anyone else, testified about what was standard.                Plaintiffs
           4    had the opportunity to call rebuttal witnesses after they

13:57      5    heard Mr. Bachman testify.           They put on no other evidence.
           6    So, you can answer "No" to that question.

           7                    Patterson Street Landing and Stanford Street
           8    Landing and EaDo Place -- they're required to show you that

           9    there are infringing plans.            They don't even show you plans.
13:58     10    They showed you marketing plans.                 They simplified floor

          11    plans that were not the construction drawings used by the
          12    builder or the architect.          You have to say "No" to those.

          13                    And Mount Vernon -- of course, Mount Vernon

          14    was not sold.    There was no money earned from the drawings
13:58     15    that did infringe.     So, therefore, there could be no
          16    infringement for the plans that were actually used.                Again,

          17    one of these many uncontested facts.

          18                    The answer to Question 2 would be the same.
          19    You're getting a different question for contributorily
13:58     20    infringing, but the information and the data, the evidence,

          21    you have there is exactly the same.

          22                    I am going to stand here while I look at the
          23    others so I'm not going back and forth.

          24                    Cameron Architects is only being asked --
13:59     25    You're only being asked about two plans.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 75 of 101
                                                                                           5-75
                                          Closing Argument by Mr. Strother




           1                    Mount Vernon does not infringe.                That plan
           2    wasn't used.    No money was earned from it.

           3                    Nagle Park Place.              I understand why you would
           4    say "Yes".    He doesn't deny that Cameron Architects used

13:59      5    D5-214 as the starting point.              The evidence is, however,
           6    that D5-214 were full of standard, routine, common

           7    arrangements of standard things; so, therefore, it's not
           8    entitled to protection.        We still say "No."

           9                    The same for Question No. 4.
13:59     10                    For Question No. 5, all of that information

          11    appears in the exhibits.         If you get here, the information
          12    regarding gross revenues is in the Agreed Facts, and the

          13    deductible expenses are on the couple of exhibits which are

          14    Exhibits 16 and 17 for Urban Living.
14:00     15                    Here's the answer.               I want to call your
          16    attention -- or the question.              I want to call your attention

          17    to something very important here.                  This asks you for the

          18    percent of profit due to factors other than infringement,
          19    not percent of profit due to the infringement.
14:00     20                    So, if you agree with what my position has

          21    been that 1 to 2 percent is the amount of profit due to

          22    infringement, that's not what you write there.                 You write
          23    the 99 percent, the 98 percent, on this one, Question No. 6.

          24                    Question No. 7.            This information comes
14:00     25    directly from the Cameron Architects' accounting documents,
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 76 of 101
                                                                                              5-76
                                          Closing Argument by Mr. Strother




           1    which are Exhibit 11.
           2                    Mount Vernon, of course, has zero.

           3              THE COURT:    40 minutes has gone past.
           4              MR. STROTHER:       Thank you, Your Honor.

14:00      5                    I walked you through how to calculate the
           6    percentage of profits due to other factors for Cameron

           7    Architects.    That was 87 percent.
           8                    I am now back to the page views, the 20,000

           9    page views.
14:01     10                    I have highlighted a lot of provisions here

          11    that I want to finish with.            I mentioned that.          Did Urban
          12    Living knowingly or intentionally with the intent to induce,

          13    enable, facilitate or conceal infringement?                    There's no

          14    evidence of that.     You could stop there.
14:01     15                    Did it distribute copies or derivatives of the
          16    copyrighted works from which the copyright management

          17    information had been altered or removed?                     You don't have

          18    that.   You don't have that.
          19                    What the evidence is that they presented to
14:01     20    you are marketing plans.         It could be photographs.             How do

          21    you remove copyright management information from a

          22    photograph or other things?
          23                    What they are alleging is that the floor plans

          24    that made it through as marketing plans somehow had the
14:02     25    copyright management information altered or removed.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 77 of 101
                                                                                            5-77
                                          Closing Argument by Mr. Strother




           1                    Mr. Ramani gave testimony at the very end of
           2    his testimony that, when you go online, you can get the

           3    stuff without the copyright.             And Plaintiffs had an
           4    opportunity to cross-examine him on that.                     They had an

14:02      5    opportunity to take you live to PWA's website and show you
           6    that that was untrue.       There is a reason they didn't do

           7    that.
           8                    The answer to all of these questions has to be

           9    "No."   Even if you think there was copyright infringement,
14:02     10    the answer to this question has to be "No" because there is

          11    no evidence that the copyright management information has
          12    been altered or removed.

          13                    And, so, therefore, we believe you shouldn't

          14    answer this question.       If you must, the answer isn't in the
14:02     15    realm of 20,000 or even 10,000.                You're talking about one
          16    e-mail.   You're talking about uploading once.                    In fact, for

          17    Nagle Park Place and EaDo you're talking about half an

          18    e-mail because they were on the same e-mail.
          19                    With that, I am finished.                    I appreciate your
14:03     20    time.   You're almost there.           I look forward to you spending

          21    some time reading the legal treatise that is in front of you

          22    and delving through the multiple binders of information.
          23                    We appreciate it.              Thank you.

          24              THE COURT:    All right.             You've got seven minutes
14:03     25    left.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 78 of 101
                                                                                          5-78
                                         Rebuttal Argument by Mr. Zummo




           1              MR. ZUMMO:    Your Honor, I will need the screen.
           2    Thank you.

           3                     When we heard both of the Defendants talk
           4    about how mistakes were made, it was kind of interesting.

14:03      5    Mr. Strother asked both of his clients, 'Are you taking
           6    responsibility for your employees?'                 But it sure sounded

           7    like Mr. Cameron was saying it was somebody else's fault
           8    that the Preston Wood design got used.                    And it sure sounded

           9    from Mr. Ramani like he didn't agree with Fina Reisinger's
14:04     10    e-mail and Mr. Cameron didn't agree with it, and she must

          11    have made the mistake.
          12                     If they want to take responsibility for this,

          13    maybe waiting until the last day of trial isn't the best

          14    time to do it.
14:04     15                     But what really got me in the middle of
          16    Mr. Strother's argument was, well, he said it wasn't until

          17    Preston Wood made the problem known.

          18                     Can we see Exhibit 103 again, please.
          19              MR. COOPER:     You're going to have to look up here.
14:04     20    I think the projector turned off.

          21              MR. ZUMMO:    Okay.

          22                     This is the e-mail we've talked about so much.
          23    And the reason we made the problem known years later is

          24    that's when we first found out about it, because they lied
14:05     25    about what they were doing with our plan.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 79 of 101
                                                                                       5-79
                                         Rebuttal Argument by Mr. Zummo




           1                    But the whole issue of was Preston still
           2    around to makes the changes if there was an error, that's --

           3    Sam Wood told them, 'We have looked at it.                They were minor
           4    to fix and we have corrected them.'                 So, it's not true that

14:05      5    it couldn't be done because Preston was now working for
           6    David Weekley Homes.

           7                    I want to talk -- I don't feel that I need to
           8    respond to everything Mr. Strother said and repeat the

           9    things I said in the first part of this summation.                I'd like
14:05     10    to talk about his apportionment argument, the answers to

          11    Questions No. 6 and No. 8.
          12                    They have the burden of proof.               They haven't

          13    brought you any proof of any factor that accounts for

          14    profits other than the infringement of our designs.
14:06     15                    And I'd like to call your attention to Page 1
          16    of the Court's charge:      that "statements and arguments of

          17    the attorneys are not evidence."              That's all this pie chart

          18    is.   It's not evidence because that came from Mr. Strother,
          19    not from any actual evidence that was ever brought to you.
14:06     20    They haven't met that burden of proof.

          21                    It's also interesting that they want to tie

          22    this case to the $250 per plan per use that the contract
          23    called for them to pay, because they didn't pay that back

          24    when they decided to use the plan.
14:06     25                    What that argument means, if you actually
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 80 of 101
                                                                                         5-80
                                         Rebuttal Argument by Mr. Zummo




           1    accept their logic, is 'We cannot follow the contract when
           2    we're using the plan.'      'We can lie to you about whether

           3    we're using the plan.      We can deny this for years.'            'We can
           4    fight you for years in a courtroom, try to deduct the cost

14:07      5    of that from the recovery that the law says you should
           6    receive.    And, when it's all over, we're going to ask the

           7    jury, oh, well, just award them the $250 that we should have
           8    paid them in the first place.'

           9                    If that's the way you think things should
14:07     10    work, you can accept their argument.                 If that's the kind of

          11    conduct that you want to approve, you should accept their
          12    argument.

          13                    We're not here to try to paint them as bad

          14    guys.   We're here to present the evidence to you.               I never
14:08     15    said that anybody on their side were bad guys.                And it's
          16    very interesting that the whole idea that there are bad guys

          17    is introduced by their own attorney.

          18                    When Mr. Strother wanted to talk about the
          19    charge on the removal of copyright management information --
14:08     20    I'd like to look at that.         I did talk about this.         I did

          21    mention this when we went through this charge, but let's

          22    look at the individual acts.           Let's just start with the
          23    e-mails.

          24                    Mr. Ramani testified how many e-mails would go
14:08     25    out.    8,000 to 15,000 e-mails.           Those are individual acts.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 81 of 101
                                                                                         5-81
                                         Rebuttal Argument by Mr. Zummo




           1    If you read this charge on that issue, the thing that's a
           2    violation is to distribute copies with the removed copyright

           3    notices and management information.
           4                    Does it make any sense that the law would say

14:09      5    it's a violation to distribute, but one distribution because
           6    you hit a "send" button on e-mail is the same as 15,000?

           7    There's a huge difference between distributing 15,000 and
           8    distributing 8,000 or distributing one.

           9                    And one thing that -- I was very interested
14:09     10    that Mr. Strother wanted to talk about feathers on the

          11    burden of proof.     Because, you know, I was ten years old
          12    once, too.    I went to a very traditional catholic school.

          13              THE COURT:    You have two minutes left.

          14              MR. ZUMMO:    And I remember the subject whether it's
14:09     15    right or wrong to gossip was taught.                 And the teacher that
          16    we had told a story about somebody that went to confession

          17    and said, 'I have been gossiping.'                And the priest said,

          18    'Well, I am going to give you a two-part penance.                First, I
          19    want you to go and take a feather pillow to the top of the
14:10     20    tallest hill in town and rip it open and then come back.'

          21                    And, so, the person did, ripped it, the

          22    feathers start blowing in the wind and he came back.
          23                    And the priest said, 'Now for the second part

          24    of your penance I want you to go get all those feathers.'
14:10     25                    This problem of the distribution of our plans
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 82 of 101
                                                                                       5-82
                                         Rebuttal Argument by Mr. Zummo




           1    is like those feathers in the wind.                 We can't go get those
           2    feathers.    Mr. Ramani and Mr. Cameron can't go get those

           3    feathers.    Nobody knows, after they have sent our plans out
           4    to all of these people, what's happening with them.

14:10      5                    All we can do is what the law permits us to
           6    do.   That's to come here and submit these questions and

           7    submit these issues to the eight of you, and whatever the
           8    law says happens, whether it's recovery of profits or these

           9    violations, that's what we are allowed to do.                That's the
14:11     10    best we can do to try to rectify this.

          11                    Sam and Preston have a life invested in not
          12    these five plans but in the whole library of plans, and the

          13    only way to keep that investment, to preserve what they have

          14    spent their life -- their married lives, their business
14:11     15    lives together, is for you to answer these questions
          16    honestly and enforce the law.

          17                    Thank you.

          18              THE COURT:    Now, ladies and gentlemen, in a minute
          19    or two I will give the jury charge to Ellen to escort you
14:11     20    into the jury room.

          21                    You now set your own schedule.               Take whatever

          22    breaks you want or whatever, but I do have some parameters
          23    that I've used before I got to this court.                I've used it in

          24    state court, being downtown and the hours of the day.
14:12     25                    You may deliberate each day up to 6:00 p.m.,
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 83 of 101
                                                                                   5-83



           1    but the attorneys and I will be excused, meaning we'll be
           2    out of here, at about 5:00.       So, you can go later.

           3                    So, if you reach a verdict between 5:00 and
           4    6:00 there is a procedure, like the last trial we had.             You

14:12      5    seal it up, come back the next day, unseal it.
           6                    And then I come back and visit with you, and I

           7    visit with you -- usually, it averages an hour, or whatever
           8    amount of time you want to take, and we can talk about this

           9    or anything else that you may have about the federal court
14:12     10    system.

          11                    Now, as far as getting here tomorrow, you can
          12    get here -- if you hold over until tomorrow, you can get

          13    here as early as 9:00 but not later than 10:00.          We have got

          14    other things going on, but, you know, the jury has got a
14:12     15    priority and we'll fit you in and give everybody plenty of
          16    notice.

          17                    Again, you may deliberate until 6:00 each day,

          18    but not later than 5:00.      If you have any question or a
          19    verdict we'll take it the next morning when we come back in.
14:13     20                    I hope -- Do we have some snacks back there

          21    for them or not?

          22              CASE MANAGER:     Cookies.
          23              THE COURT:    Cookies.    Well, that's better than what

          24    they get for the judge and the attorneys.
14:13     25                    In any event, thank you so much for your
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 84 of 101
                                                                                   5-84



           1    attention.    It was a short case.      It was well tried.     It had
           2    a complicated legal theory.       Hopefully, and I found out

           3    doing this for all these years, you learn something about
           4    somebody else's business and then it comes to a lay jury, in

14:13      5    effect, a cross-section of the community, to put it all
           6    together as best you can with these instructions and then to

           7    render a verdict.     In a criminal case it's either guilt or
           8    innocence, and in a civil case it's answering the questions

           9    and filling in the blanks.
14:14     10                     Ellen, is there anything else I have missed?

          11              CASE MANAGER:     I don't think so.
          12              THE COURT:    Okay.    We will go through the exhibits

          13    and they will be in to you in a few minutes.          The lawyers

          14    are going to go and make sure everything that's in should be
14:14     15    in, but you can immediately start your deliberations.
          16                     If you take a break during your deliberations,

          17    which you may, if anybody leaves the room -- you can't

          18    discuss the case unless all eight of you are in there.             And
          19    you set your own time for breaks and coming and going.
14:14     20                     Again, you can get here as early as 9:00 but

          21    not later than 10:00, and you know about the end of day.

          22                     As I say, you heard it on TV.       It's true.
          23    Ladies and gentlemen, please stand and commence your

          24    deliberations.
14:15     25                             (Jury not present)
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 85 of 101
                                                                                   5-85



           1              THE COURT:    You can be seated.      I want to just give
           2    you some information.

           3                     You don't have to stay at the courthouse or in
           4    the courtroom for sure, if you want to go down to the

14:15      5    cafeteria or anywhere else, the library or whatever.           Make
           6    sure, though, you have your cell phones with you.           If we get

           7    a question or a verdict you need to be back here -- at least
           8    one attorney for each side -- you need to be back here

           9    within ten minutes.     If you're not here in ten minutes I am
14:15     10    going to take the question.

          11                     It's now 2:14.    We'll let everybody be free,
          12    let's say, until 3:15 and let them start working.

          13                     So, in effect, it's now about 2:15.        The

          14    earliest that we'll contact you with a question would be
14:15     15    3:05 and have you back here at 3:15.        In other words, so you
          16    need to be ready to get back here at the earliest -- that

          17    will give you some time to take a break or if you didn't

          18    grab a bite or whatever.      But as of 3:05 you will be on ten
          19    minutes' call.     So, at least, we'll give you some freedom
14:16     20    and let the jury do what they need to do and get organized.

          21                     You need to get all the exhibits together.

          22    Once you have that done, just send it back in.          If you
          23    really have a disagreement on what's going back in, I'll be

          24    in there, certainly, for the foreseeable future.          We have
14:16     25    got work to do at the desk, as I am sure you do.
        Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 86 of 101
                                                                                    5-86



           1                    Any other questions?
           2               MR. ZUMMO:   Your Honor, I have to be in Dallas

           3    tomorrow morning and, so, I was going --
           4               THE COURT:   Oh.   Bonham is going to --

14:16      5               MR. ZUMMO:   I am going to have to leave this in
           6    Mr. Bonham's hands.     So, I would ask that I can be excused.

           7               THE COURT:   Absolutely.
           8               MR. ZUMMO:   Thank you, Judge.

           9               THE COURT:   Anything else you want to talk about?
14:16     10               MR. STROTHER:    Just to clarify, are the parties

          11    excused without --
          12               THE COURT:   The parties are excused.

          13               MR. STROTHER:    Thank you.

          14               THE COURT:   You may want them here if any questions
14:17     15    come in.   You may not.     Some people say -- I usually don't
          16    bring the jury back in unless there is a verdict.           Okay?

          17    Occasionally, on rare occasions, do I bring them back in.

          18                    But, no, as far as you're concerned it's up to
          19    you.   You can excuse your clients or you can have them
14:17     20    remain here if you think it looks better, if the jury comes

          21    back, if I have to give them an instruction in here.           I

          22    don't require that at that point.
          23                    That's a good question.

          24                    Anything else?
14:17     25               MR. ZUMMO:   Not from us, Your Honor.
Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 87 of 101
                                                                           5-87



   1              THE COURT:    All right.     Then, if you would, get
   2    together on the exhibits.      Given them to Ellen.      If there is

   3    a problem just come get me.
   4                    All right.    We'll stand adjourned.

   5
   6                       COURT REPORTER'S CERTIFICATE
   7              I, BRUCE SLAVIN, certify that the foregoing is a
   8    correct transcript from the record of proceedings in the

   9    above-entitled matter, to the best of my ability.
  10

  11
  12                                       s/Bruce Slavin
                                           BRUCE SLAVIN, RPR, CMR
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 88 of 101
                                                                          5-1


           $                22:23, 25:12, 25:24,      4:19, 20:15              6050 [2] - 36:9, 37:10      35:24
                            30:14, 34:13, 72:4       28 [2] - 1:5, 20:17       63 [1] - 50:17             absolutely [4] - 61:10,
$1,500 [1] - 52:23         10,000 [2] - 73:17,       2:14 [1] - 85:11          6:00 [3] - 82:25, 83:4,     63:3, 72:4, 86:7
$1,727 [1] - 64:14          77:15                    2:15 [1] - 85:13           83:17                     academic [1] - 26:18
$200 [1] - 65:7            100 [3] - 58:7, 58:8,                                                          accept [6] - 7:23, 7:25,
$250 [15] - 52:7, 52:9,     65:9                                 3                         7               56:12, 80:1, 80:10,
 52:17, 54:9, 56:12,       102 [1] - 46:14                                                                 80:11
 59:11, 61:23, 62:7,       1026 [1] - 22:17          3 [5] - 23:13, 25:22,     7 [6] - 9:15, 24:14,       acceptable [2] -
 62:8, 62:9, 62:14,        103 [1] - 78:18            25:23, 58:25, 59:1        25:23, 25:24, 63:25,       19:14, 47:17
 62:17, 79:22, 80:7        109 [3] - 53:6, 64:15,    3,700 [1] - 50:14          75:24                     access [13] - 14:7,
$4,000 [1] - 47:6           65:12                    3,750 [1] - 65:6          7,000 [1] - 50:14           14:10, 14:16, 30:6,
$5,500 [1] - 47:20         10:00 [2] - 83:13,        30 [2] - 21:23, 45:16     77010 [2] - 1:16, 1:19      36:15, 36:16, 36:19,
$5,725 [2] - 64:7,          84:21                    300 [1] - 52:16           77027 [1] - 1:22            36:23, 37:4, 37:10,
 64:17                     11 [2] - 25:24, 76:1      3000 [1] - 1:21                                       41:9, 41:12
$5,725,000 [1] - 64:9      11,450-dollar [1] -       33 [2] - 29:15, 47:19                 8              accidental [1] - 16:24
$500,000 [1] - 52:16        63:25                    34 [2] - 22:17, 25:25                                accordingly [1] - 5:11
$7,500 [1] - 65:5          113 [1] - 50:13           348 [1] - 1:21            8 [14] - 15:12, 16:8,      account [1] - 65:12
                           12 [1] - 25:24            35 [2] - 28:3, 41:11       16:10, 16:16, 16:18,      accounting [5] - 47:1,
                                                                                24:21, 25:23, 50:7,
            '              1206 [1] - 22:23          3500 [2] - 1:16, 1:19
                                                                                57:7, 57:8, 60:9,
                                                                                                           57:16, 63:21, 63:22,
                           12:20 [2] - 27:1, 51:4    36 [2] - 45:10, 70:4                                  75:25
'and [3] - 42:10, 42:13,   12:58 [1] - 51:4          39 [1] - 24:14             60:25, 63:15, 79:11       accounts [1] - 79:13
  42:15                    12:59 [1] - 51:6          3:05 [2] - 85:15, 85:18   8,000 [4] - 73:2, 73:17,   accurate [2] - 50:22,
'architectural [1] -                                 3:15 [2] - 85:12, 85:15    80:25, 81:8                67:12
                           13 [2] - 19:17, 25:24
  28:20                                                                        8,500 [1] - 50:13          accused [2] - 14:13,
                           14 [4] - 20:17, 25:24,
                                                                               80 [3] - 44:24, 69:20,
'Are [1] - 78:5             43:21, 72:16                         4              70:11
                                                                                                           14:19
'But [1] - 64:1            15 [4] - 25:24, 43:21,                                                         accustomed [1] - 9:19
'copying [1] - 31:21        51:10, 51:12             4 [5] - 25:22, 25:23,     80-C [1] - 45:4            acknowledge [1] -
'derivative [1] - 30:15    15,000 [4] - 50:7,         49:13, 67:17, 75:9       80-H [1] - 45:6             30:7
'did [1] - 34:17            80:25, 81:6, 81:7        40 [4] - 41:3, 41:4,      80-J [1] - 45:7            acknowledged [2] -
'Hey [1] - 53:17           16 [4] - 25:25, 56:3,      70:6, 76:3               80-L [1] - 45:8             69:1, 69:2
'How [1] - 4:6              64:9, 75:14              40-foot-by-20-foot [1]    80-M [1] - 45:10           act [2] - 17:8, 72:25
'if [1] - 29:3             17 [4] - 25:25, 37:1,      - 45:3                   82-B [1] - 45:11           action [1] - 17:13
'Now [1] - 81:23            66:18, 75:14             403 [1] - 22:14           84 [2] - 44:25, 45:12      activity [1] - 19:16
'Oh [1] - 73:14            175 [1] - 36:3            411 [1] - 22:14           84-C [1] - 45:12           acts [7] - 19:21, 21:21,
'Sam [1] - 42:9            19 [1] - 31:20            4312-A [1] - 22:20        85 [2] - 69:21, 70:12       72:23, 72:25, 73:8,
'Substantial [1] -         1980s [2] - 41:11,        45 [1] - 26:24            87 [3] - 65:17, 76:7        80:22, 80:25
  31:21                     44:11                    4504 [1] - 22:25                                     actual [7] - 17:17,
'substantially' [1] -      1:15 [1] - 51:8           46 [1] - 70:4                         9               19:8, 45:22, 59:2,
  31:24                                                                                                    64:5, 67:6, 79:19
                                                                               9 [11] - 16:8, 16:15,
'the [1] - 28:23                      2                          5              16:16, 25:2, 25:13,
                                                                                                          adaptation [1] - 11:25
'Wait [1] - 69:8                                                                                          adaptation.. [1] -
                           2 [6] - 25:22, 25:23,     5 [6] - 1:12, 23:20,       25:15, 25:16, 25:24,       30:17
'we [11] - 32:20, 41:22,
                            59:22, 59:25, 74:18,      25:22, 25:23, 75:10       34:13, 43:3, 72:4         add [1] - 67:7
  43:5, 43:14, 53:10,
                            75:21                    5-1 [1] - 1:13            909 [2] - 1:16, 1:19       added [1] - 38:11
  55:17, 61:8, 79:3,
  80:1, 80:2, 80:3         2.5 [1] - 59:24           5-23 [1] - 2:6            93 [1] - 46:14             address [2] - 9:9,
'we're [3] - 32:23,        20 [2] - 45:10, 70:6      5-27 [1] - 2:8            940-dollar [1] - 67:8       67:18
  43:10, 43:11             20,000 [5] - 73:5,        5-4 [1] - 2:5             98 [1] - 75:23             addressed [1] - 67:20
'well [3] - 34:19, 44:7,    73:11, 73:17, 76:8,      5-51 [1] - 2:9            99 [1] - 75:23             adduce [2] - 18:1,
  81:18                     77:15                    5-78 [1] - 2:10           9:00 [2] - 83:13, 84:20     20:10
                           20-by-40 [2] - 69:13,     5-87 [1] - 1:13                                      adjourned [1] - 87:4
           1                70:2                     50 [2] - 41:3, 41:4                  A               admission [1] - 14:1
                           20-by-40-foot [2] -       5:00 [3] - 83:2, 83:3,                               admit [2] - 38:12, 42:1
1 [16] - 9:15, 16:8,        33:9, 45:14               83:18                    abbreviated [1] -
                                                                                                          admits [1] - 55:8
 16:10, 16:16, 16:18,      2005 [1] - 32:14                                     25:21
                                                                                                          admitted [5] - 8:19,
                                                                               ability [1] - 87:9
 23:2, 25:22, 25:23,       2014 [2] - 42:15, 42:19               6             able [5] - 44:20, 47:11,
                                                                                                           31:3, 32:15, 41:24,
 29:14, 29:19, 54:14,      2018 [1] - 1:5                                                                  42:2
 55:21, 59:22, 59:24,                                6 [11] - 24:6, 25:23,      56:4, 64:3, 66:23
                           250 [1] - 65:16                                                                admitting [1] - 54:1
 75:21, 79:15                                         57:1, 57:6, 57:8,        above-entitled [1] -
                           250-dollar [2] - 63:6,                                                         adopts [1] - 12:3
1,727 [1] - 65:16                                     58:25, 59:1, 60:9,        87:9
                            65:19                                                                         advertising [1] - 34:1
10 [8] - 16:9, 16:17,                                 60:25, 75:23, 79:11      absolute [2] - 16:22,
                           27 [4] - 4:14, 4:16,                                                           advocate [1] - 73:24
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 89 of 101
                                                                          5-2


advocate's [1] - 51:25     46:2, 47:8, 48:22,         11:3, 11:12, 12:4,       attention [16] - 4:10,     bears [2] - 18:22,
afternoon [1] - 3:3        49:9, 50:4, 50:8,          12:24, 15:20, 16:5,       27:20, 27:24, 28:6,        19:23
agree [7] - 24:3, 30:7,    52:8, 52:9, 53:18,         17:19, 28:10, 28:19,      51:1, 57:13, 60:5,        became [1] - 37:10
 62:23, 62:24, 75:20,      72:18, 73:24, 74:6,        28:23, 30:22              64:13, 68:9, 71:4,        bedroom [3] - 34:23,
 78:9, 78:10               74:18, 75:15, 77:8,       architecture [11] -        72:3, 72:20, 75:16,        62:16, 70:25
agreed [18] - 5:25,        77:10, 77:14, 82:15        39:13, 39:22, 39:23,      79:15, 84:1               BEFORE [1] - 1:11
 26:6, 30:1, 30:8,        answered [3] - 25:13,       39:24, 39:25, 40:3,      attorney [2] - 80:17,      begin [2] - 4:20, 51:21
 30:11, 31:2, 36:16,       25:15, 58:12               40:6, 40:10, 57:15,       85:8                      beginning [1] - 53:3
 36:18, 46:7, 46:14,      answering [1] - 84:8        69:3, 69:10              Attorney [1] - 1:15        behalf [2] - 27:17,
 50:1, 50:2, 55:1,        answers [14] - 5:11,       architecture-wise [1]     attorneys [11] - 4:9,       28:15
 55:2, 58:21, 71:11,       8:25, 9:1, 23:24,          - 69:3                    5:3, 5:5, 9:10, 25:20,    believable [2] - 46:24,
 75:12                     24:1, 26:9, 37:14,        argue [1] - 54:3           26:17, 26:20, 60:15,       48:4
Agreed [1] - 25:19         51:22, 51:23, 58:1,       arguing [2] - 52:10,       79:17, 83:1, 83:24        believes [1] - 16:22
agreeing [1] - 59:5        58:3, 58:18, 79:10         59:1                     attributable [5] -         belong [2] - 49:18,
agreement [11] -          anticipated [1] - 53:6     argument [8] - 56:16,      19:24, 20:2, 20:8,         49:19
 26:10, 29:19, 29:21,     anyway [2] - 55:23,         62:3, 66:2, 78:16,        24:10, 24:25              beltway [1] - 41:13
 30:8, 41:6, 41:7,         66:4                       79:10, 79:25, 80:10,     August [1] - 1:5           benefitting [1] - 17:8
 49:13, 52:5, 52:6,       apiece [1] - 54:9           80:12                    author [5] - 9:17, 9:20,   best [5] - 56:2, 78:13,
 52:14, 53:20             applicable [4] - 24:13,    Argument [3] - 2:8,        12:12, 21:1, 31:14         82:10, 84:6, 87:9
agreements [1] -           24:20, 25:1, 25:10         2:9, 2:10                author" [1] - 9:23         better [3] - 56:1,
 40:25                    apply [7] - 4:22, 16:8,    arguments [3] - 5:4,      authorize [1] - 11:19       83:23, 86:20
ahead [4] - 27:9,          16:16, 24:1, 66:14,        5:5, 79:16               available [2] - 14:4,      between [10] - 7:15,
 27:16, 42:11, 51:15       68:1, 72:4                arise [2] - 14:22, 15:4    37:16                      16:5, 31:18, 33:8,
aided [1] - 1:25          apportion [2] - 20:5,      arrange [1] - 29:8        average [1] - 18:14         33:25, 44:21, 52:16,
aids [1] - 8:9             48:13                     arranged [1] - 35:21      averages [1] - 83:7         58:25, 81:7, 83:3
alerted [1] - 54:6        apportionment [4] -        arrangement [3] -         award [1] - 80:7           bias [3] - 8:1, 8:2
alike [1] - 71:1           20:6, 48:14, 55:18,        10:18, 28:24, 29:9       awarded [1] - 17:7         big [1] - 38:9
allegedly [1] - 16:2       79:10                     arrangements [1] -                                   bigger [1] - 53:5
alleging [1] - 76:23      apportionment" [1] -        75:7                                B               biggest [1] - 50:21
allocated [1] - 19:15      19:18                     articulate [1] - 52:1                                Bill [1] - 71:11
allow [1] - 30:3          appreciate [4] - 50:25,    artistic [1] - 11:7       Bachman [11] - 39:3,       binders [1] - 77:22
allowed [4] - 19:20,       51:19, 77:19, 77:23       aspect [1] - 12:18         39:12, 39:20, 43:22,      bit [6] - 3:16, 27:7,
 20:6, 48:14, 82:9        approach [2] - 44:21,      aspects [4] - 13:3,        44:7, 44:15, 68:9,         28:3, 40:14, 61:22,
allows [3] - 55:15,        63:14                      14:24, 14:25, 54:22       68:22, 68:25, 74:2,        65:22
 58:14                    appropriate [3] - 63:5,    assign [1] - 62:5          74:5                      bite [2] - 4:6, 85:18
almost [2] - 51:18,        64:23, 66:10              assist [2] - 5:7, 19:8    Bachman's [2] -            blame [1] - 35:10
 77:20                    appropriation [1] -        assisted [2] - 18:13,      39:17, 68:20              blank [5] - 4:13, 4:16,
alone [1] - 72:17          9:18                       19:11                    back-out [1] - 59:3         4:19, 20:15, 24:19
alteration [2] - 21:9,    approve [1] - 80:11        associated [2] - 60:1,    background [2] - 4:5,      blanks [2] - 16:12,
 72:6                     architect [4] - 38:20,      64:20                     69:4                       84:9
altered [7] - 21:10,       56:6, 71:11, 74:12        ASSOCIATES [1] - 1:3      backup [2] - 46:23,        blowing [1] - 81:22
 21:12, 25:7, 49:6,       architect's [1] - 52:11    Associates [13] -          46:25                     blue [1] - 3:25
 76:17, 76:25, 77:12      ARCHITECTS [1] - 1:6        11:11, 12:8, 13:22,      bad [9] - 55:13, 55:16,    board [1] - 57:14
altogether [1] - 67:23    architects [2] - 30:9,      14:5, 22:6, 22:7,         55:18, 69:6, 80:13,       bonham [1] - 86:4
amount [19] - 5:18,        40:25                      23:3, 23:11, 23:14,       80:15, 80:16
                                                                                                          Bonham [2] - 1:17,
 16:12, 17:5, 17:9,       Architects [23] -           23:18, 27:17, 38:1,      bailiff [1] - 9:6
                                                                                                           69:24
 18:8, 18:9, 18:10,        22:11, 22:12, 23:13,       56:10                    balanced [1] - 60:17
                                                                                                          BONHAM [2] - 4:15,
 23:25, 57:24, 59:5,       23:17, 24:15, 24:22,      Associates' [7] - 20:3,   balcony [1] - 70:18         27:15
 59:10, 60:18, 60:19,      53:22, 54:17, 54:22,       25:6, 36:21, 49:4,       ball [1] - 54:3            Bonham's [1] - 86:6
 60:24, 62:12, 64:7,       55:13, 57:9, 58:9,         49:5, 67:5, 67:9         ballpark [4] - 62:10,      books [2] - 3:4, 51:11
 75:21, 83:8               58:19, 63:13, 63:16,      Associates's [1] -         64:19, 65:6, 65:17        bottom [3] - 32:7,
amounts [1] - 62:5         63:19, 64:3, 64:6,         14:2                     based [10] - 11:21,         32:13, 70:22
AND [1] - 1:11             64:8, 64:11, 74:24,       assume [1] - 39:22         11:24, 12:5, 30:15,       bounce [3] - 50:15,
answer [38] - 5:9,         75:4, 76:7                assuming [1] - 25:14       30:23, 30:25, 47:13,       50:17, 50:20
 5:11, 5:14, 9:11,        Architects' [8] - 24:17,   attached [1] - 5:25        48:20, 58:24, 59:9
                                                                                                          bowed [1] - 70:10
 23:4, 23:7, 23:11,        24:24, 55:24, 61:6,       attempt [1] - 54:18       bathroom [2] - 70:18,
                                                                                                          box [3] - 28:5, 60:14,
 23:15, 23:18, 24:11,      64:21, 65:18, 75:25       attempted [2] - 54:8,      70:25
                                                                                                           70:10
 24:18, 24:19, 25:9,      architectural [17] -        54:9                     beam [2] - 34:12, 43:3
                                                                                                          boxes [2] - 70:9
 25:11, 25:16, 25:17,      10:9, 10:13, 10:14,       attempts [3] - 54:3,      bear [2] - 13:3, 18:6
                                                                                                          break [7] - 3:8, 51:7,
 26:9, 28:18, 29:17,       10:16, 10:24, 10:25,       54:12, 54:13             bearing [1] - 51:18
                                                                                                           51:8, 59:20, 66:12,
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 90 of 101
                                                                          5-3


 84:16, 85:17              cafeteria [1] - 85:5      caught [1] - 34:19         client's [2] - 52:1, 52:9   computer [3] - 1:25,
breaks [2] - 82:22,        calculate [2] - 58:24,    caused [1] - 56:8          clients [4] - 58:1,          10:12, 31:5
 84:19                      76:5                     causes [3] - 60:18,         60:24, 78:5, 86:19         computer-aided [1] -
Brief [1] - 51:13          calculation [3] -          60:20, 60:22              clock [1] - 27:7             1:25
briefly [1] - 3:21          47:23, 66:19, 66:20      cell [1] - 85:6            close [2] - 27:19, 28:6     conceal [5] - 21:16,
bring [15] - 4:10, 9:7,    calculations [1] -        Center [1] - 22:17         closed [1] - 66:20           25:4, 43:15, 49:2,
 27:6, 37:23, 44:16,        64:12                    cents [1] - 24:18          closet [1] - 70:25           76:13
 44:20, 45:15, 45:19,      calculator [2] - 47:22,   certain [3] - 7:13,        Closing [2] - 2:8, 2:9      concept [5] - 15:24,
 45:23, 46:22, 46:23,       66:25                     18:20, 18:21              closing [5] - 5:4,           19:18, 30:21, 31:10,
 47:24, 47:25, 86:16,      Califf [1] - 1:18         certainly [3] - 4:3,        56:16, 59:3, 73:14,         31:25
 86:17                     Cameron [50] - 22:11,      40:9, 85:24                73:18                      concerned [1] - 86:18
brought [5] - 9:8,          23:13, 23:17, 24:15,     CERTIFICATE [1] -          CMR [2] - 1:23, 87:12       concerning [1] - 6:5
 39:3, 60:24, 79:13,        24:17, 24:22, 24:24,      87:6                      color [1] - 28:1            conclusion [1] - 52:21
 79:19                      31:3, 32:11, 32:15,      certify [1] - 87:7         column [4] - 66:22,         conclusions [1] - 6:24
BRUCE [2] - 87:7,           34:8, 34:17, 34:19,      cetera [1] - 10:22          67:2, 67:3                 concrete [1] - 63:10
 87:12                      35:20, 46:12, 46:14,     chain [1] - 7:12           coming [1] - 84:19          conditions [1] - 21:4
Bruce [1] - 1:23            46:15, 53:8, 53:22,      change [1] - 38:11         commence [1] - 84:23        conduct [3] - 8:20,
build [3] - 30:24,          54:17, 54:21, 55:8,      changes [3] - 38:16,       commission [6] -             8:23, 80:11
 52:10, 65:13               55:12, 55:24, 56:14,      47:2, 79:2                 58:24, 59:2, 59:8,         confer [1] - 13:15
builder [12] - 56:4,        57:9, 58:8, 58:19,       Charge [1] - 2:5            59:23, 66:14               confession [1] - 81:16
 56:5, 56:8, 56:14,         61:6, 63:13, 63:16,      charge [17] - 3:16,        commissions [4] -           configuration [1] -
 63:24, 64:1, 71:11,        63:19, 64:2, 64:3,        8:18, 11:15, 28:12,        37:2, 46:7, 46:9,           69:18
 71:12, 71:17, 72:14,       64:6, 64:8, 64:11,        30:2, 30:13, 31:20,        59:5                       confirmed [2] - 33:12,
 74:12                      64:21, 65:1, 65:10,       33:22, 56:17, 61:18,      committed [4] - 4:18,        33:15
builders [4] - 30:4,        65:11, 65:17, 65:18,      71:24, 73:21, 79:16,       21:21, 21:25, 72:23        confuse [2] - 71:21,
 30:9, 63:9                 74:24, 75:4, 75:25,       80:19, 80:21, 81:1,       common [11] - 6:23,          71:22
building [17] - 10:16,      76:6, 78:7, 78:10         82:19                      6:25, 13:7, 13:8,          connection [1] - 20:22
 10:17, 10:20, 10:23,      CAMERON [2] - 1:6,        charged [1] - 59:10         13:9, 44:3, 44:4,          consider [11] - 4:25,
 12:5, 13:1, 17:19,         1:7                      chart [2] - 65:15,          44:17, 62:10, 68:10,        5:21, 6:15, 6:20, 7:9,
 17:21, 28:22, 29:4,       cameron [2] - 52:25,       79:17                      75:6                        8:1, 14:24, 15:4,
 30:23, 30:24, 40:24,       82:2                     check [3] - 63:24,         communicate [1] - 9:5        18:14, 21:21, 72:23
 49:17, 52:10, 56:13,      Cameron's [1] - 53:3       63:25, 64:6               communicating [1] -         considering [2] - 7:6,
 62:4                      cannot [2] - 19:9, 80:1   children [1] - 63:5         53:9                        15:8
buildings [3] - 10:14,     car [1] - 70:23           chip [1] - 10:11           communications [1] -        consist [1] - 17:9
 10:25, 28:21              care [1] - 55:18          choose [1] - 33:8           49:20                      consistent [3] - 29:7,
built [7] - 37:3, 37:22,   carried [1] - 38:25       choreographic [1] -        community [2] - 40:8,        40:19, 42:16
 41:13, 56:5, 56:6,        carry [1] - 19:25          10:10                      84:5                       constituent [3] -
 64:10, 70:8               CASE [2] - 83:22,         chose [1] - 41:4           companion [1] - 57:7         12:23, 15:21, 31:21
burden [26] - 15:11,        84:11                    chosen [1] - 53:24         company [2] - 36:24,        constitute [1] - 59:18
 17:22, 18:6, 18:22,       case [47] - 4:3, 4:11,    chronicle [2] - 44:15,      50:25                      constructed [2] -
 19:23, 20:1, 27:2,         4:21, 5:2, 5:21, 6:21,    45:25                     compare [2] - 31:23,         10:25, 17:19
 27:4, 27:5, 38:25,         7:2, 7:10, 8:4, 9:13,    circulated [1] - 73:12      32:8                       constructing [2] -
 47:24, 48:3, 60:5,         10:13, 11:1, 12:8,                                  compared [2] - 52:14,        12:5, 30:22
                                                     circumstances [5] -
 60:6, 60:10, 60:11,        15:15, 27:4, 27:6,                                   65:16                      construction [5] -
                                                      7:12, 15:5, 15:9,
 60:12, 61:9, 61:16,        27:24, 28:9, 28:10,                                 comparing [1] - 32:10        19:1, 56:2, 56:10,
                                                      18:20
 67:11, 72:10, 79:12,       28:19, 29:6, 29:13,                                 comparison [6] - 16:2,       71:15, 74:11
                                                     circumstantial [3] -
 79:20, 81:11               30:21, 36:12, 37:7,                                  16:5, 32:3, 34:23,         contact [1] - 85:14
                                                      7:11, 7:15, 7:17
business [6] - 22:9,        39:20, 42:8, 45:5,                                   38:5, 38:6                 contend [2] - 61:2,
                                                     city [4] - 32:21, 40:10,
 40:20, 47:10, 82:14,       47:6, 47:13, 53:25,                                 comparisons [3] -            64:19
                                                      44:13, 68:24
 84:4                       54:15, 54:16, 54:19,                                 33:2, 33:16, 33:25
                                                     civil [2] - 5:12, 84:8                                 contends [1] - 11:11
button [1] - 81:6           54:21, 57:21, 61:13,                                competent [2] - 18:1,
                                                     claim [5] - 5:18, 13:2,                                contentions [1] - 5:8
buy [2] - 63:1, 63:6        62:21, 71:2, 71:5,                                   20:10
                                                      13:21, 34:7, 47:4                                     continue [2] - 18:19,
buying [1] - 66:7           73:9, 73:13, 79:22,                                 complete [2] - 3:12,
                                                     claimed [1] - 19:14                                     28:8
                            84:1, 84:7, 84:8,                                    4:7
                                                     clarify [1] - 86:10                                    contract [3] - 29:13,
           C                84:18
                                                     clear [2] - 63:14, 63:22   completely [1] - 43:8        79:22, 80:1
                           cases [2] - 13:16, 14:5
                                                     clearance [1] - 34:14      complicated [1] - 84:2      contradictory [1] -
cabinet [2] - 35:16        catalog [1] - 70:13
                                                     clearly [2] - 67:21,       components [2] -             73:19
cabinets [1] - 35:22       category [4] - 19:5,
                                                      69:7                       10:21, 13:1                contrary [2] - 7:5,
CAD [4] - 31:5, 31:6,       19:7, 19:10, 39:13
                                                     clichéd" [1] - 68:11       composition [3] -            71:10
 32:16, 38:13              catholic [1] - 81:12
                                                     client [2] - 54:1, 54:2     10:18, 28:24, 29:9         contribute [1] - 23:9
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 91 of 101
                                                                          5-4


contributorily [7] -       49:8, 49:12, 49:14,       83:23, 84:12, 85:1,                                   18:7, 60:10, 78:3
                                                                                          D
 23:10, 23:17, 23:22,      68:6, 71:25, 72:6,        86:4, 86:7, 86:9,                                    defendants [6] -
 24:8, 24:16, 24:23,       72:9, 72:22, 73:12,       86:12, 86:14, 87:1,       d/b/a [1] - 1:7             11:12, 18:6, 36:16,
 74:19                     76:16, 76:21, 76:25,      87:6                      D5-214 [10] - 31:4,         37:1, 56:7, 61:15
control [1] - 37:24        77:3, 77:9, 77:11,       Court [8] - 1:23, 8:19,     32:10, 39:9, 41:21,       Defendants' [1] -
conveyed [1] - 20:21       80:19, 81:2               8:22, 51:16, 54:5,         42:9, 42:11, 53:4,         31:19
cookie [1] - 40:24        Copyright [3] - 11:9,      55:21, 68:17, 72:3         55:5, 75:5, 75:6          defendants' [1] -
cookie-cutter [1] -        20:18, 32:13             Court's [3] - 28:11,       Dallas [1] - 86:2           20:13
 40:24                    copyrightable [3] -        55:16, 79:16              dan [2] - 36:25            defense [3] - 3:8,
cookies [2] - 83:22,       10:8, 12:17, 43:18       courthouse [1] - 85:3      data [3] - 67:12, 74:20     44:1, 51:14
 83:23                    copyrighted [19] -        courtroom [8] - 9:9,       database [1] - 47:2        defenses [1] - 43:20
COOPER [1] - 78:19         11:20, 11:21, 11:22,      39:7, 40:19, 42:20,       date [1] - 26:14           defined [2] - 33:21,
Cooper [1] - 1:18          12:18, 12:21, 13:21,      42:22, 62:15, 80:4,       daughter [1] - 61:24        49:13
copied [18] - 12:1,        14:7, 14:8, 14:25,        85:4                      David [1] - 79:6           definitions [2] - 22:2,
 12:4, 12:12, 13:23,       15:2, 16:2, 20:3,        cover [1] - 28:14          DAVID [1] - 1:11            28:13
 14:1, 14:3, 29:24,        24:10, 24:25, 25:6,      covered [1] - 10:3         de [1] - 13:15             degree [3] - 5:16,
 30:19, 31:4, 31:5,        49:4, 67:22, 68:4,       crazy [2] - 62:19          dealing [1] - 59:23         12:13, 31:16
 31:15, 32:16, 33:16,      76:16                    create [6] - 14:5, 25:4,   debated [1] - 56:16        deliberate [4] - 8:17,
 33:18, 35:24, 37:8,      copyrights [18] - 11:1,    29:24, 31:4, 31:6,        decide [8] - 5:10, 7:24,    29:20, 82:25, 83:17
 38:22, 74:1               11:12, 12:7, 16:25,       49:2                       39:12, 39:16, 45:23,      deliberating [1] - 28:8
copies [10] - 11:22,       23:3, 23:10, 23:14,      created [6] - 12:12,        46:19, 58:15, 63:6        deliberations [5] -
 15:18, 20:22, 21:12,      23:18, 23:22, 24:8,       14:13, 14:18, 31:14,                                  8:20, 8:21, 84:15,
                                                                               decided [2] - 34:21,
 25:5, 38:13, 48:21,       24:17, 24:23, 28:10,      50:2, 56:15                                           84:16, 84:24
                                                                                79:24
 49:3, 76:15, 81:2         29:4, 29:5, 29:16,       creating [1] - 12:1                                   delivering [1] - 73:5
                                                                               deciding [2] - 7:25,
copy [18] - 3:17, 13:2,    37:25, 47:12             creation [6] - 17:15,                                 delving [1] - 77:22
                                                                                64:23
 14:3, 16:6, 18:12,       core [1] - 43:25           18:11, 18:13, 19:6,                                  denied [2] - 13:6,
                                                                               decision [1] - 51:9
 18:13, 19:2, 19:4,       corner [2] - 32:7,         19:8, 19:12                                           54:13
                                                                               decisions [4] - 33:8,
 19:7, 19:9, 19:12,        32:13                    creative [5] - 33:7,                                  deny [3] - 73:23, 75:4,
                                                                                33:13, 38:19, 38:21
 26:5, 30:22, 37:19,      correct [6] - 24:2,        33:13, 33:18, 38:19,                                  80:3
                                                                               decorative [1] - 40:2
 42:6, 42:7, 42:12         47:23, 53:23, 67:3,       38:21                                                department [2] -
                                                                               deduct [6] - 18:16,
copy" [1] - 11:14          67:10, 87:8              creativity [4] - 12:14,                                26:22, 26:23
                                                                                18:21, 18:25, 47:5,
copying [19] - 11:15,     corrected [1] - 79:4       29:10, 31:16, 38:22                                  depicted [1] - 11:4
                                                                                47:15, 80:4
 11:17, 12:9, 12:19,      correctly [2] - 26:13,    creator [2] - 9:21, 9:24                              derivative [10] - 10:2,
                                                                               deducted [2] - 17:24,
 12:22, 13:18, 13:20,      61:8                     credibility [2] - 39:16,                               10:5, 11:20, 11:23,
                                                                                64:20
 13:24, 14:6, 15:6,       cost [12] - 47:10,         40:16                                                 12:2, 15:19, 30:14,
                                                                               deductible [8] - 18:10,
 15:7, 15:9, 15:21,        52:15, 62:6, 62:7,       credible [2] - 5:16,                                   30:19, 37:19
                                                                                23:23, 23:25, 24:18,
 16:1, 32:2, 35:25,        62:8, 62:9, 62:14,        39:17                                                derivatives [3] - 25:5,
                                                                                46:4, 57:19, 57:24,
 36:14, 54:1, 73:23        62:16, 66:13, 66:21,     credit [1] - 42:9                                      49:3, 76:15
                                                                                75:13
copyright [83] - 9:16,     67:6, 80:4               criminal [2] - 5:13,                                  described [2] - 38:18,
                                                                               deducting [1] - 17:11
 9:21, 9:22, 9:23,        costs [7] - 64:12,         84:7                                                  39:14
                                                                               deductions [2] - 6:24,
 9:25, 10:3, 10:4,         64:13, 64:14, 65:4,      criticized [1] - 69:7                                 description [1] - 39:8
                                                                                46:12
 10:6, 10:7, 10:13,        65:25, 66:13             criticizing [3] - 69:8,                               design [29] - 10:19,
                                                                               deemed [1] - 20:8
 10:22, 10:24, 11:5,      counsel [3] - 27:9,        69:9, 69:16                                           10:23, 12:6, 28:25,
                                                                               defend [2] - 47:9,
 11:13, 11:16, 11:18,      42:5, 51:16              cross [3] - 69:5, 77:4,                                30:23, 30:25, 31:7,
                                                                                47:13
 12:11, 12:19, 12:20,     counselor's [1] -          84:5                                                  33:6, 33:7, 33:13,
                                                                               Defendant [6] - 12:9,
 13:2, 13:5, 13:11,        51:25                    cross-examine [1] -                                    34:18, 34:23, 35:19,
                                                                                14:1, 14:7, 17:23,
 13:14, 13:19, 14:5,      couple [5] - 51:21,        77:4                                                  35:20, 36:3, 39:10,
                                                                                22:11, 27:3
 15:18, 16:19, 16:23,      56:24, 62:12, 68:13,     cross-examined [1] -                                   40:13, 40:14, 40:22,
                                                                               defendant [19] -
 16:25, 17:4, 17:6,        75:13                     69:5                                                  41:14, 43:8, 43:10,
                                                                                13:22, 14:1, 18:20,
 17:13, 17:14, 17:20,     course [6] - 4:25,        cross-section [1] -                                    45:6, 45:7, 45:8,
                                                                                18:22, 18:24, 19:3,
 19:19, 19:25, 20:14,      6:10, 14:21, 26:19,       84:5                                                  45:10, 56:6, 71:13,
                                                                                19:7, 19:10, 19:13,
 20:19, 20:20, 20:25,      74:13, 76:2              crucial [2] - 56:23,                                   78:8
                                                                                19:23, 20:1, 20:9,
 21:2, 21:4, 21:7,        court [7] - 3:17, 5:12,    59:16                                                designed [3] - 39:8,
                                                                                20:10, 21:14, 21:17,
 21:8, 21:9, 21:11,        43:20, 47:14, 82:23,     custom [1] - 41:7                                      41:22, 43:7
                                                                                21:22, 21:24, 22:8,
 21:12, 21:17, 21:18,      82:24, 83:9              customers [2] - 38:2,                                 designer's [1] - 52:12
                                                                                72:24
 25:7, 29:3, 30:25,       COURT [24] - 1:1, 3:1,     48:16                                                designers [2] - 30:9,
                                                                               Defendant's [3] - 14:8,
 31:12, 32:12, 32:14,      4:16, 24:6, 27:11,                                                              40:25
                                                    cutter [1] - 40:24          66:18, 72:25
 32:22, 33:20, 35:13,      27:14, 27:16, 45:16,                                                           designing [2] - 39:19,
                                                                               defendant's [1] - 15:1
 37:24, 44:2, 47:9,        51:3, 51:14, 76:3,                                                              41:10
                                                                               Defendants [7] - 1:8,
 48:8, 48:24, 49:5,        77:24, 81:13, 82:18,                                                           designs [28] - 10:14,
                                                                                1:20, 15:19, 18:1,
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 92 of 101
                                                                          5-5


 28:20, 29:22, 29:24,        13:25, 16:4, 18:4,         73:16                     earns [1] - 58:22           14:16, 14:17, 17:24
 33:16, 33:19, 37:8,         18:7, 18:8, 18:15,        double-spaced [1] -        ears [1] - 71:7            established [1] - 7:1
 37:15, 41:2, 41:3,          18:16, 22:1, 64:12,        3:13                      easy [4] - 27:24, 46:4,    establishing [1] - 14:6
 41:10, 41:16, 44:8,         64:13, 65:19              down [7] - 3:15, 27:13,     56:11, 56:12              estate [5] - 22:13,
 44:9, 44:12, 44:18,        directed [2] - 9:3, 14:3    35:1, 59:20, 68:21,       eat [1] - 4:6               22:17, 22:20, 22:22,
 44:19, 44:25, 45:5,        directly [6] - 14:12,       85:4                      echo [1] - 51:17            22:24
 45:14, 45:19, 45:21,        35:25, 36:21, 43:24,      downtown [1] - 82:24       effect [3] - 20:3, 84:5,   et [1] - 10:22
 48:20, 49:19, 50:25,        73:19, 75:25              dozing [1] - 28:5           85:13                     evaluating [3] - 14:23,
 71:9, 79:14                dirt [1] - 63:2            dramatic [1] - 10:9        effort [2] - 51:20, 54:9    39:16, 40:16
designs" [1] - 71:8         disagree [3] - 47:5,       draw [4] - 6:21, 6:25,     efforts [2] - 20:2,        evenly [1] - 60:17
desk [1] - 85:25             57:25, 58:1                15:6, 43:8                 65:19                     event [2] - 27:1, 83:25
detail [5] - 6:19, 11:7,    disagreement [1] -         drawing [2] - 11:5,        eight [3] - 35:2, 82:7,    events [1] - 14:21
 34:10, 43:3, 66:15          85:23                      43:11                      84:18                     everywhere [1] -
detailed [2] - 16:1,        discharged [1] - 9:2       drawings [11] - 10:17,     either [6] - 9:8, 15:6,     40:24
 32:3                       disclose [2] - 9:3, 9:10    11:2, 11:3, 11:4,          50:8, 50:9, 54:16,        evidence [94] - 4:11,
details [2] - 35:16,        discount [1] - 50:20        11:6, 11:13, 28:23,        84:7                       4:21, 5:5, 5:7, 5:15,
 35:23                      discovery [1] - 13:10       31:7, 71:17, 74:11,       element [3] - 12:21,        5:16, 5:17, 5:18,
determine [6] - 16:3,       discuss [2] - 3:21,         74:14                      33:17, 67:22               5:20, 5:23, 6:4, 6:6,
 17:5, 21:20, 66:23,         84:18                     drawings" [1] - 11:2       elements [14] - 10:19,      6:20, 7:1, 7:6, 7:8,
 67:1, 72:21                displaying [1] - 10:3      drive [2] - 44:7, 44:9      12:16, 12:23, 12:24,       7:10, 7:12, 7:15,
determined [1] - 60:3       disposals [1] - 62:11      driving [1] - 61:24         15:21, 18:22, 28:25,       7:17, 8:3, 8:5, 8:11,
determining [7] -           distinction [1] - 7:14     drywall [1] - 63:10         31:22, 40:2, 42:7,         8:13, 8:19, 13:25,
 5:19, 6:2, 18:15,          distribute [6] - 11:22,    due [11] - 17:10,           42:13, 43:19, 69:11,       14:6, 15:10, 17:20,
 18:16, 19:14, 59:12,        25:5, 49:3, 76:15,         20:11, 24:11, 48:6,        74:1                       18:1, 18:14, 18:17,
 59:16                       81:2, 81:5                 57:20, 58:16, 65:18,      Elements [1] - 11:9         19:10, 19:24, 20:9,
development [6] -           distributed [2] -           75:18, 75:19, 75:21,      elements' [1] - 42:10       20:11, 28:16, 29:10,
 22:14, 22:17, 22:20,        49:15, 50:1                76:6                      elephant [1] - 4:6          29:23, 29:25, 35:5,
 22:22, 22:25, 45:13        distributing [4] - 10:2,   duplicate [1] - 55:9       elevations [3] - 33:2,      35:7, 35:12, 36:23,
diametrically [1] -          81:7, 81:8                duplication [3] - 54:2,     36:4, 71:18                37:4, 38:14, 38:24,
 52:2                       distribution [5] -          55:5, 73:23               Ellen [3] - 82:19,          43:16, 43:24, 44:24,
dibs [1] - 41:12             21:10, 21:11, 50:8,       during [13] - 3:14, 6:9,    84:10, 87:2                45:22, 45:23, 46:13,
differ [3] - 8:9, 57:10      81:5, 81:25                8:8, 8:21, 8:23, 10:5,    embodied [2] - 10:15,       47:24, 47:25, 50:19,
difference [6] - 36:12,     distributions [1] -         26:4, 31:9, 34:16,         28:21                      51:19, 54:5, 54:11,
 44:21, 44:23, 67:8,         49:21                      54:24, 57:13, 60:14,      employees [4] - 53:3,       55:1, 57:21, 58:4,
 70:5, 81:7                 DISTRICT [2] - 1:1, 1:1     84:16                      64:15, 65:2, 78:6          59:1, 59:7, 60:7,
differences [1] - 38:9      divide [1] - 67:2          duty [4] - 4:23, 27:23,    empty [1] - 60:21           60:13, 60:17, 60:18,
different [24] - 6:8,       division [1] - 9:4          28:7, 28:8                enable [4] - 21:16,         60:19, 60:20, 60:23,
 28:17, 33:8, 35:21,        DIVISION [1] - 1:2                                     25:4, 49:2, 76:13          60:24, 61:4, 61:10,
                                                                                                              61:14, 61:21, 61:22,
 41:4, 44:25, 45:6,         doctrine [1] - 13:5                   E               encompass [1] -
 45:7, 45:8, 45:10,                                                                10:24                      67:18, 68:2, 70:14,
                            documentation [1] -
 45:12, 45:13, 45:21,                                  e-mail [11] - 34:7,        encouraging [1] -           71:8, 72:10, 72:11,
                             46:22
 51:23, 51:24, 57:10,                                   41:20, 42:8, 42:16,        22:1                       74:5, 74:20, 75:5,
                            documents [3] -
 57:11, 58:19, 63:13,                                   52:19, 77:16, 77:18,                                  76:14, 76:19, 77:11,
                             27:21, 46:24, 75:25                                  end [5] - 28:15, 30:1,
 66:9, 70:20, 71:17,                                    78:10, 78:22, 81:6                                    79:17, 79:18, 79:19,
                            dollar [1] - 62:5                                      69:21, 77:1, 84:21
 72:5, 74:19                                           e-mails [7] - 50:4,                                    80:14
                            dollars [1] - 24:18                                   enforce [1] - 82:16
differently [4] - 19:2,                                 50:6, 73:1, 73:2,                                    evil [1] - 55:13
                            done [16] - 27:23,                                    enjoy [1] - 11:8
 35:21, 42:17, 63:20                                    80:23, 80:24, 80:25                                  exact [1] - 55:8
                             28:7, 33:9, 33:14,                                   enjoys [1] - 40:6
digest [1] - 67:25                                     EaDo [10] - 22:22,                                    exactly [4] - 35:19,
                             34:11, 35:8, 40:20,                                  enter [1] - 52:5
digital [1] - 20:22                                     23:6, 36:7, 36:17,                                    62:9, 62:20, 74:21
                             41:8, 43:9, 47:25,                                   entirely [1] - 66:5
dim [2] - 57:2, 57:3                                    37:2, 50:9, 50:14,                                   examine [1] - 77:4
                             53:9, 55:8, 62:21,                                   entitled [4] - 8:15,
dimensional [1] - 11:3       72:7, 79:5, 85:22          71:6, 74:8, 77:17                                    examined [1] - 69:5
                                                                                   62:17, 75:8, 87:9
dimensions [1] -            door [3] - 26:15, 29:5,    earliest [2] - 85:14,                                 example [7] - 13:25,
                                                                                  entrance [1] - 70:23
 71:18                       33:17                      85:16                                                 17:18, 44:17, 47:4,
                                                                                  erected [1] - 56:13
dining [1] - 70:17                                     early [5] - 41:11,                                     59:22, 60:15, 69:13
                            doors [5] - 10:21,                                    erroneous [1] - 66:21
dinners [1] - 66:7           13:1, 29:1, 29:8,          44:11, 53:25, 83:13,                                 examples [2] - 44:20,
                                                                                  error [7] - 64:25,
dip [4] - 50:11, 73:16,      62:12                      84:20                                                 45:1
                                                                                   66:17, 66:24, 67:1,
 73:17                      double [7] - 3:13,         earn [2] - 17:15, 63:20                               except [2] - 27:2,
                                                                                   67:4, 79:2
dire [2] - 27:8, 60:14       28:4, 50:11, 65:1,        earned [7] - 17:15,                                    36:15
                                                                                  escort [1] - 82:19
direct [16] - 4:12, 7:10,    65:2, 73:16                54:22, 59:6, 59:25,                                  exclude [1] - 10:1
                                                                                  essentially [1] - 69:6
 7:15, 7:17, 13:24,         double-dip [3] - 50:11,     64:9, 74:14, 75:2                                    exclusive [6] - 11:13,
                                                                                  establish [4] - 12:7,
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 93 of 101
                                                                          5-6


 11:17, 11:18, 13:20,       6:18, 7:4, 12:20,        fight [1] - 80:4              23:4, 23:8, 23:12,        12:19, 53:18, 66:12,
 16:20, 20:2                30:1, 30:8, 33:12,       figure [2] - 18:2, 67:25      23:15                     69:12, 87:2
excuse [1] - 86:19          33:13, 38:20, 43:13,     figured [2] - 55:10,        footage [2] - 38:11,       goofy [1] - 35:1
excused [4] - 83:1,         49:22, 50:1, 50:2,         55:11                       38:12                    gossip [1] - 81:15
 86:6, 86:11, 86:12         67:21, 77:16             file [1] - 32:16            footprint [3] - 33:10,     gossiping [1] - 81:17
exercise [2] - 26:18,     facto [1] - 13:15          filed [1] - 47:3              45:3, 69:13              grab [1] - 85:18
 47:18                    factor [3] - 48:9,         files [3] - 31:5, 31:6,     FOR [1] - 1:1              grading [1] - 47:20
Exhibit [8] - 29:19,        48:10, 79:13               38:13                     foregoing [1] - 87:7       graphic [1] - 10:10
 37:1, 45:4, 50:13,       factors [25] - 19:21,      fill [8] - 8:24, 8:25,      foreperson [2] - 8:20,     greater [3] - 5:15, 7:4,
 63:25, 66:18, 76:1,        19:25, 20:4, 20:5,         16:11, 24:19, 25:1,         8:24                      8:15
 78:18                      20:12, 24:10, 24:11,       26:20, 46:19, 48:2        foreseeable [1] -          gross [21] - 17:2, 17:3,
exhibit [2] - 32:8,         24:25, 35:13, 48:6,      filled [1] - 26:13            85:24                     17:14, 17:16, 17:20,
 41:18                      48:8, 48:12, 48:13,      filling [1] - 84:9          forget [1] - 6:13           17:22, 17:24, 18:2,
Exhibits [4] - 44:24,       57:20, 58:15, 58:16,     Fina [2] - 52:20, 78:9      form [9] - 3:4, 3:23,       18:8, 18:16, 18:21,
 46:14, 69:20, 75:14        59:11, 59:12, 61:5,      finally [2] - 58:11,          8:25, 10:18, 20:23,       23:23, 23:25, 24:17,
exhibits [9] - 5:23,        61:23, 62:23, 65:10,       64:11                       25:21, 26:12, 28:24       46:3, 46:8, 46:10,
 6:22, 8:19, 45:2,          69:12, 75:18, 76:6       finish [2] - 60:2, 76:11    formidable [1] - 3:11       57:19, 64:5, 64:8,
 75:11, 75:13, 84:12,     facts [13] - 4:24, 5:2,    finished [1] - 77:19        formula [6] - 19:14,        75:12
 85:21, 87:2                5:9, 5:25, 6:25, 7:9,    finishes [1] - 59:17          47:17, 64:22, 64:23,     grounds [1] - 21:15
existence [1] - 7:13        7:14, 7:16, 26:23,       Firm [1] - 1:21               66:10                    guilt [1] - 84:7
existing [2] - 11:24,       46:7, 55:2, 74:17,       first [21] - 9:10, 18:24,   forth [4] - 20:24, 21:3,   guys [4] - 55:13,
 30:16                      75:12                      27:2, 29:15, 29:18,         60:24, 74:23              80:14, 80:15, 80:16
expected [1] - 14:22      fail [2] - 18:1, 18:7        32:11, 33:3, 36:4,        forward [1] - 77:20
expenditures [1] -        failed [1] - 6:7             36:7, 38:6, 41:12,        four [6] - 25:9, 25:10,               H
 18:12                    failing [1] - 53:4           46:6, 47:19, 53:20,         45:7, 45:8, 46:6,
expense [4] - 18:10,      fails [1] - 20:10            56:25, 58:23, 67:16,        49:11                    H-16-CV-1427 [1] - 1:4
 19:2, 46:4, 58:2         fair [6] - 19:13, 28:9,      78:24, 79:9, 80:8,        four-story [2] - 45:7,     hair [1] - 28:2
expenses [26] - 17:11,      47:16, 64:22, 66:10        81:18                       45:8                     half [5] - 32:23, 64:7,
 17:23, 18:2, 18:5,       faire [2] - 13:5, 68:15    fit [3] - 33:9, 45:14,      fours [1] - 63:10           65:3, 65:4, 77:17
 18:7, 18:8, 18:15,       faire" [1] - 43:23           83:15                     foyer [1] - 62:13          hand [3] - 4:24, 60:19
 18:16, 18:18, 18:21,     faith [1] - 16:22          fits [1] - 68:18            frank [1] - 56:7           handful [1] - 45:1
 18:25, 19:6, 19:8,       fake [1] - 40:2            five [7] - 23:12, 24:12,    frankly [1] - 39:5         handle [1] - 56:17
 19:11, 19:15, 23:23,     falls [1] - 39:13            29:24, 39:1, 46:2,        free [1] - 85:11           hands [1] - 86:6
 24:18, 46:21, 46:23,     false [6] - 34:6, 41:23,     82:12                     freedom [1] - 85:19        happy [2] - 40:9, 68:23
 47:4, 47:15, 47:25,        41:24, 42:1, 42:3        fix [3] - 43:14, 53:17,     Friday [1] - 42:2          hard [2] - 68:21, 70:3
 57:19, 57:24, 64:16,     falsehood [2] - 6:16,        79:4                      front [9] - 3:2, 29:21,    hardware [1] - 62:11
 75:13                      35:9                     fixed [1] - 10:11             35:11, 40:3, 42:13,      hardwood [1] - 59:17
Expenses [1] - 18:19      falsely [1] - 6:5          fixtures [2] - 35:22,         55:4, 58:5, 59:2,        head [1] - 34:14
experience [2] - 6:23,    Fannin [2] - 1:16, 1:19      62:13                       77:21                    heads [1] - 62:13
 7:20                     far [4] - 27:22, 28:7,     flash [1] - 32:25           full [1] - 75:6            hear [1] - 51:14
expert [6] - 7:21, 8:1,     83:11, 86:18             flip [2] - 34:22, 35:11     fully [1] - 46:17          heard [8] - 4:21, 30:5,
 8:3, 8:5, 39:14          fast [1] - 70:3            flipped [2] - 34:2,         furthermore [1] - 13:9      39:7, 39:11, 67:18,
explained [2] - 32:18,    fault [1] - 78:7             34:25                     future [1] - 85:24          74:5, 78:3, 84:22
 33:5                     favor [2] - 67:5, 67:9     floor [19] - 33:3, 34:4,                               hearing [1] - 9:19
expressed [2] - 13:13,
 44:5
                          feather [4] - 61:1,          34:25, 36:4, 36:5,                   G               helpful [1] - 7:19
                            61:3, 61:12, 81:19         36:7, 36:8, 38:6,                                    helps [1] - 72:17
expression [5] -          feathers [7] - 61:2,         38:7, 44:16, 45:12,       gained [2] - 58:8, 58:9    hidden [1] - 54:2
 10:15, 13:9, 13:14,        81:10, 81:22, 81:24,       70:16, 70:22, 71:19,      garage [3] - 34:24,        high [1] - 66:15
 13:16, 28:22               82:1, 82:2, 82:3           74:10, 76:23               70:22, 70:23              higher [1] - 59:23
expressions [3] -         feature [1] - 35:17        floors [1] - 59:17          general [2] - 7:14,        highlighted [1] - 76:10
 13:6, 44:3, 44:4         features [5] - 10:20,      flow [2] - 13:7, 69:18       34:4                      highlighting [1] - 4:2
extends [1] - 9:17          12:25, 29:1, 38:23       fly [1] - 66:24             generally [8] - 9:25,      hill [1] - 81:20
external [1] - 69:12      federal [2] - 5:12, 83:9   focusing [2] - 54:25,        26:3, 27:4, 58:25,        hired [4] - 56:5, 71:11,
eyewitness [1] - 7:11     fees [3] - 47:5, 47:6,       71:23                      59:4, 59:24, 60:6          71:13, 72:14
                            47:9                     follow [6] - 3:6, 4:23,     generated [1] - 53:19      hiring [1] - 53:22
            F             feet [2] - 70:4              8:22, 30:7, 30:11,        generating [1] - 71:23     hit [1] - 81:6
                          felt [1] - 69:6              80:1                      gentlemen [2] - 82:18,     HITTNER [1] - 1:11
facilitate [4] - 21:16,   few [4] - 13:13, 44:5,     followed [1] - 50:16         84:23                     Hittner [4] - 28:13,
  25:4, 49:2, 76:13         51:19, 84:13             following [8] - 11:19,      giant [1] - 52:23           28:20, 33:22, 39:14
fact [16] - 5:19, 6:5,    field [2] - 7:20, 39:23      16:7, 20:21, 22:4,        given [7] - 6:2, 10:6,     hold [2] - 56:9, 83:12
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 94 of 101
                                                                          5-7


holder [1] - 11:18           72:15, 75:17              65:22, 66:16, 66:23,        56:4, 68:17
                                                                                                                        J
holder's [2] - 11:17,      importantly [1] - 48:11     68:17, 72:7, 72:10,       instructed [3] - 5:21,
 13:20                     impossible [4] - 20:5,      73:12, 74:20, 75:10,        11:18, 55:21              job [3] - 51:2, 51:25
home [8] - 4:4, 60:3,        38:9, 38:15, 48:13        75:11, 75:24, 76:17,      Instruction [5] - 9:15,     judge [3] - 33:22,
 62:4, 62:5, 62:18,        impressed [1] - 39:25       76:21, 76:25, 77:11,        16:14, 20:17, 67:17,        60:4, 83:24
 66:21, 67:6               impression [1] - 8:16       77:22, 80:19, 81:3,         72:16                     Judge [5] - 28:13,
homes [4] - 39:25,         IN [1] - 1:1                85:2                      instruction [10] - 5:1,       28:20, 39:14, 60:15,
 40:9, 63:2                inaccurately [1] - 6:14   infringe [10] - 23:2,         16:7, 36:14, 48:7,          86:8
Homes [1] - 79:6           Inc [2] - 22:8, 22:12       23:10, 23:14, 23:17,        48:11, 56:25, 67:17,      judges [1] - 4:24
honestly [1] - 82:16       INC [2] - 1:6, 1:7          29:16, 46:2, 47:12,         68:3, 72:16, 86:21        juror [5] - 3:24, 8:11,
Honor [9] - 24:5,          inches [2] - 34:13,         73:22, 74:15, 75:1        instructions [14] - 5:6,      8:16, 26:13, 28:4
 27:10, 45:17, 57:2,         43:3                    infringed [11] - 11:12,       6:1, 8:22, 16:10,         jurors [1] - 8:14
 69:22, 76:4, 78:1,        include [6] - 10:19,        16:20, 23:21, 23:22,        36:13, 43:21, 46:18,      Jury [2] - 2:5, 2:6
 86:2, 86:25                 12:25, 17:17, 19:4,       24:7, 24:8, 24:16,          55:17, 60:4, 67:14,       jury [29] - 4:24, 5:7,
HONORABLE [1] -              19:12, 28:25              24:22, 24:23, 72:13         67:23, 68:1, 73:25,         5:25, 7:19, 8:17,
 1:11                      includes [4] - 5:24,      Infringement [1] -            84:6                        22:4, 26:5, 27:19,
hope [3] - 29:6, 40:4,       10:17, 28:23, 49:13       11:10                     insult [2] - 69:4             28:5, 28:12, 30:2,
 83:20                     including [11] - 8:2,     infringement [49] -         intact [1] - 67:12            30:13, 51:17, 55:5,
hopefully [2] - 4:8,         10:15, 10:23, 11:25,      11:16, 12:7, 12:20,       integrity [4] - 20:18,        55:21, 56:17, 57:14,
 84:2                        20:22, 20:24, 21:3,       12:22, 13:2, 13:19,         20:19, 21:7, 21:18          58:15, 66:25, 72:22,
hour [1] - 83:7              28:22, 30:16, 37:18,      15:18, 16:21, 17:5,       intended [2] - 5:6,           80:7, 82:19, 82:20,
hours [4] - 53:6,            47:5                      17:6, 17:11, 17:13,         72:9                        83:14, 84:4, 84:25,
 64:15, 65:12, 82:24       income [3] - 8:6, 8:7,      19:20, 19:22, 19:25,      intent [10] - 25:3, 49:1,     85:20, 86:16, 86:20
house [3] - 40:15,           66:1                      20:7, 20:8, 20:12,          55:14, 55:20, 55:22,      JURY [1] - 1:11
 65:25, 66:13              incorrect [1] - 66:22       20:13, 20:14, 21:17,        71:24, 72:2, 72:4,        justice [1] - 60:16
houses [5] - 40:7,         incumbent [1] - 61:13       21:25, 22:1, 24:12,         76:12                     justified [1] - 6:23
 66:12, 66:20, 69:15       incurred [6] - 18:11,       25:4, 30:24, 31:18,       intentional [5] - 6:16,     Justin [1] - 1:20
HOUSTON [1] - 1:2            18:18, 18:25, 19:3,       33:20, 35:13, 39:1,         21:9, 35:12, 43:16,
                                                       43:16, 43:17, 47:9,
Houston [17] - 1:16,         19:6, 64:20
                                                       48:7, 49:2, 57:21,
                                                                                   53:13                                K
 1:19, 1:22, 22:15,        independent [1] - 8:12                                intentionally [6] -
 22:18, 22:21, 22:23,                                  57:23, 58:2, 58:16,         21:14, 21:25, 25:3,       keep [5] - 6:10, 16:9,
                           independently [4] -
 22:25, 39:24, 40:1,                                   62:24, 71:25, 72:22,        35:8, 49:1, 76:12          20:16, 37:24, 82:13
                             12:11, 14:22, 26:6,
 41:11, 44:8, 44:10,                                   74:16, 75:18, 75:19,      interest [1] - 61:25        kept [1] - 47:20
                             31:14
 44:15, 45:25, 68:22                                   75:22, 76:13, 77:9,       interested [1] - 81:9       key [1] - 31:19
                           indicates [1] - 7:13
huge [1] - 81:7                                        79:14                     interesting [8] - 4:9,      kind [6] - 4:2, 40:15,
                           indication [1] - 5:1
human [1] - 69:8                                     infringement" [1] -           34:16, 39:20, 62:2,        56:18, 68:7, 78:4,
                           indirect [4] - 7:11,
                                                       48:8                        70:7, 78:4, 79:21,         80:10
                             13:25, 19:5, 19:11
                                                     infringements [1] -
            I              individual [9] - 10:19,
                                                       16:25
                                                                                   80:16                     kinds [1] - 68:8
                             12:25, 21:21, 28:25,                                interpretation [1] -        kitchen [2] - 35:20,
idea [8] - 13:10, 13:13,                             infringer [4] - 17:7,         26:21                      70:17
                             72:23, 72:25, 73:8,
  13:16, 44:4, 44:5,                                   17:15, 17:18, 19:19       intertwined [3] - 20:4,     knowingly [4] - 25:3,
                             80:22, 80:25
  71:23, 80:16                                       infringer's [1] - 17:9        48:12, 48:22               49:1, 72:8, 76:12
                           induce [4] - 21:16,
identical [5] - 35:18,                               infringes [1] - 10:6        introduced [1] - 80:17      knowledge [2] - 7:18,
                             25:3, 49:2, 76:12
  38:8, 44:23, 57:6,                                 infringing [22] - 16:3,     invested [1] - 82:11         49:16
                           inducing [1] - 21:25
  69:17                                                16:23, 17:12, 17:16,      investigate [1] - 42:23     known [4] - 56:10,
                           inexpense [1] - 52:14
identifying [4] - 20:23,                               18:12, 18:13, 19:2,       investment [1] - 82:13       72:12, 78:17, 78:23
                           infer [1] - 8:3
  20:25, 21:2, 21:5                                    19:4, 19:7, 19:9,         involve [1] - 39:18         knows [2] - 21:15,
                           inference [1] - 15:6
ignore [1] - 55:16                                     19:12, 19:15, 20:4,       involves [3] - 10:13,        82:3
                           inferences [1] - 6:22
immediately [1] -                                      20:5, 37:19, 42:23,         11:1, 28:19
                           influenced [1] - 8:14
                                                       48:12, 48:21, 55:25,
  84:15                    inform [1] - 26:14
                                                       74:9, 74:20
                                                                                 involving [2] - 53:13,                 L
implies [1] - 16:7         Information [1] -                                       54:15
importance [2] -                                     innocence [3] - 55:22,      issue [10] - 15:4,          L-shaped [1] - 70:4
                             20:18
  56:24, 59:16                                         71:25, 84:8                 15:11, 20:13, 34:5,       Labarthe [4] - 32:9,
                           information [42] -
important [21] - 6:5,                                innocent [2] - 6:16,          34:6, 34:14, 46:13,         33:11, 35:15, 38:20
                             20:20, 20:21, 20:23,
  6:18, 26:21, 28:17,                                  16:24                       79:1, 81:1                lack [2] - 26:9, 54:15
                             20:24, 20:25, 21:2,
  30:6, 30:14, 30:18,                                inside [2] - 41:13,         issues [3] - 43:1,          lacking [1] - 13:11
                             21:3, 21:5, 21:6,
  30:21, 35:18, 36:21,                                 44:12                       61:19, 82:7               ladies [2] - 82:18,
                             21:8, 21:10, 21:11,
  37:13, 40:14, 41:14,                               insignificant [1] - 69:2    item [1] - 17:16              84:23
                             21:13, 21:19, 25:7,
  56:21, 57:17, 61:17,                               instead [1] - 65:5          itself [3] - 10:16, 11:5,   land [2] - 59:14, 60:2
                             48:25, 49:5, 49:12,
  61:18, 61:19, 71:20,                               instruct [4] - 4:22, 5:3,     28:22                     landing [1] - 35:2
                             62:22, 63:22, 65:20,
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 95 of 101
                                                                          5-8


Landing [5] - 22:16,       lie [5] - 52:19, 52:20,       4:11, 25:16, 26:11,       34:23                     misconstruction [1] -
  22:19, 36:10, 74:7,        52:22, 53:13, 80:2          29:20, 32:5, 32:7,       matches [1] - 34:3          68:25
  74:8                     lied [1] - 78:24              33:24, 34:8, 41:17,      materials [5] - 37:18,     missed [1] - 84:10
lapse [1] - 6:16           lies [1] - 42:8               44:15, 47:7, 50:18,       49:9, 59:14, 59:15,       misstatement [2] -
largely [1] - 15:2         life [2] - 82:11, 82:14       55:17, 57:1, 60:16,       60:2                       6:15
larger [2] - 27:5, 70:6    lifetime [1] - 50:24          66:11, 67:16, 68:18,     math [1] - 47:18           mistake [12] - 6:11,
last [10] - 3:22, 26:11,   light [2] - 6:23, 27:12       69:15, 70:2, 70:8,       matter [9] - 7:18, 11:4,    34:9, 34:18, 34:21,
  35:13, 44:24, 49:24,     lights [2] - 57:2, 57:3       70:11, 71:1, 71:2,        55:20, 55:22, 71:25,       35:5, 35:9, 43:14,
  72:5, 72:18, 78:13,      likely [1] - 5:19             72:24, 74:22, 77:20,      72:1, 72:2, 87:9           53:2, 53:8, 53:13,
  83:4                     limited [1] - 17:17           78:19, 80:20, 80:22      matters [1] - 7:22          78:11
Law [2] - 1:15, 1:21       line [1] - 73:6             looked [3] - 45:25,        McDonald's [1] -           mistakes [1] - 78:4
law [32] - 4:22, 4:23,     links [1] - 21:6              69:9, 79:3                40:23                     modification [1] - 30:4
  5:3, 5:6, 7:14, 9:17,    listed [2] - 37:1, 57:11    looking [6] - 15:12,       meager [1] - 65:18         modified [1] - 31:6
  9:21, 9:23, 12:11,       listen [1] - 39:7             33:24, 40:6, 60:22,      meal [1] - 46:21           moment [1] - 72:19
  13:14, 20:19, 21:7,      literal [2] - 11:17,          63:4, 64:5               mean [5] - 6:11, 12:21,    money [9] - 16:12,
  21:17, 21:22, 26:22,       13:20                     looks [3] - 3:11, 28:4,     60:23, 67:22, 69:16        17:10, 17:17, 41:21,
  29:7, 32:2, 48:11,       literary [1] - 10:8           86:20                    meaning [2] - 31:13,        64:4, 73:10, 73:13,
  49:14, 55:15, 58:13,     live [6] - 40:1, 40:6,      loop [1] - 44:12            83:1                       74:14, 75:2
  58:14, 68:5, 68:17,        63:4, 69:14, 77:5         Louis [1] - 1:17           means [16] - 5:17,         monopoly [1] - 13:15
  68:19, 69:16, 72:24,     lives [2] - 82:14, 82:15    lower [1] - 59:23           12:11, 15:21, 20:21,      month [2] - 47:6,
  80:5, 81:4, 82:5,        Living [59] - 22:8,         lucky [1] - 56:8            22:6, 22:8, 22:11,         66:12
  82:8, 82:16                22:9, 23:2, 23:9,         lunches [1] - 66:7          22:13, 22:16, 22:19,      moreover [1] - 20:4
law's [1] - 12:19            23:10, 23:21, 24:7,                                   22:22, 22:24, 31:13,      morning [3] - 3:3,
laws [1] - 9:22              25:2, 25:15, 29:15,                  M                31:21, 50:17, 79:25        83:19, 86:3
lawsuit [6] - 42:2,          29:21, 30:3, 30:7,                                   meant [2] - 5:15, 64:9     most [2] - 60:7, 65:21
  42:14, 42:18, 44:19,       30:10, 33:16, 34:1,       mail [11] - 34:7, 41:20,   measure [1] - 18:2         mount [1] - 22:24
  47:3, 64:4                 36:3, 37:8, 37:15,         42:8, 42:16, 52:19,       mechanical [1] - 1:24      Mount [19] - 22:25,
lawsuits [1] - 37:24         37:16, 40:22, 42:5,        77:16, 77:18, 78:10,      medium [2] - 10:15,         23:7, 23:16, 23:19,
lawyers [2] - 61:25,         46:1, 46:6, 46:10,         78:22, 81:6                28:21                      36:17, 38:8, 38:12,
  84:13                      49:1, 49:21, 52:5,        mails [7] - 50:4, 50:6,    meet [1] - 11:6             46:9, 46:11, 54:8,
lay [1] - 84:4               52:6, 52:13, 53:9,         73:1, 73:2, 80:23,        memory [4] - 6:17,          55:6, 56:7, 63:18,
leads [1] - 6:25             53:21, 54:17, 54:21,       80:24, 80:25               8:9, 8:10                  71:5, 74:13, 75:1,
learn [1] - 84:3             55:12, 57:8, 58:7,        main [1] - 50:20           mention [2] - 49:8,         76:2
learned [1] - 4:7            58:17, 58:19, 58:20,      major [1] - 43:1            80:21                     mouthful [1] - 67:24
lease [1] - 11:23            58:22, 59:25, 63:21,      majority [1] - 67:6        mentioned [4] - 13:18,     move [6] - 15:16, 17:1,
least [7] - 12:13, 26:1,     64:7, 65:21, 65:24,       Management [2] -            59:14, 76:11               22:3, 25:24, 34:12,
  26:5, 28:4, 31:16,         66:3, 71:7, 71:8,          20:18, 22:10              mere [2] - 12:20, 67:21     43:3
  85:7, 85:19                71:13, 71:15, 71:16,      management [21] -          merged" [1] - 13:17        moving [1] - 20:16
leave [2] - 51:11, 86:5      72:7, 72:11, 73:22,        20:20, 21:8, 21:9,        merger [1] - 68:15         MR [20] - 4:15, 24:4,
leaves [1] - 84:17           75:14, 76:12               21:11, 21:13, 21:18,      merger" [1] - 43:24         24:5, 27:10, 27:13,
left [8] - 4:19, 32:14,    LIVING [1] - 1:7             25:7, 48:25, 49:5,        message [1] - 9:6           27:15, 27:17, 45:17,
  51:3, 51:5, 64:18,       living [4] - 34:24, 40:7,    49:12, 72:7, 72:10,       messed [1] - 67:11          51:16, 76:4, 78:1,
  73:20, 77:25, 81:13        44:12, 70:17               72:22, 73:12, 76:16,                                  78:19, 78:21, 81:14,
                                                                                  met [4] - 39:5, 58:9,
Legal [1] - 47:9           Living's [7] - 23:23,        76:21, 76:25, 77:11,                                  86:2, 86:5, 86:8,
                                                                                   61:16, 79:20
legal [6] - 11:8, 47:5,      24:9, 32:11, 44:1,         80:19, 81:3                                           86:10, 86:13, 86:25
                                                                                  middle [2] - 55:3,
  68:16, 77:21, 84:2         55:24, 59:8, 61:5         MANAGER [2] - 83:22,                                  multiple [1] - 77:22
                                                                                   78:15
lending [1] - 11:23        LLC [4] - 1:3, 11:11,        84:11                                                musical [1] - 10:9
                                                                                  might [2] - 28:5, 35:17
less [1] - 56:21             12:8, 22:7                manner [1] - 70:20                                    must [20] - 4:22, 5:12,
                                                                                  mind [2] - 6:10, 16:9
level [1] - 11:7           LLP [1] - 1:18              margins [1] - 18:15                                    5:14, 9:3, 11:6, 12:8,
                                                                                  minimal [2] - 12:13,
liability [1] - 16:21      located [5] - 22:14,        mark [1] - 4:1                                         13:2, 13:22, 15:18,
                                                                                   31:16
liable [4] - 16:21,          22:17, 22:20, 22:23,      market [1] - 56:8                                      16:4, 17:5, 17:14,
                                                                                  minimize [1] - 60:23
  16:23, 16:24, 21:24        22:25                     marketing [10] -                                       18:8, 18:11, 18:24,
                                                                                  minor [1] - 79:3
Liang [1] - 1:18           location [1] - 48:17         17:12, 19:1, 37:18,                                   19:7, 19:13, 20:1,
                                                                                  minute [4] - 26:25,
library [2] - 82:12,       lock [1] - 47:1              49:9, 62:4, 71:16,                                    77:14, 78:10
                                                                                   34:8, 68:21, 82:18
  85:5                     logic [3] - 53:12,           73:5, 74:10, 76:20,
                                                                                  minutes [13] - 26:25,
license [3] - 29:18,         62:10, 80:1                76:24                                                          N
                                                                                   45:16, 51:3, 51:5,
  40:25, 49:13             logical [3] - 52:21,        married [1] - 82:14
                                                                                   51:10, 51:12, 73:20,
licensed [3] - 37:5,         52:24, 52:25              marshal [2] - 26:14,                                  Nagle [27] - 22:13,
                                                                                   76:3, 77:24, 81:13,
  41:2, 41:4               logically [1] - 69:19        26:15                                                 22:14, 23:6, 23:15,
                                                                                   84:13, 85:9
lick [1] - 71:8            look [35] - 3:12, 3:20,     master [3] - 34:3,                                     23:19, 31:4, 32:11,
                                                                                  minutes' [1] - 85:19
  Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 96 of 101
                                                                         5-9


 34:1, 35:20, 36:17,      North [1] - 22:14          59:24, 63:24, 65:1,        47:15                     76:3
 38:12, 50:7, 50:9,       notes [8] - 4:2, 8:8,      67:16, 68:14, 68:15,      own [6] - 40:10, 47:21,   Patrick [1] - 1:15
 50:14, 54:7, 56:3,        8:10, 8:11, 8:12,         70:10, 70:24, 70:25,       53:2, 80:17, 82:21,      Patterson [8] - 22:16,
 63:17, 64:16, 65:21,      8:14                      71:14, 73:3, 73:7,         84:19                     23:6, 36:3, 36:17,
 65:23, 66:1, 66:15,      nothing [1] - 69:22        73:25, 74:17, 75:23,      owner [4] - 9:25, 10:7,    37:2, 50:14, 71:6,
 70:9, 71:5, 73:23,       notice [9] - 20:24,        77:15, 81:5, 81:8,         17:14, 21:2               74:7
 75:3, 77:17               21:3, 27:3, 32:12,        81:9, 85:8                owner's [1] - 31:1        pay [13] - 27:24, 41:4,
name [4] - 9:16, 20:25,    32:14, 32:22, 49:8,      ones [6] - 41:4, 45:2,     owns [1] - 16:19           47:13, 52:6, 52:16,
 21:1, 36:24               49:14, 83:16              68:4, 70:3, 70:4,                                    54:8, 54:9, 56:1,
names [1] - 57:10         notices [1] - 81:3         71:5                                 P               64:1, 64:13, 66:4,
natural [1] - 56:1        novel [1] - 9:20          online [1] - 77:2                                     79:23
naturally [3] - 13:8,     number [21] - 7:4,        open [2] - 70:17,          p.m [1] - 82:25           paying [1] - 28:6
 57:22, 69:19              21:20, 21:21, 25:17,      81:20                     Page [13] - 2:3, 4:14,    payroll [2] - 64:14,
nature [1] - 14:4          48:2, 50:9, 50:21,       opening [1] - 57:13         4:16, 9:15, 20:15,        65:16
necessarily [4] - 6:11,    50:22, 53:14, 65:3,      opens [2] - 3:7             20:17, 21:23, 24:14,     penance [2] - 81:18,
 13:8, 59:18, 63:16        65:17, 66:6, 66:11,      operating [2] - 65:24,      29:15, 30:14, 31:20,      81:24
necessary [5] - 52:9,      66:20, 67:3, 72:21,       66:13                      43:21, 79:15             people [28] - 4:6, 6:13,
 52:10, 52:12, 63:3,       72:23, 73:11, 73:18      operation [1] - 64:21      page [9] - 3:22, 4:13,     27:25, 30:10, 40:1,
 69:12                    numbers [6] - 4:18,       opinion [4] - 5:2, 7:22,    20:15, 26:11, 27:1,       40:7, 40:8, 44:11,
need [23] - 3:18, 6:15,    21:5, 32:8, 50:20,        7:23, 8:1                  50:13, 76:8, 76:9         49:18, 49:19, 50:17,
 11:4, 14:14, 14:16,       67:9, 67:10              opinions [1] - 39:17       pages [2] - 3:12, 57:4     53:14, 53:22, 55:13,
 25:10, 25:25, 26:6,      numerical [1] - 9:4       Oppidan [5] - 32:20,       PAGES [1] - 1:13           55:16, 55:19, 57:25,
 32:20, 33:1, 34:15,                                 37:3, 37:4, 37:12,        Pages [2] - 25:22,         62:18, 63:1, 63:4,
 45:22, 52:11, 61:3,                 O               71:11                      25:24                     63:8, 66:8, 69:14,
 64:5, 65:11, 78:1,                                 opportunity [7] - 5:4,     paid [12] - 8:4, 27:20,    72:9, 73:5, 82:4,
 79:7, 85:7, 85:8,        O-pi-dan [1] - 36:25       14:11, 14:17, 36:20,       38:2, 46:15, 46:17,       86:15
 85:16, 85:20, 85:21      objected [1] - 69:20       74:4, 77:4, 77:5           46:18, 53:10, 54:20,     per [6] - 65:25, 66:13,
needed [4] - 53:5,        objection [2] - 58:10,    opposed [3] - 12:12,        63:23, 64:15, 66:4,       66:21, 67:6, 79:22
 69:1, 69:3, 72:4          69:25                     31:15, 52:2                80:8                     per-house [1] - 66:13
neighbor [1] - 40:8       obscure [1] - 72:9        options [1] - 33:14        paint [3] - 62:12,        percent [19] - 50:17,
neighbors' [1] - 69:15    obvious [1] - 32:11       orally [1] - 9:9            62:13, 80:13              55:18, 58:7, 58:8,
net [5] - 17:24, 65:7,    obviously [2] - 39:25,    order [7] - 9:13, 13:21,   pantomime [1] - 10:9       58:25, 59:1, 59:22,
 65:9, 66:1, 66:14         43:9                      14:15, 15:17, 28:14,      paper [1] - 47:20          59:24, 59:25, 65:8,
never [9] - 9:3, 30:2,    occasionally [2] -         56:19, 67:14              paperclip [3] - 61:1,      65:9, 65:17, 75:18,
 30:10, 32:17, 39:5,       3:15, 86:17              ordinary [2] - 15:23,       61:3, 61:12               75:19, 75:21, 75:23,
 39:6, 39:7, 67:18,       occasions [1] - 86:17      31:25                     paperclips [1] - 61:2      76:7
 80:14                    Oe [1] - 36:25            organized [2] - 70:19,     parading [1] - 55:4       percentage [9] - 24:9,
new [3] - 41:22, 43:8,    Oe-pie-dan [1] - 36:25     85:20                     Paragraph [1] - 49:13      24:11, 24:24, 48:6,
 55:7                     OF [1] - 1:1              original [13] - 3:24,      parameters [1] - 82:22     57:20, 58:15, 59:3,
next [6] - 17:5, 25:19,   offended [1] - 39:5        9:17, 9:21, 9:24,         pardon [1] - 66:17         59:20, 76:6
 46:3, 48:5, 83:5,        offer [1] - 47:16          12:10, 12:23, 13:4,       Park [9] - 22:13, 23:6,   performing [1] - 10:2
 83:19                    offered [1] - 69:25        15:22, 16:5, 31:11,        23:15, 23:19, 31:4,      perhaps [2] - 66:3,
nine [1] - 73:20          often [1] - 14:4           31:12, 31:22, 31:24        63:18, 73:24, 75:3,       68:22
NO [1] - 1:4              oftentimes [1] - 28:3     original" [1] - 31:10       77:17                    period [1] - 10:4
nobody [3] - 43:22,       old [2] - 61:24, 81:11    originality [2] - 12:10,   part [5] - 62:25, 69:3,   perked [1] - 71:7
 43:23, 82:3              once [6] - 16:18, 26:8,    13:11                      79:9, 81:18, 81:23       permission [5] - 10:6,
non [5] - 20:4, 42:12,     26:10, 77:16, 81:12,     Osha [1] - 1:18            particular [8] - 11:7,     30:3, 30:20, 31:1,
 48:12, 71:6, 74:1         85:22                    otherwise [4] - 5:21,       13:7, 13:9, 13:10,        32:20
non-infringing [2] -      one [59] - 3:10, 4:6,      9:2, 9:14, 40:3            15:11, 16:19, 44:3,      permits [1] - 82:5
 20:4, 48:12               4:13, 7:10, 10:4,        outside [1] - 26:15         44:4                     permitted [2] - 6:21,
non-protectable [1] -      11:24, 23:5, 25:20,      overall [3] - 10:17,       parties [6] - 14:13,       7:21
 42:12                     28:4, 30:15, 35:13,       18:15, 28:23               36:22, 59:4, 65:21,      person [6] - 7:19,
non-protected [1] -        35:16, 36:12, 36:13,     overhauls [1] - 53:5        86:10, 86:12              10:1, 15:23, 31:25,
 74:1                      36:18, 37:14, 38:10,     Overhead [1] - 18:19       parties' [1] - 5:8         43:7, 81:21
non-UPM [1] - 71:6         39:3, 41:17, 44:9,       overhead [13] - 18:21,     parts [1] - 31:23         perspective [1] -
none [2] - 47:20,          44:17, 47:15, 47:19,      18:25, 19:5, 19:11,       party [9] - 14:10,         54:20
 53:14                     49:10, 50:10, 52:4,       19:15, 47:15, 64:18,       14:11, 14:15, 14:17,     persuade [1] - 55:14
nonexistence [1] -         52:9, 53:20, 56:1,        64:19, 65:4, 65:7,         16:20, 16:21, 16:22,     persuades [1] - 5:18
 7:13                      56:17, 57:19, 58:4,       65:25, 66:13               16:24, 37:12             phone [1] - 32:19
normal [1] - 14:21         58:11, 58:25, 59:22,     overhead-type [1] -        past [3] - 41:2, 45:16,   phones [1] - 85:6
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 97 of 101
                                                                         5-10


photograph [1] -              52:7, 52:9, 52:10,       61:21                     Proceedings [1] -          properties [6] - 57:11,
 76:22                        52:11, 52:12, 53:21,    present [2] - 80:14,        1:24                       63:20, 66:9, 66:16,
photographs [1] -             53:22, 54:10, 54:21,     84:25                     proceedings [1] - 87:8      66:19, 71:14
 76:20                        55:7, 55:25, 56:15,     presented [6] - 27:21,     process [4] - 13:10,       property [1] - 25:18
physics [1] - 70:22           59:10, 59:21, 60:1,      29:11, 29:25, 44:23,       33:6, 38:19, 60:15        proposed [1] - 57:22
pi [1] - 36:25                63:3, 63:8, 64:16,       65:5, 76:19               produced [2] - 1:24,       prorated [2] - 64:21,
pick [6] - 3:8, 3:15,         65:13, 65:19, 71:1,     preserve [1] - 82:13        5:24                       66:6
 35:9, 37:17, 37:20,          71:4, 71:13, 71:16,     presiding [2] - 3:24,      produces [1] - 10:4        protect [3] - 13:14,
 45:2                         71:19, 72:12, 72:13,     26:13                     producing [2] - 17:11,      68:6, 69:17
pictorial [1] - 10:10         73:6, 74:9, 74:10,      Preston [79] - 11:11,       64:25                     protectable [5] - 9:22,
pie [4] - 36:25, 59:19,       74:11, 74:16, 74:25,     12:8, 13:22, 14:2,        product [1] - 10:11         42:10, 42:12, 68:7,
 65:15, 79:17                 76:20, 76:23, 76:24,     14:5, 14:11, 14:12,       products [1] - 24:9         68:8
piece [2] - 39:10,            81:25, 82:3, 82:12       14:14, 14:15, 14:16,      Professor [10] - 39:3,     protected [17] - 10:22,
 59:19                       played [1] - 38:2         14:18, 15:10, 15:14,       39:12, 39:20, 43:22,       10:23, 11:5, 11:6,
pieces [2] - 63:2, 68:5      playing [1] - 70:3        20:3, 22:5, 22:6,          44:7, 68:9, 68:20,         12:6, 12:15, 12:22,
pillow [1] - 81:19           pled [1] - 73:18          23:3, 23:10, 23:14,        68:21, 68:25, 74:2         12:24, 13:3, 14:25,
place [11] - 15:7, 15:9,     plenty [1] - 83:15        23:18, 23:22, 24:8,       professor [5] - 39:13,      29:2, 29:7, 30:25,
 34:4, 35:23, 40:5,          PLLC [1] - 1:21           24:16, 24:23, 25:5,        39:17, 39:21, 39:23,       31:11, 42:7, 67:23,
 53:20, 63:4, 63:9,          plywood [1] - 63:10       25:6, 27:17, 27:18,        69:10                      74:1
 80:8                        point [11] - 26:12,       28:15, 29:3, 29:16,       proffer [1] - 19:13        protecting [2] - 21:18,
Place [8] - 22:13,            40:5, 52:19, 52:22,      30:2, 30:4, 32:9,         profit [15] - 17:25,        50:23
 22:22, 31:4, 63:18,          52:24, 61:17, 61:18,     32:10, 33:4, 33:5,         18:15, 48:6, 57:20,       protection [8] - 9:16,
 73:24, 74:8, 75:3,           61:19, 68:3, 75:5,       33:12, 33:18, 33:25,       58:16, 58:23, 59:10,       10:24, 11:8, 12:19,
 77:17                        86:22                    34:10, 35:25, 36:17,       59:13, 59:21, 62:17,       13:6, 13:12, 44:2,
Plaintiff [9] - 1:4, 1:15,   pointed [3] - 60:6,       36:20, 37:4, 37:19,        62:25, 65:7, 75:18,        75:8
 3:6, 3:7, 3:9, 15:17,        68:14, 69:11             37:25, 38:6, 38:18,        75:19, 75:21              protects [3] - 20:19,
 22:6, 27:1, 54:25           Polk [1] - 22:23          39:6, 39:8, 39:11,        Profits [1] - 18:19         21:7, 69:17
plaintiff [5] - 15:15,       poorly [1] - 69:6         39:18, 41:3, 41:9,        profits [32] - 17:1,       prove [17] - 6:4, 7:4,
 16:18, 27:6, 66:2,          pop [1] - 52:7            41:10, 42:23, 43:3,        17:3, 17:6, 17:9,          12:8, 13:22, 14:14,
 73:14                       portion [6] - 8:7,        43:5, 43:13, 44:10,        18:3, 18:4, 18:9,          15:18, 17:14, 17:23,
Plaintiff's [5] - 15:20,      12:18, 19:20, 20:11,     49:3, 49:4, 49:8,          19:17, 19:19, 19:21,       18:7, 18:24, 19:7,
 29:19, 50:13, 54:19,         59:10, 64:23             49:19, 50:24, 53:17,       19:24, 20:1, 20:6,         19:20, 20:1, 42:17,
 69:20                       portions [1] - 19:24      53:20, 56:9, 67:4,         20:7, 20:11, 20:13,        46:5, 48:2, 61:9
plaintiffs [4] - 60:7,       position [3] - 52:1,      67:8, 78:8, 78:17,         24:11, 48:13, 54:22,      proved [3] - 5:20,
 61:8, 61:13, 74:3            54:4, 75:20              79:1, 79:5, 82:11          58:7, 58:8, 58:18,         13:24, 26:6
Plaintiffs [7] - 61:4,       positions [1] - 51:24    PRESTON [1] - 1:3           59:25, 61:5, 61:6,        proven [2] - 16:19,
 61:19, 62:20, 67:18,        positive [1] - 25:16     presume [1] - 36:14         63:11, 65:9, 65:18,        19:10
 71:21, 73:10, 77:3          possesses [2] - 12:13,   presumption [1] -           76:6, 79:14, 82:8         proves [3] - 20:9,
Plan [1] - 53:4               31:16                    14:6                      program [1] - 10:12         33:20, 33:21
plan [34] - 32:24, 33:3,     possible [2] - 9:8,      prettier [1] - 68:24       prohibiting [1] - 21:8     provided [10] - 30:10,
 33:4, 33:7, 34:1,            50:21                   pretty [4] - 3:11, 36:2,   project [7] - 23:20,        46:25, 48:9, 62:16,
 34:4, 34:9, 34:10,          possibly [1] - 72:13      62:1, 63:22                24:6, 24:15, 24:21,        63:21, 64:6, 64:11,
 34:22, 36:3, 36:5,          practically [1] - 55:8   prevail [1] - 13:21         25:12, 25:14, 56:9         65:24, 66:16, 66:21
 36:6, 41:22, 41:23,         pre [2] - 11:24, 30:16   prevent [1] - 17:7         Project [1] - 22:9         proving [3] - 18:6,
 42:9, 42:11, 43:11,         pre-existing [2] -       price [7] - 58:23,         projector [1] - 78:20       18:22, 19:23
 43:12, 49:22, 53:7,          11:24, 30:16             58:24, 59:9, 59:13,       projects [12] - 23:5,      provisions [1] - 76:10
 53:11, 54:7, 54:8,          preceding [1] - 57:18     59:16, 60:3, 63:12         23:8, 23:12, 23:25,       public [1] - 11:22
 63:6, 68:4, 69:9,           predicated" [1] -        priest [2] - 81:17,         24:24, 29:25, 37:3,       pull [1] - 66:25
 75:1, 78:25, 79:22,          25:14                    81:23                      39:1, 46:2, 49:10,        pulled [1] - 57:13
 79:24, 80:2, 80:3           preexisting [1] - 12:1   priority [1] - 83:15        71:6                      purpose [2] - 27:8,
plan's [1] - 56:12           prefer [1] - 67:10       probative [2] - 14:20,     promised [1] - 64:1         71:14
planning [2] - 39:10,        prepare [1] - 11:20       14:23                     promptly [1] - 9:7         purposely [1] - 4:19
 39:19                       prepares [1] - 10:5      probatively [1] - 14:8     proof [20] - 7:12, 14:4,   put [21] - 3:3, 23:24,
plans [61] - 10:16,          preparing [2] - 10:2,    problem [9] - 43:5,         17:22, 27:2, 27:4,         26:4, 26:7, 32:12,
 10:25, 11:3, 28:23,          56:16                    46:24, 53:24, 56:10,       27:5, 30:10, 32:15,        33:18, 37:8, 50:3,
 33:5, 33:23, 34:12,         preponderance [13] -      68:13, 78:17, 78:23,       35:24, 60:5, 60:6,         50:24, 56:9, 61:4,
 35:25, 36:5, 37:5,           5:15, 5:17, 5:20,        81:25, 87:3                60:10, 60:11, 60:12,       61:14, 63:5, 63:8,
 37:6, 37:7, 37:20,           7:16, 15:10, 19:9,      problems [3] - 53:11,       61:9, 79:12, 79:13,        67:24, 69:25, 70:4,
 38:6, 38:7, 39:8,            20:9, 60:12, 60:17,      53:17, 54:7                79:20, 81:11               70:14, 73:3, 74:5,
 44:16, 45:13, 50:3,          60:20, 60:23, 61:10,    procedure [1] - 83:4       properly [2] - 7:9, 38:3    84:5
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 98 of 101
                                                                         5-11


putting [1] - 51:20        real [6] - 22:13, 22:16,   refused [1] - 62:22          47:16                    sale [3] - 11:23, 19:1,
PWA [4] - 47:6, 52:6,       22:19, 22:22, 22:24,      regard [1] - 60:25         requires [4] - 7:16,        62:18
 68:5, 70:13                38:15                     regarding [6] - 57:23,       12:22, 60:11, 70:22      sales [7] - 17:15,
PWA's [2] - 72:13,         realized [3] - 43:1,        57:24, 58:18, 61:23,      reserve [1] - 27:7          58:23, 58:24, 59:9,
 77:5                       53:5, 56:20                72:22, 75:12              reserves [1] - 3:7          59:12, 59:16, 63:12
                           really [8] - 40:3, 41:1,   regardless [3] - 5:22,     respective [1] - 25:17     Sam [9] - 27:18, 30:5,
           Q                43:25, 47:7, 55:18,        5:24, 19:3                respond [2] - 9:7, 79:8     32:19, 41:20, 42:11,
                            68:21, 78:15, 85:23       regards [1] - 72:6         response [1] - 9:11         42:19, 50:24, 79:3,
quality [1] - 11:7         realm [1] - 77:15          regretted [1] - 57:16      responses [1] - 57:22       82:11
questions [34] - 5:11,     rearrange [1] - 34:25      regularly [1] - 8:5        responsibility [2] -       save [2] - 20:15, 52:23
 5:14, 9:1, 9:11, 15:3,    rearrangement [1] -        Reisinger [2] - 52:20,       78:6, 78:12              saw [9] - 14:3, 32:25,
 16:10, 16:16, 22:4,        32:17                      53:10                     responsible [1] -           33:2, 36:1, 36:25,
 22:5, 23:1, 26:19,        reason [10] - 6:25,        Reisinger's [1] - 78:9       59:21                     38:5, 38:14, 41:18,
 28:14, 28:17, 35:14,       34:21, 37:9, 37:23,       relative [2] - 18:4,       rest [2] - 47:21, 59:18     47:17
 37:15, 40:18, 41:19,       44:9, 49:14, 52:13,        52:14                     restarted [1] - 56:14      scales [6] - 60:16,
 51:22, 52:4, 55:17,        71:20, 77:6, 78:23        relevant [1] - 15:4        result [1] - 20:14          60:18, 60:21, 60:22,
 56:25, 57:23, 58:2,       reasonable [8] - 6:21,     rely [5] - 7:24, 7:25,     resulted [2] - 17:6,        61:11, 61:14
 60:8, 62:2, 72:5,          14:11, 14:17, 15:23,       8:10, 8:12, 18:17           19:21                    schedule [1] - 82:21
 77:8, 82:6, 82:15,         21:15, 36:20, 57:25,      remain [1] - 86:20         retire [3] - 8:17, 40:5,   scheme [1] - 52:23
 84:8, 86:1, 86:14          64:22                     remaining [1] - 66:19        68:23                    school [3] - 61:24,
Questions [8] - 2:6,       reasons [1] - 33:6         remarks [2] - 31:9,        return [1] - 26:16          63:5, 81:12
 16:8, 16:10, 16:16,       rebuffed [4] - 54:9,        31:10                     reveal [1] - 9:1           science [1] - 55:11
 60:25, 72:4, 79:11         54:10, 54:18, 56:13       remember [18] - 6:13,                                 scratch [6] - 41:22,
                                                                                 revenue [12] - 17:2,
Quicken [1] - 47:1         rebut [1] - 61:14           25:20, 26:22, 27:2,                                   43:11, 52:18, 52:20,
                                                                                   17:3, 17:14, 17:20,
quicker [1] - 15:16        rebuttal [2] - 74:2,        32:6, 33:5, 34:22,          17:22, 18:2, 18:8,        53:10, 53:12
quickly [4] - 22:3,         74:4                       35:15, 36:24, 38:10,        18:17, 46:3, 55:9,       screen [2] - 27:11,
 32:5, 33:1, 36:2          Rebuttal [1] - 2:10         40:1, 46:22, 47:18,         64:5, 64:8                78:1
quite [1] - 26:18          receipts [1] - 46:19        53:6, 60:13, 61:20,       revenues [10] - 17:16,     sculptural [1] - 10:11
                           receive [3] - 49:18,        81:14                       17:24, 18:21, 23:23,     scènes [3] - 13:5,
           R                71:15, 80:6               remembers [1] - 6:12         24:17, 46:5, 46:8,        43:23, 68:15
                           received [8] - 5:23,       removal [3] - 21:9,          46:10, 57:19, 75:12      seal [1] - 83:5
raised [1] - 34:5           17:10, 17:17, 17:18,                                                            seated [3] - 3:1, 60:14,
                                                       72:6, 80:19               reviewing [1] - 8:4
ramani [1] - 59:7           37:2, 63:24, 71:16,                                                              85:1
                                                      remove [1] - 76:21         revises [1] - 12:2
RAMANI [1] - 1:7            72:13                                                                           second [11] - 19:5,
                                                      removed [8] - 21:10,       revision [2] - 11:25,
Ramani [21] - 37:13,       recent [1] - 54:4           21:12, 25:8, 49:6,                                    33:3, 36:4, 36:7,
                                                                                   30:16
 40:13, 40:17, 44:7,       recess [2] - 8:21,          76:17, 76:25, 77:12,                                  36:11, 38:7, 41:17,
                                                                                 reworking [1] - 53:6
 47:9, 49:7, 50:7,          51:13                      81:2                                                  53:8, 69:8, 70:16,
                                                                                 rhetorical [1] - 51:21
 50:16, 53:1, 53:18,       recollection [2] - 8:13,   render [1] - 84:7                                      81:23
                                                                                 rights [3] - 11:19,
 54:6, 54:12, 58:17,        8:15                                                                            section [2] - 46:21,
                                                      rental [2] - 11:23, 19:1     13:20, 16:20
 58:21, 66:5, 69:21,       record [3] - 26:5,                                                                84:5
                                                      rentals [1] - 17:16        rip [1] - 81:20
 73:1, 77:1, 78:9,          69:25, 87:8                                                                     see [21] - 3:2, 16:11,
                                                      repeat [1] - 79:8          ripped [1] - 81:21
 80:24, 82:2                                                                                                 25:16, 25:22, 25:25,
                           recover [1] - 15:17        repeating [1] - 23:6       rocket [1] - 55:10
rare [1] - 86:17                                                                                             28:3, 33:23, 34:2,
                           recovery [2] - 80:5,       replicates [1] - 15:2      roof [2] - 36:6, 36:8
rarely [1] - 71:21          82:8                                                                             44:8, 44:9, 44:16,
                                                      reported [1] - 1:24        room [8] - 8:17, 34:24,
rate [3] - 50:15, 50:17,   rectangle [1] - 45:9                                                              45:4, 45:8, 45:22,
                                                      reporter [1] - 3:17          62:12, 66:25, 70:17,
 50:20                     rectify [2] - 57:5,                                                               46:6, 48:25, 51:10,
                                                      Reporter [1] - 1:23          82:20, 84:17
rather [1] - 14:16          82:10                                                                            51:12, 57:4, 68:18,
                                                      REPORTER'S [1] -           rooms [2] - 29:8,
reach [3] - 6:24,          redesign [3] - 34:9,                                                              78:18
                                                       87:6                        69:18
 26:10, 83:3                35:10                                                                           seek [1] - 64:4
                                                      represent [2] - 37:25,     routine [3] - 68:10,
reached [4] - 8:24,        redesigned [1] - 53:21                                                           seeking [2] - 58:7,
                                                       38:1                        69:12, 75:6
 9:12, 26:8, 26:15                                                                                           58:13
                           redesigning [1] -          represents [1] - 8:6       RPR [2] - 1:23, 87:12
reaching [1] - 28:9         34:20                                                                           seem [1] - 40:9
                                                      reproduce [1] - 11:20      rule [1] - 7:14
reaction [1] - 55:25       redone [1] - 53:23                                                               select [1] - 8:20
                                                      reproducing [1] - 10:1     rules [3] - 30:8, 30:11,
read [11] - 3:6, 3:16,     reduce [1] - 47:12                                                               sell [5] - 30:24, 48:16,
                                                      require [4] - 48:16,         38:2
 3:18, 3:19, 25:20,        reference [2] - 11:16,                                                            63:19, 71:14, 72:14
                                                       63:8, 63:9, 86:22
 26:1, 26:3, 28:13,                                                                                         selling [4] - 12:5,
 43:20, 69:24, 81:1
                            13:19                     required [8] - 7:23,                  S                30:23, 62:4, 66:9
                           referred [2] - 9:22,        9:13, 13:11, 15:1,
reading [2] - 16:14,                                                                                        semiconductor [1] -
                            26:4                       60:5, 61:1, 61:20,        s/Bruce [1] - 87:12
 77:21                                                                                                       10:11
                           referring [2] - 16:15,      74:8                      sad [2] - 39:21, 40:11
ready [1] - 85:16                                                                                           send [2] - 81:6, 85:22
                            21:5                      requirements [1] -         sake [1] - 40:4
   Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 99 of 101
                                                                         5-12


sending [1] - 73:2         significant [2] - 8:7,      78:8                      statement [4] - 4:25,      suggested [1] - 68:22
sense [5] - 6:25, 43:4,     70:5                      SOUTHERN [1] - 1:1          40:17, 44:14, 57:13       suggests [1] - 53:12
 52:16, 62:10, 81:4        significantly [1] -        spaced [1] - 3:13          statements [3] - 5:5,      Suite [3] - 1:16, 1:19,
sent [3] - 50:4, 50:10,     70:19                     spaces [2] - 10:18,         41:23, 79:16               1:21
 82:3                      similar [15] - 14:8,        28:24                     STATES [1] - 1:1           suits [1] - 47:10
sentence [3] - 72:15,       15:20, 15:23, 15:25,      special [2] - 7:19,        stay [1] - 85:3            sum [1] - 63:20
 72:17, 73:19               16:4, 31:24, 32:1,         31:13                     stenography [1] - 1:24     summaries [1] - 46:25
separate [2] - 50:11,       36:4, 36:5, 36:6,         specific [4] - 10:4,       STEPHEN [1] - 1:7          summarize [1] - 28:16
 56:5                       38:6, 38:7, 38:15,         18:17, 19:24, 66:1        Stephen [1] - 43:1         summarized [2] -
separately [1] - 41:5       70:12                     specifically [2] - 59:4,   steps [1] - 35:2            3:20, 26:3
sequence [1] - 4:17        similarities [3] -          64:15                     still [5] - 4:18, 47:2,    summation [2] - 4:11,
serving [1] - 27:19         14:20, 14:21, 14:24       speed [1] - 3:16            73:25, 75:8, 79:1          79:9
set [8] - 5:25, 20:24,     similarity [6] - 13:3,     spend [4] - 33:1,          stipulated [1] - 5:25      Sunday [1] - 44:16
 21:3, 32:20, 56:14,        15:13, 15:21, 31:18,       47:13, 55:4, 56:22        Stipulations [1] -         support [1] - 13:2
 58:4, 82:21, 84:19         33:21, 36:15              spending [4] - 51:18,       25:19                     supposed [3] - 26:2,
sets [2] - 46:14, 57:11    similarity' [1] - 31:21     54:25, 56:20, 77:20       stipulations [2] - 3:19,    47:13, 56:3
setting [1] - 13:8         simple [2] - 6:11,         spent [5] - 51:1, 53:6,     25:21                     supposedly [1] -
seven [3] - 51:3, 51:4,     71:19                      55:23, 65:21, 82:14       stock [4] - 13:7, 33:17,    44:17
 77:24                     simplified [1] - 74:10     square [2] - 38:11,         44:3, 56:15               surprisingly [2] -
several [2] - 45:12,       simply [2] - 6:16, 7:15     38:12                     stop [5] - 36:11, 56:2,     51:24, 52:3
 54:12                     single [7] - 7:3, 7:6,     staff [1] - 66:6            56:4, 56:11, 76:14        Susan [3] - 32:9,
shaped [1] - 70:4           44:17, 47:22, 48:9,       stair [4] - 29:4, 34:18,   story [3] - 45:7, 45:8,     33:11, 35:15
shapes [1] - 70:7           48:15, 70:10               43:2, 53:17                81:16                     sustained [1] - 15:11
sheet [1] - 67:11          sinks [4] - 35:23,         staircase [1] - 33:17      straight [4] - 28:11,      Suzanne [1] - 38:19
shift [1] - 17:25           59:17, 62:11              staircases [2] - 10:21,     35:19, 35:24, 45:9        symbols [1] - 21:5
shifts [2] - 17:23, 28:4   sit [2] - 27:25, 63:7       29:1                      strangely [1] - 32:13      synthesize [1] - 67:25
shopping [1] - 62:8        situation [2] - 50:11,     stairs [3] - 34:20,        street [1] - 36:3          system [1] - 83:10
short [2] - 3:8, 84:1       66:11                      43:2, 53:12               Street [16] - 22:14,
                           situations [1] - 69:17
shorthand [2] - 11:16,                                stairway [3] - 34:3,        22:16, 22:18, 22:19,                  T
 13:19                     six [5] - 35:2, 52:23,      34:10, 34:13               22:20, 22:23, 35:20,
show [11] - 34:22,          56:5, 64:10, 65:13        stairways [1] - 29:8        36:9, 37:10, 37:11,       tallest [1] - 81:20
 35:19, 36:25, 45:20,      size [1] - 70:15           stairwell [1] - 70:24       37:18, 38:5, 54:7,        tangible [2] - 10:15,
 55:12, 56:24, 65:20,      slab [2] - 33:10, 45:14    stand [5] - 31:3,           64:16, 74:7                 28:21
 72:19, 74:8, 74:9,        Slavin [2] - 1:23,          51:11, 74:22, 84:23,      stretch [1] - 39:10        task [1] - 39:4
 77:5                       87:12                      87:4                      strother [1] - 78:5        taught [1] - 81:15
showed [3] - 59:22,        SLAVIN [2] - 87:7,         standard [16] - 10:20,     Strother [8] - 1:20,       teacher [1] - 81:15
 59:23, 74:10               87:12                      12:25, 13:7, 29:1,         1:21, 2:9, 34:17,         technical [10] - 7:18,
shower [2] - 62:13,        slides [1] - 32:7           33:17, 35:17, 38:22,       79:8, 79:18, 80:18,         7:20, 7:22, 11:2,
 62:14                     slightly [1] - 63:13        44:3, 68:10, 69:11,        81:10                       11:4, 11:5, 11:6,
showing [1] - 57:4         slow [1] - 3:15             69:18, 74:3, 75:6,        STROTHER [5] - 24:4,         11:7, 11:13
shown [7] - 16:1,          Slow [1] - 3:15             75:7                       51:16, 76:4, 86:10,       technically [1] - 26:2
 18:11, 29:6, 29:11,       smart [1] - 62:1           stands [2] - 18:2,          86:13                     ten [6] - 56:6, 61:24,
 29:23, 32:2, 61:25        snacks [1] - 83:20          72:17                     Strother's [3] - 31:9,       81:11, 85:9, 85:18
showroom [2] - 37:16,      sold [3] - 17:21, 66:12,   Stanford [14] - 22:19,      37:14, 78:16              ten-year-old [1] -
 66:8                       74:14                      22:20, 23:6, 36:9,        stuff [3] - 35:23,           61:24
shows [1] - 50:19          sole [1] - 71:14            36:16, 36:18, 36:24,       44:18, 77:3               tending [1] - 6:4
side [18] - 16:2, 16:5,    solely [2] - 20:2, 20:11    37:3, 37:10, 37:11,       subject [3] - 7:18,        term [8] - 9:23, 10:5,
 26:24, 32:3, 33:15,       solid [1] - 39:9            37:18, 38:5, 71:6,         11:4, 81:14                 12:10, 29:21, 30:13,
 34:24, 38:21, 41:8,       solutions [1] - 68:12       74:7                      sublicense [1] - 30:3        31:13, 43:23
 46:5, 61:15, 61:21,       solve [2] - 43:4, 68:13    staple [2] - 10:20, 13:1   submit [2] - 82:6, 82:7    terms [9] - 21:4,
 71:22, 80:15, 85:8        solves [1] - 34:14         start [10] - 4:8, 16:15,   subset [1] - 59:15           31:19, 32:14, 43:25,
side-by-side [4] -         someone [3] - 14:2,         53:4, 58:20, 58:23,       substantial [6] - 13:3,      47:1, 48:7, 48:10,
 16:2, 16:5, 32:3,          52:17, 62:15               70:6, 80:22, 81:22,        15:13, 15:20, 31:18,        48:15, 68:16
 33:15                     sometimes [2] - 52:2        84:15, 85:12               33:21, 36:15              test [2] - 47:22, 71:3
side-by-sides [1] -        somewhere [1] -            started [5] - 29:13,       substantially [6] -        testified [19] - 6:5, 7:5,
 38:21                      68:23                      32:18, 51:4, 56:11,        15:19, 15:22, 15:24,        33:11, 37:5, 38:20,
sides [1] - 38:21          sorry [2] - 66:17, 71:3     62:7                       16:4, 32:1, 70:12           41:1, 46:15, 46:16,
sidewalk [1] - 63:7        sort [1] - 40:2            starting [2] - 53:3,       sufficient [1] - 7:4         50:7, 52:25, 53:1,
sign [2] - 3:25, 26:13     sound [2] - 62:19           75:5                      suggest [2] - 42:20,         58:17, 58:21, 65:1,
significance [1] - 6:17    sounded [2] - 78:6,        state [2] - 7:21, 82:24     71:21                       65:11, 69:22, 74:3,
  Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 100 of 101
                                                                        5-13


  80:24                    tomorrow [3] - 83:11,        57:4, 63:10, 65:2,         22:9, 23:2, 23:9,        voir [2] - 27:8, 60:14
testifies [1] - 8:5          83:12, 86:3                70:23, 72:5, 74:25,        23:21, 23:23, 24:7,      VOLUME [1] - 1:12
testify [4] - 39:11,       took [3] - 32:12,            81:13, 81:18, 82:19        24:9, 25:2, 25:15,
  48:10, 71:4, 74:5          32:13, 39:4              two-by-fours [1] -           29:15, 29:21, 30:3,                 W
testifying [1] - 8:4       top [1] - 81:19              63:10                      30:7, 30:10, 32:11,
testimony [19] - 5:22,     topic [1] - 13:7           two-car [1] - 70:23          33:16, 34:1, 36:3,       wait [2] - 41:25, 42:1
  6:3, 6:8, 6:22, 7:1,     total [5] - 15:24,         two-part [1] - 81:18         37:8, 37:15, 37:16,      waiting [1] - 78:13
  7:3, 7:10, 8:6, 8:16,      31:25, 38:11, 41:3,      TX [3] - 1:16, 1:19,         40:22, 42:5, 44:1,       walk [2] - 35:1, 35:2
  14:2, 30:5, 34:16,         59:5                       1:22                       46:1, 46:6, 46:10,       walked [3] - 49:7,
  39:7, 42:2, 50:15,       totaled [1] - 46:7         type [1] - 47:15             49:1, 49:21, 52:5,        62:15, 76:5
  59:8, 68:20, 77:1,       town [1] - 81:20           types [1] - 7:8              52:6, 52:13, 53:9,       watch [1] - 27:25
  77:2                     townhomes [6] -                                         53:21, 54:17, 54:21,     ways [4] - 13:14, 44:5,
                                                                                   55:12, 55:24, 57:8,
TEXAS [1] - 1:1              52:15, 52:23, 54:23,                U                                           56:17, 68:13
Texas [5] - 22:15,           65:14, 69:1, 69:14                                    58:7, 58:17, 58:18,      website [5] - 37:9,
  22:18, 22:21, 22:23,     townhouse [5] -            U.S [1] - 26:14              58:20, 58:22, 59:8,       50:3, 50:12, 50:18,
  22:25                      40:22, 44:12, 45:19,     UL [2] - 1:7, 22:8           59:25, 61:5, 63:21,       77:5
thankfully [1] - 66:23       48:17, 48:18             unanimous [5] - 5:12,        64:7, 65:21, 65:24,      week [2] - 51:18,
THE [25] - 1:1, 1:1,       townhouses [3] -            5:13, 8:24, 26:8,           66:3, 71:7, 71:8,         61:25
  1:11, 3:1, 4:16, 24:6,     40:21, 41:10, 48:20       26:10                       71:13, 71:15, 71:16,     Weekley [1] - 79:6
  27:11, 27:14, 27:16,     traditional [1] - 81:12    unauthorized [2] -           72:7, 72:11, 73:22,      weight [3] - 5:16, 6:2,
  45:16, 51:3, 51:14,      training [1] - 7:20         9:18, 37:19                 75:14, 76:11              8:15
  76:3, 77:24, 81:13,      transcript [1] - 87:8      uncontested [1] -           URBAN [1] - 1:7           welcome [1] - 50:19
  82:18, 83:23, 84:12,     transcription [1] -         74:17                                                Weslayan [1] - 1:21
  85:1, 86:4, 86:7,          1:25                     uncontroverted [2] -                   V              whatsoever [1] - 61:4
  86:9, 86:12, 86:14,      transformation [2] -        54:6, 54:11                                          whole [9] - 12:18,
  87:1                                                undeniably [1] - 60:9       valid [1] - 68:6
                             11:25, 30:17                                                                    15:1, 15:2, 34:9,
the...works [1] - 32:3                                under [5] - 9:20, 9:22,     value [11] - 17:10,
                           transforms [1] - 12:2                                                             34:14, 35:10, 79:1,
theme [1] - 13:8                                       13:5, 18:20, 39:13          17:17, 17:18, 37:25,      80:16, 82:12
                           treatise [1] - 77:21
themselves [3] -                                      understood [1] - 62:3        38:1, 40:14, 46:18,
                           treatment [2] - 13:10,                                                           willing [1] - 39:17
  10:22, 29:2, 62:11                                  unduly [1] - 8:13            48:15, 48:17, 48:18,
                             44:4                                                                           win [1] - 5:10
theory [1] - 84:2                                                                  54:20
                           trial [12] - 1:10, 3:14,   unfair [1] - 54:4                                     wind [2] - 81:22, 82:1
therefore [11] - 12:22,                                                           verdict [15] - 3:23,
                             5:1, 6:9, 8:8, 8:23,     unfairly [1] - 17:7                                   window [1] - 70:10
  16:3, 59:9, 59:13,                                                               5:12, 8:18, 8:24,
                             26:4, 54:24, 55:2,       unimportant [1] - 6:19                                windows [4] - 10:21,
  62:17, 64:8, 65:4,                                                               9:12, 26:8, 26:12,
                             55:3, 78:13, 83:4        unit [1] - 27:14                                       13:1, 29:1, 62:16
  65:6, 74:15, 75:7,                                                               26:15, 26:16, 28:9,
                           trick [1] - 72:9           UNITED [1] - 1:1                                      wise [1] - 69:3
  77:13                                                                            83:3, 83:19, 84:7,
                           tried [3] - 32:6, 45:22,   units [2] - 56:3, 64:10                               wishes [1] - 18:25
they've [1] - 73:18                                                                85:7, 86:16
                             84:1                     university [1] - 39:24                                witness [17] - 6:3, 6:4,
thinking [4] - 33:6,                                                              verdicts [1] - 5:13
                           true [15] - 36:2, 40:20,   unless [8] - 4:8, 5:21,                                6:6, 6:8, 6:11, 6:12,
  39:10, 39:18, 54:24                                                             Vernon [20] - 22:24,
                             42:5, 42:6, 42:22,        9:2, 9:13, 10:6, 20:8,                                6:14, 7:3, 7:7, 7:21,
third [9] - 14:12,                                                                 22:25, 23:7, 23:16,
                             42:25, 45:18, 57:7,       84:18, 86:16                                          7:23, 8:1, 8:2, 8:6,
                                                                                   23:19, 36:18, 38:8,
  19:13, 33:3, 34:4,         60:7, 63:3, 64:2,        unprotected [1] -                                      31:3, 39:14
  34:25, 36:5, 36:8,                                                               38:12, 46:9, 46:11,
                             66:5, 68:14, 79:4,        12:15                                                witnesses [11] - 5:22,
  36:22, 37:11                                                                     54:8, 55:6, 56:7,
                             84:22                    unseal [1] - 83:5                                      7:5, 27:21, 39:15,
                                                                                   63:18, 71:5, 74:13,
this' [1] - 53:18          trust [3] - 54:15, 73:9    untrue [1] - 77:6                                      51:19, 53:14, 68:16,
                                                                                   75:1, 76:2
thousands [2] - 41:9,      truth [5] - 6:12, 7:9,     unusual [1] - 41:7                                     68:18, 74:4
                                                                                  versions [1] - 37:8
  44:11                      35:6, 35:11, 62:24       up [32] - 3:8, 3:9, 3:16,                             wondered [1] - 73:9
                                                                                  view [3] - 14:12,
three [3] - 18:22, 37:7,   truthful [1] - 50:22        4:1, 4:9, 7:24, 27:23,                               wood [8] - 37:5, 53:18,
                                                                                   14:17, 36:20
  66:19                    try [7] - 28:16, 46:16,     29:21, 31:8, 34:13,                                   53:19, 58:6, 58:11,
                                                                                  viewed [1] - 14:15
tie [1] - 79:21              56:1, 67:14, 80:4,        35:1, 35:2, 35:19,                                    69:7
                                                                                  views [3] - 50:13,
tiny [1] - 40:14             80:13, 82:10              37:17, 37:20, 42:13,                                 Wood [56] - 11:11,
                                                                                   76:8, 76:9
tip [4] - 60:18, 60:20,    trying [6] - 35:9,          46:19, 48:1, 51:8,                                    12:8, 13:22, 14:2,
                                                                                  VINOD [1] - 1:7
  60:22, 61:11               50:21, 50:22, 54:20,      53:2, 54:22, 61:7,                                    14:5, 14:11, 14:12,
                                                                                  violate [1] - 21:22
tipped [1] - 61:15           71:21, 71:22              62:9, 67:7, 67:11,                                    14:14, 14:15, 14:16,
                                                                                  violated [4] - 21:17,
tips [2] - 61:1            turn [1] - 63:14            70:18, 71:7, 73:3,                                    14:18, 15:10, 20:3,
                                                                                   29:4, 29:5, 72:24
title [1] - 20:23          turned [1] - 78:20          78:19, 82:25, 83:5,                                   22:5, 22:6, 23:3,
                                                                                  violation [3] - 17:19,
today [2] - 27:19,         TV [1] - 84:22              86:18                                                 23:11, 23:14, 23:18,
                                                                                   81:2, 81:5
  53:15                    two [20] - 7:8, 11:2,      upload [1] - 73:7                                      25:6, 27:17, 27:18,
                                                                                  violations [4] - 21:20,    28:16, 29:3, 29:16,
together [7] - 3:3,          14:22, 15:24, 16:3,      uploading [1] - 77:16
                                                                                   25:17, 72:21, 82:9        30:2, 30:5, 32:9,
  50:10, 67:7, 82:15,        25:1, 32:1, 43:20,       UPM [1] - 71:6
                                                                                  visit [2] - 83:6, 83:7     32:10, 33:25, 34:10,
  84:6, 85:21, 87:2          43:21, 46:13, 56:17,     Urban [67] - 22:8,
  Case 4:16-cv-01427 Document 205 Filed on 12/07/18 in TXSD Page 101 of 101
                                                                        5-14


 35:25, 36:20, 37:5,       zoned [1] - 63:5
 38:1, 38:18, 39:6,        ZUMMO [12] - 24:5,
 39:11, 41:3, 41:10,        27:10, 27:13, 27:17,
 42:23, 44:10, 49:3,        45:17, 78:1, 78:21,
 49:4, 49:8, 49:19,         81:14, 86:2, 86:5,
 53:21, 54:13, 56:10,       86:8, 86:25
 67:5, 67:8, 78:8,         zummo [2] - 66:24,
 78:17, 79:3                69:23
WOOD [1] - 1:3             Zummo [15] - 1:15,
Wood" [1] - 15:14           2:8, 2:10, 51:22,
Wood's [9] - 23:22,         53:16, 54:14, 56:19,
 24:8, 24:16, 24:23,        61:7, 63:1, 64:1,
 25:5, 30:4, 36:17,         68:14, 68:21, 70:3,
 37:20, 39:18               71:3, 71:4
Wooten [1] - 71:12         Zummo's [2] - 51:17,
wooten [1] - 71:13          52:8
word [5] - 9:19, 31:8,
 32:13, 45:24, 68:10                   À
words [3] - 5:17, 6:24,
 85:15                     à [3] - 13:5, 43:23,
work" [1] - 30:15           68:15
work' [1] - 30:15
works [34] - 10:2,
 10:5, 10:11, 10:14,
 11:13, 11:21, 11:24,
 12:9, 12:12, 13:23,
 14:22, 14:24, 15:19,
 15:22, 15:24, 16:3,
 16:4, 17:19, 21:12,
 24:25, 25:6, 28:19,
 28:20, 30:4, 30:6,
 30:16, 31:19, 31:24,
 32:1, 40:22, 49:4,
 67:4, 76:16
works" [1] - 10:14
worry [2] - 4:16, 40:25
wrap [2] - 3:9, 51:8
write [3] - 73:11, 75:22
writing [2] - 9:8, 9:20
written [2] - 9:6, 30:2
wrongful [1] - 17:8

           Y
year [2] - 32:23, 61:24
years [7] - 28:3, 41:11,
 78:23, 80:3, 80:4,
 81:11, 84:3
Yes" [1] - 75:4
yesterday [2] - 3:3,
 26:18
yourself [4] - 6:3,
 39:12, 43:8, 73:10
yourselves [1] - 45:24

           Z
zero [3] - 55:19, 61:21,
 76:2
Zero" [1] - 48:23
